 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 334United States Can Company, a wholly owned subsidi-ary of Inter-American Packaging, Inc. and United Steelworkers of America, AFLŒCIO and U.S. Can Pension Plan, Party-in-Interest. Case 13ŒCAŒ27510 April 30, 1999 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On May 5, 1998, Administrative Law Judge George Alemán issued the attached supplemental decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel and the Charging Party Union filed an-swering briefs.  The Respondent filed reply briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the supplemental decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order as modified below. We find merit in the Respondent™s exceptions to the judge™s award of backpay to Helen Rae for the entire first quarters of 1989, 1990, and 1991.  Rae testified that she was on vacation and, thus, not looking for work during January and February of these years.  Although accrued vacation benefits are normally included in a backpay award, see Continental Insurance, 289 NLRB 579 (1988), Rae, by reason of her 25 years of employment with the Respondent, was contractually entitled to no more than 5 weeks of paid vacation annually.  The judge erred by awarding vacation backpay to Rae in excess of 5 weeks for the yearly first quarters in dispute.  In accor-dance with the foregoing, we shall remand to the Re-gional Director for recomputation of the backpay amount to be awarded Rae. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, United States Can Company, a Wholly Owned Subsidiary of Inter-American Packag-ing, Inc., Chicago, Illinois, its officers, agents, succes-sors, and assigns, shall make whole the individuals named below, by paying them the amounts opposite their names, with interest to be computed in the manner pre-scribed in New Horizons for the Retarded, 283 NLRB 1173 (1987), minus tax withholdings required by Federal and State laws:                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are correct.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 In accord with Board and judicial precedent cited and fully dis-cussed in the judge™s decision, we affirm the judge™s conclusion that the Respondent is not entitled to an offset for retirement benefits and sup-plemental unemployment benefits paid to discriminatees during the backpay period.  Although funded as part of the benefits earned by employees, the trusts are, as the judge correctly found, separate and distinct entities from the Respondent.  The dissent would effectively overrule the precedent cited by the judge.  We decline to do so.  J.G. Battles        $3,362 Alex Baugh        90,489 Robert Bennett        92,876 Jack Boone          3,644 Alan Byers        94,613 Patsy Camardo        85,299 Willie Conner        18,256 Joseph Dauenhauer          3,602 Anthony Eardley        52,961 Earnest Finn        62,710 Dorothy Flowers        24,972 Trueman Goodwin          2,040 Louise Harris        30,190 Calvin Hart        55,323 John Hatfield        79,471 Frances Hawkins        49,524 Thomas Husul        55,062 Boleslaw (Bill) Kmic        24,294 Eddie Lewis        82,230 Carl Menhennet        47,004 John Misiora        66,820 Gerald Owens        37,540 Mable Pearson        94,328 Eugene Peretti        93,336 John Pfeil        14,036 Earnest Powe        69,767 Carl Smith          2,962 John Wallace        41,596 TOTAL BACKPAY $1,378,307  In addition to the above amount, the Respondent shall also make whole Helen Rae by paying her $117,436, minus the excess amount of vacation pay that is deter-mined in compliance to have been improperly awarded to her.  MEMBER HURTGEN, concurring in part, dissenting in part. In the underlying decision, the Board and court found that the Respondent violated Section 8(a)(5) by repudiat-ing the contractual Interplant Job Opportunity Program under which laid off employees were afforded the right to transfer to the Respondent™s other facilities.1  In this compliance proceeding, the judge found that each dis-criminatee would have transferred to other facilities if afforded the chance to do so.  The judge based this con-clusion on the fact that the Respondent failed to show that any of the discriminatees would have declined an offer of transfer.  I find that this constitutes an improper  1 305 NLRB 1127 (1992), enfd. 984 F.2d 864 (7th Cir. 1993). 328 NLRB No. 45  UNITED STATES CAN CO. 335apportionment of evidentiary burdens.  The employees 
are the ones who have knowledge of personal circum-
stances which would cause them to accept or decline an 
offer.  Thus, the burden of producing evidence should be 
on them (and the General Counsel who litigates on their 
behalf).  However, in this case, I find that the judge™s 
misapplication of the burden is not fatal.  That is, in this 

case, and consistent with my view, there was employee 
testimony on the point.  And, the judge credited the em-
ployees™ testimony that each would have accepted trans-
fers to designated facilities if offered.  Thus, I find suffi-
cient record evidence to uphold the judge™s findings.  
Next, I disagree with the judge™s failure to offset, from 
his backpay calculations, certain benefits that the dis-
criminatees received during the backpay period.  In as-

sessing backpay, the judge concluded that the Respon-
dent was not entitled to an offset for retirement benefits 
and supplemental unemployment benefit (SUB) pay-
ments that the discriminat
ees received during the back-
pay period.  Relying on 
F & W Oldsmobile, Inc.
, 272 
NLRB 1150 (1984), the judge found that such payments 
should not be offset because they constituted vested 
benefits, in the nature of delayed compensation, that 
were nondeductible collateral benefits.   
My colleagues agree with the 
judge.  I do not agree.  I 
find that the pension and SUB payments received by the 
discriminatees should be deducted from the moneys Re-

spondent owes them.  The pension and SUB payments 
are benefits that are to be paid to employees when they 
are not earning wages from Respondent.  However, in 
the instant case, the employ
ees are receiving wages from 
Respondent, in the form of backpay.  Thus, to pay them 

these benefits and backpay is contrary to the very pur-
pose of these benefits.  Further, to pay the employees 
both the benefits and backpay is to grant them a windfall.  
They wind up with more money than they would have 
received if there had been no unfair labor practices.  The 
purpose of a Board remedy is to compensate employees 
for losses attributable to an unfair labor practice, not to 
place employees in a better position. 
The case is distinguishable from 
NLRB v. Gullett Gin
, 340 U.S. 361 (1951).  That case involved benefits that 

were part of a governmental plan (e.g., state unemploy-
ment compensation).  The Cour
t was careful to note that 
the benefit payments were ﬁnot made to the employees 
by respondent but by the state out of state funds derived 
from taxation.ﬂ 
NLRB v. Gullett Gin
, supra.  Similarly, 
the Court said that such paym
ents are ﬁnot made to dis-
charge any liability or obligation of respondent, but to 
carry out a policy of social 
betterment for the benefit of 
the entire state.ﬂ  Id.   
Here, conversely, the vested benefits at issue are not 
part of a governmental program that is broadly applicable 
to employees generally and aimed at addressing a general 
ﬁpolicy of social betterment.ﬂ  Rather, the pension and 
SUB payments came from employer-sponsored private 
benefit programs.  These benefit programs, which inure 

solely to the benefit of the Respondent™s employees, are 
sponsored and funded by Respondent, and the Respon-
dent is responsible for administering the payments to its 
employees.  Thus, there are no overriding social policy 
considerations that support the discriminatees™ retention 
of these payments.  To the contrary, the relevant ﬁpolicyﬂ 
consideration is that the discriminatees should not re-
ceive a double-recovery windfall.
2 In all other respects, I agree with the judge.  
 Richard S. Andrews 
and Daniel E. Murphy, Esqs
., for the Gen-eral Counsel. Condon A. McGlothen and Rody P. Biggert, Esqs. (Seyfarth, 
Shaw, Fairweather & Geraldson), 
for   the Respondent
. William H. Schmelling, Esq., 
for the Charging Party
. Larry Goldstein, Esq., (Ross & Hardies), 
for the Party-in-
Interest. SUPPLEMENTAL DECISION 
GEORGE ALEMÁN
, Administrative Law Judge.  On January 
15, 1992, the National Labor Relations Board (the Board) is-
sued a decision in this matter finding, inter alia, that the Re-
spondent, United States Can Company, a Wholly Owned Sub-
sidiary of Inter-American Packaging, Inc., had adopted the 
1986Œ1989 Master (collective-bargaining) Agreement, received 
into evidence as Respondent™s Exhibit 4 (R. Exh. 4),
1 between 
its predecessor Continental Can Company, and United Steel-
workers of America, AFLŒCIOŒCLC (the Union), when it 
acquired Continental Can™s four-plant general packaging divi-
sion,2 and that, having done so, it vi
olated Section 8(a)(5) of the 
Act by unilaterally di
scontinuing the Interplant Job Opportunity 
Program (IPJO) contained in article 29 of that agreement, 
which program generally afforded
 unit employees laid off due 
to, inter alia, a plant closure, the right to transfer to one of its 
                                                          
 2 In 
F & W Oldsmobile
, supra, the judge, affirmed by the Board, 
spoke generically of benefits, w
ithout distinguishing between govern-
mental and private benefits.  Indeed, it does not appear from the deci-
sion in that case that the distinction was even argued.  Since the distinc-
tion is made by the Supreme Court in 
Gullett, I shall follow the Court™s 
teaching and not that of 
F & W
. Contrary to my colleagues, the signi
ficant fact is not that the trusts herein are ﬁseparate and distinct
 entities from the Respondent,ﬂ but 
rather that the benefits herein are private and are not part of a system of 
governmental benefits for the general welfare. 
1 References herein to exhibits ar
e identified as follows: (GCX) for a 
General Counsel exhibit; (RX) for a Respondent exhibit; (CPX) for a 
Charging Party exhibit; and (JX) for a 
joint exhibit.  U.S. Can Pension 
Plan offered no exhibits into eviden
ce.  Record testimony is identified 
by the transcript volume number shown by Roman numerals, e.g., 

I;II;III:IV:V; followed by the page
(s) number.  Attachments to the 
Compliance Specification (GCX-1[c]) showing each discriminatees™ 
gross and net backpay computations 
are identified simply by the word 
ﬁAttachmentﬂ followed by the appropriate number. 
2 The Acquisition Agreement was admi
tted into evidence as RX 4.  
The plants acquired by Respondent ar
e a Burns Harbor, Indiana facility 
(Burns Harbor), a Derry, New Hamp
shire facility (Derry), a Passaic, 
New Jersey facility (Passaic), and a Clearing/North Grand facility in 
Chicago, Illinois (Clearing/North Gr
and).  While actually two separate 
plants, the Clearing/North Grand facility had operated out of one build-
ing.  The record reflects that the 
North Grand plant closed on December 
30, 1987, the Clearing plant on February 10, 1989, the Passaic plant on 
September 16, 1988, and the Derry plant on June 28, 1991 (JX-1). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 336other facilities.
3 See 
United States Can Co., 305 NLRB 1127 
(1992).  To remedy this violation, the Board directed that Re-
spondent:  Rescind the unilateral discontinuance of IPJO, take actions 
consistent with Article 29 of the 1986Œ1989 Master Agree-
ment to apply that program to eligible applicants, and make 
the unit employees whole for any losses they may have suf-
fered because of Respondent™s discontinuance of IPJO, with 
interest. . . . 
 The Board™s decision was subsequently enforced by a U.S. 
court of appeals.  See 984 F.2d 864 (7th Cir. 1993). 
On June 6, 1995, the Regional Director for Region 13 issued 
a Compliance specification and notic
e of hearing, and caused it 
to be served on Respondent 
and the Party-in-Interest,
4 identify-
ing 32 individuals as discriminatees eligible for relief under the 
terms of the Board™s Order, a
nd alleging that a controversy 
exists as to the amount of backpay due them, requiring that a 
hearing be held to resolve these issues.
5 The specification, as 
                                                          
                                                           
3 More specifically, the IPJO Program (RX-12, p. 86) states, in rele-
vant part, that:  
An employee under this Agreement on layoff from a plant at 
which the Company has announced a permanent plant closing or 
an employee continuously on layoff
 for 30 days or more and who 
had 2 or more years of seniority on the date of layoff and who is 
not eligible for an immediate pens
ion and social security shall be 
given priority over other applican
ts (new hires, including proba-
tionary employees) for job vacancies   .  .  . at other plants of the 

Company  .  .  .  . 
4 The U.S. Can Pension Plan was 
named as a Party-in-Interest be-
cause of the assertion in the sp
ecification that the Respondent was 
liable to the discriminatees for additional pension credits.  While coun-
sel for the Party-in-Interest was in
 attendance on the morning of the 
first day of the hearing, he remained absent throughout the remainder of 
the hearing, and made only a brief ca
meo appearance just prior to the 
close of hearing. 
5 The specification (GCX-1[c]) contains 33 separate attachments 
each labeled Attachment 1, 2, 3, 
etc., identifying the quarterly gross 
earnings being imputed to a particul
ar discriminatee by way of a new 
hire representative, e.g., an employee who was hired to fill a vacancy 
that would have gone to a discri
minatee under the IPJO program, the 
discriminatee™s interim earnings, 
and the net backpay amount owed.  
Discriminatee Eddie Lewis has two 
separate attachments reflecting 
regular backpay (Attachment 14) 
and vacation pay (Attachment 32) 
owed him.  While initially asserti
ng that the use of calendar quarters 
was proper, the Respondent has ab
andoned this argument (RB:97). 
The General Counsel amended the specification at the start of the 
hearing to correct inaccuracies in ce
rtain of the appended attachments 
(see GCX-2).  The specification was amended as follows: (1) Attach-
ment 7 belonging to discriminatee Earnest Finn and Attachment 14 
belonging to Lewis were amended to 
reflect that their backpay begins 
to run on the date they were laid
 off, respectively on December 11 and 
October 26, 1987, and not on the date
s their assigned new hire repre-
sentatives, T. Gizzi and G. Catalino, were hired respectively on No-
vember 11, and October 5, 1987; (2
) Attachments 15, 19, and 25 be-
longing to discriminatees Dwight McLaurin, James Paul, and Smith 
Teemer, none of whom are alleged to
 be owed any backpay for having 
removed themselves from the labor 
market and who consequently were 
not assigned to any new hire repres
entative positions, were amended to 
include such assignments; (3) Atta
chment 11 belonging to discrimina-
tee Frances Hawkins was amended to 
correct an inadvertent reference 
to the wrong calendar quarters; (4) Attachments 5, 21, and 27 reflecting 
backpay computations for discriminatees Willie Conner, Eugene Per-
etti, and Alex Baugh were amended to
 reflect that the latter three had 
additional interim earnings which reduced the overall amount of back-
pay due them. 
amended at a supplemental hearing held in this matter, identi-
fies 32 individuals as eligible 
for some form of relief, e.g., 
backpay and/or pension credit
s and vacation pay, under the 
Board™s Order. Specifically, the specification alleges, at paragraph I, that the 
employees identified in the attachments became discriminatees 
when the Respondent announced it was closing its Clear-
ing/North Grand, Passaic, and Derry facilities.  Except for 
Lewis and Finn (see discussion below), the backpay period for 
each discriminatee is alleged to begin on the date the Respon-
dent hired a new hire representative into a position at its 
Passaic, Derry, or Burns Harbor, facility to which the more 
senior discriminatee could have
 transferred under the IPJO 
program had Respondent not unla
wfully terminated the pro-
gram, and to end when the position to which the discriminatee would have transferred ﬁterminates, and no other position at 
that plant becomes available, when the plant they transferred to 
closed and their seniority as an IPJO transferee was insufficient 
to allow them to transfer to a new position in another plant or 
when they would have retired.ﬂ  The gross backpay amounts for 
the discriminatees was determined by imputing to them the 
quarterly earnings of the new hi
re representatives.  The dura-
tion of the backpay period for e
ach discriminatee varies, with 
the earliest backpay period allege
d to have begun in the third 
quarter of 1987 (see attachment 26 for discriminatee John Wal-lace), and the latest to have ended in the first quarter of 1993 
(see attachment 20 for discriminatee Mabel Pearson). 
The Respondent filed a verified
 answer to the specification 
on May 7, 1996, and an amended verified answer on August 
19, 1996.  The Party-in-Interest 
also filed an answer which 
mirrored that filed by Respondent.  At the close of the hearing, 
the Respondent was granted leave to further amend, within 10 
days, its answer to respond to ce
rtain amendments made to the 
specification by the General Counsel during the course of the 

hearing.
6  An amended answer was in fact received by me on 
October 11, 1996, and has been ma
de part of the record as RX 159.   
Respondent™s answer, as amende
d, admits some and denies 
other allegations in the specification.  It admits, for example, 

paragraph X of the specification which alleges that vacation 
pay is owed to discriminatees
 Jack Boone, Joseph Dauenhauer, 
Trueman Goodwin, Eddie Lewis, Carl Smith, Alex Baugh, and 
Calvin Hart.  It further admits that the specification correctly 
identified the new hire repres
entatives whose positions are 
being imputed to discriminatees and that the quarterly gross 
earnings (listed in each attachment in the total gross backpay 
column) shown for the new hire representatives are accurate 
(I:57Œ58).  Finally, it admits that to
 the extent a discriminatee is 
found to be owed backpay, the individual would also be entitled 

to additional pension credits for that period (I:79Œ80). 
 6 Just prior to the close of hearing, Respondent™s counsel sought to 
submit an amended answer on behalf of the Party-in-Interest.  I de-
clined to accept it.  In so doing, I took note of the fact that despite hav-
ing appeared briefly at the hearing just prior to its closure, counsel for 

the Party-in-Interest, 
Larry Goldstein, made 
no attempt to offer the 
document himself on behalf of his 
client, and of Respondent™s coun-
sel™s own representation that in pr
offering the amended answer he was 
not acting as agent for the Party-in
-Interest.  In these circumstances, 
and as no explanation was proffered by
 the Party-in-Interest for seeking 
to amend its answer, Respondent™s 
request that the document be re-
ceived in evidence.  I further declin
ed to have the document placed in a 
rejected exhibit file as the Party-
in-Interest had made no such request. 
 UNITED STATES CAN CO. 337The Respondent, however, disputes that the new hire repre-
sentatives™ earnings are properly 
imputable as gross backpay to 
the discriminatees because the General Counsel (1) failed to 
take into account whether the di
scriminatees would have trans-
ferred to new facilities had the IPJO program remained in effect 
( ﬁpropensity to transferﬂ defense);
7 and (2) failed to assign 
discriminatees to the correct vacancies.  It further argues that 

the gross backpay figures  are, in any event, incorrect because 
they do not toll backpay for th
e period before October 1988, 
when the Union filed a charge regarding the elimination of 
IPJO, and after 1992, when the IPJO program was reinstated 
(the ﬁbookendﬂ defense).  The Re
spondent also contends that 
most of the named discriminatees are not entitled to any back-

pay award because at the time of their layoffs, they qualified 
for an immediate pension, rendering them ineligible for a trans-
fer under IPJO (the ﬁpension eligibilityﬂ defense).  It further 
argues that most discriminatees, in any event, failed to mitigate 
their damages.  Finally, the Respondent claims that to the ex-
tent the discriminatees are fo
und eligible for backpay, the 
amounts of Supplemental Unemployment Benefits (SUB) and 
pension benefits received by them during their backpay periods 
must be offset against any backpay to which they might be 
entitled.
8 A hearing in the matter, as noted, was held before me in Chi-
cago, Illinois between September 9 and 27, 1996, during which 
all parties were afforded full opportunity to participate, to pre-

sent relevant evidence, to examine and cross-examine wit-
nesses, to argue orally on the record, and to file briefs.  On the 
basis of the entire record, including my observation of the de-
meanor of the witnesses, and having duly considered posthear-
ing briefs filed by the General Counsel, the Charging Party, and 
the Respondent, I make the following 
                                                          
 7 The Respondent had initially disputed the General Counsel™s meth-
odology for identifying discriminate
es, claiming that only those em-
ployees who would have applied for an
 IPJO transfer but for its discon-
tinuance of the program can be consid
ered discriminatees.  The General 
Counsel moved to strike Respondent™s 
answer in this regard.  At the 
hearing, the Respondent withdrew its opposition to the General Coun-
sel™s methodology by stating that the question of whether or not an 
employee would have had to apply for 
an IPJO transfer to be consid-
ered a discriminatee was no longer an issue (I:26). 
8 The Respondent established a 
SUB fund on September 25, 1987, 
pursuant to its Acquisition Agreemen
t with Continental Can Co. (See 
RX-138; RX-119, p. 80), and in accordance with the provisions of the 
Employment Retirement Income Security Act (ERISA).  The SUB plan 

was modeled after one that was in 
effect between Continental Can and 
the Union (GCX-8, pp. 4Œ1, et. seq.).
  Under the SUB plan, employees 
with at least 2 years tenure who were 
laid off due to plant closure were 
guaranteed SUB pay equaling 70 percent 
of their straight time earnings 
for at least 1 year.  The SUB and 
pension trusts both were funded ex-
clusively by the Respondent. 
The Respondent also raised certain affirmative defenses in its an-
swer, including a claim that the General Counsel™s delay in seeking 
compliance with the Board™s underlying order should preclude any 
recovery under the ﬁlachesﬂ doctrine, as well as an assertion that the 
General Counsel™s use of forms other than the standard NLRB forms to 
ascertain the discriminatees™ job sear
ch activities warrants a denial of backpay.  The ﬁlachesﬂ defense was 
withdrawn at the hearing by joint 
stipulation of the parties (JX-1, p. 
4).  Respondent™s ﬁincorrect formsﬂ 
defense was rejected at the hear
ing as not constituting grounds for denying backpay to the 
discriminatees (I:106Œ109). 
I. ANALYSIS AND FINDINGS
 A. Applicable Legal Principles 
It is well settled that the finding of an unfair labor practice is 
presumptive proof that some backpay is owed, and that in a 
compliance proceeding the sole 
burden on the General Counsel is to show the gross amounts of backpay due, that is the 
amounts the employees would have
 received but for the em-
ployer™s unlawful conduct.  
NLRB v. Mastro Plastics Corp
., 354 F.2d 170, 178 (2d Cir. 1975); 
Basin Frozen Foods
, 320 
NLRB 1072, 1074 (1996).  In determining the appropriate for-
mula for arriving at gross backpay figures, the Board is vested 
with a substantial degree of discretion inasmuch as it is impos-
sible to arrive at precise figures because the discriminatees 
were not employed during the backpay period.  
Canterbury Educational Services
, 316 NLRB 253, 254 (1995), citing 
NLRB v. Brown & Root
, 311 F.2d 447 (8th Cir. 1963).  Any formula 
which approximates what discriminatees would have earned 
had they not been discriminated ag
ainst is acceptable if it is not 
unreasonable or arbitrary in the circumstances. 
La Favorita, Inc., 313 NLRB 902 (1994).  When a respondent disputes the 
accuracy of the gross backpay figures in a compliance specifi-
cation or the premises upon which they are based, it must in its 
answer ﬁspecifically state the basis for such disagreement, set-
ting forth in detail the respondent™s position as to the applicable 
premises and furnishing the appropriate figures.ﬂ  A failure to 
adequately explain its denial 
of matters over which it is pre-
sumed to have knowledge shall result in the allegation in ques-
tion being deemed admitted as true, and will preclude a respon-
dent from presenting evidence to refute said allegation. See 
Rule 102.56(b) and (c) of the Board™s Rules and Regulations.   
Once the gross backpay amounts 
are established, the burden 
shifts to the employer to establish facts that would negate or 
mitigate its liability.  
NLRB v. Mastro Plastics
, 354 F.2d 170 (2d Cir. 1965), cert. denied 384 U.
S. 972 (1966).   In short, the 
burden is on the employer to show, through a preponderance of 
credible evidence, 
Browning Industries
, 221 NLRB 949, 951 (1975), that no backpay is owed or that what is alleged to be 
owed should be diminished be
cause the discriminatee was un-
available for work, or neglected to make reasonable efforts to 
find interim work.  
Inland Empire Meat Co
., 255 NLRB 1306, 
1308 (1981), enfd. mem. 692 F.2d 764 (9th Cir. 1982).  It 

should be noted, however, that a backpay claimant is not held 
to the highest standard of diligence in seeking interim employ-
ment, but is only required to ha
ve made reasonable exertions.  
Thus, an employer does not sati
sfy its burden showing that no 
mitigation took place because the claimant was unsuccessful in 
obtaining interim employment, by showing an absence of a job 
application by the claimant duri
ng a particular quarter or quar-
ters of a backpay period, or by showing the claimant failed to 
follow certain practices in his job search, e.g., reading and re-
sponding to job advertisements in newspapers.  S.E. Nichols of Ohio, 258 NLRB 1, 11 (1984).  Finally, any uncertainties or 
ambiguities must be resolved against the wrongdoer whose 
conduct made such doubts possible.  Teamsters Local 469 
(Coastal Tank Lines)
, 323 NLRB 210 (1997).  With these prin-
ciples in mind, I now address the issues at hand. 
B. The Gross Backpay Issues 
1. The identification of discriminatees 
The Respondent, in its first 
amended answer, initially dis-
puted the General Counsel™s claim that employees became 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 338discriminatees when the plan
t closings were announced, argu-
ing instead that employees becam
e discriminatees ﬁonly if, but 
for Respondent™s elimination of 
IPJO, they would have applied 
for an IPJO transfer in accordan
ce with Article 29 following the 
[plant closing announcements], w
ould have been eligible for 
such transfer, and would have accepted such transfer if offered 
by Respondent.ﬂ  It claimed that
 without such a determination 
first being made, the backpay amounts attributed to the dis-
criminatees remained speculative, premised on nothing more 
than the word of the discriminatees that they would have ac-
cepted a transfer under the IPJO program to one of its other 
facilities in another state.   
In a motion to preclude (GCX-1
[ii]), the General Counsel 
moved to strike Respondent™s above alternative method for 
selecting discriminatees on grounds that the Respondent was 
attempting to relitigate matters decided by the Board and the 
court in their respective decisi
ons, and becaus
e Respondent™s answer in this regard failed to comply with Section 102.56(b) 

and (c) of the Board™s Rules and Regulations by not ﬁsetting 
forth with specificity its methodology as to the particulars of 
the selection processﬂ (GCX-1[ii]).  At the hearing, the Re-
spondent withdrew its opposition 
to the General Counsel™s 
methodology for selecti
ng discriminatees, stating that the ques-
tion of whether or not employees 
would have had to apply for a 
job to become discriminatees wa
s no longer an issue (Tr. 26).  
In light of its changed position, I find that the individuals 
named in the specification were indeed properly identified as, 
and are, discriminatees eligible
 for relief under the terms of the Board™s order.
9 2. The ﬁpropensity to transferﬂ defense 
Having withdrawn its objection 
to the General Counsel™s 
methodology for identifying disc
riminatees, the Respondent 
nevertheless contends that the 
General Counsel erred in imput-ing gross backpay to the discriminatees because the former did 
not establish that the discrimi
natees would have accepted an 
IPJO transfer following their layoff had it been offered to them.  
Essentially, the Respondent™s argument is that the General 
Counsel was required to prove, as part of its burden of estab-
lishing the discriminatees™ gross 
backpay, that the discrimina-
tees would have transferred to one of its other facilities follow-

ing their layoff had the IPJO program still been in effect.  It 
avers that because no such showing was made here, the gross 
backpay amounts shown in the specification for each discrimi-
natee are speculative, requiring dismissal of the Specification as 
a matter of law (RB:3, fn. 3). 
The Respondent apparently mi
sunderstands the manner in 
which the burdens of proof are allocated in a compliance pro-
ceeding.  In such a proceeding, the General Counsel™s sole 
                                                          
 9 Respondent™s objection to the method used by the General Counsel 
to identify discriminatees would in 
any event have been rejected under 
Sec. 102.56 of the Board™s Rules and Regulations.  Thus, it was not 
enough for Respondent to simply object to the General Counsel™s 

method of arriving at the gross b
ackpay figures.  Rather, under Sec. 
102.56, Respondent was required to come forth with the names of 

employees it believes would have qua
lified as discriminatees, and the 
amounts of gross backpay they would be entitled to, under its own 
alternative theory.  It has done neither.  Nor was any explanation prof-
fered as to how it might have gone 
about identifying such employees.  
In the absence of any alternative calculations of its own, the Respon-
dent™s general denial of the accur
acy of gross backpay calculations 
contained in the specification does 
not suffice under Sec. 102.56(b) of 
the Board™s Rules to put t
hose calculations in issue. burden, as previously state, is
 to show the gross amounts of 
backpay due to a discri
minatee, that is the amount an individual 
would have received but for the 
employer™s illegal conduct, La 
Favorita, supra, a burden that is
 generally satisfied through the 
issuance of a compliance specification supported by appropriate 
documentation, such as backpay and other records, showing the 
amounts of gross backpay being a
ttributed to discriminatees.  
Lundy Packing Co
., 286 NLRB 141, 148 (1987).  The General Counsel here has clearly done so
.  Thus, as found above, the 
individuals named in the specification were properly identified 
as discriminatees eligible for relief under the Board™s Order.  
Further, the Respondent stipulated
 that the new hire representa-
tives were properly identified by the General Counsel, and that 
their gross earnings as shown in the specification are accurate  
(although it disagrees that the amounts can be imputed to the 
discriminatees).  Having properl
y identified the discriminatees 
and the amounts of gross backpay they would have earned had 
they been afforded the opportunity to transfer to the positions 
filled by the new hire representative employees, the General 
Counsel has therefore satisfied his burden of proof, and I so 
find.   
At this point in a compliance proceeding, the burden, as 
stated previously, shifts to the Respondent to affirmatively 
establish by a preponderance of th
e evidence that the discrimi-
natees are not eligible for backpay.  
Castaways Management
, 308 NLRB 261, 262 (1992), citing to 
NLRB v. Moone Aircraft 
Corp., 366 F.2d 809 (5th Cir. 1966).   Thus, it is the Respon-
dent, not the General Counsel, which must produce facts to 
show that no backpay is owed
 because the discriminatees would not have transferred, or because they failed to mitigate 
their damages.  In this rega
rd, the Respondent cannot merely 
rely on its cross-examination of 
discriminatees and their alleged 
impeaching testimony to satisfy its burden of proof.  
A.P.R.A. 
Fuel Oil Buyers Group, Inc.
, 324 NLRB 630 fn. 3 (1997), cit-ing NLRB v. Inland Empire Meat Co
., 692 F.2d 764 (9th Cir. 
1982).   
Notwithstanding the above principles, the Respondent, as 
more fully discussed below, has 
for the most part relied on its 
cross-examination and purported impeachment of the discrimi-
natees to support its lack of ﬁpr
opensityﬂ and ﬁfailure to miti-
gateﬂ defenses.  The Respondent 
also relied heavily on testi-
mony provided by Dr. David Evans, a labor economist, who 
was called by Respondent as an e
xpert witness.  I was not fa-
vorably impressed by Dr. Evans™
 testimonial demeanor.  Thus, 
while seemingly cool and collect on his direct examination by 
Respondent™s counsel, he beca
me perturbed during cross-
examination by the General Counsel, and became somewhat 
defensive and at times argumen
tative when the underpinnings 
for his conclusions were bein
g challenged by the General 
Counsel.  At times, I observed th
at Evans seemed to delay his 
responses to some of the General Counsel™s questions and 
would look towards Respondent counsel™s table, 
seemingly in 
anticipation of or hoping to provoke an objection from Respon-
dent™s counsel.   Overall, Evans 
struck me as a biased witness 
whose testimony is entitled to little or no weight.   
But even if viewed as wholly objective, Evans™ testimony 
would be of little or no value on the propensity issue, for it 
amounts to nothing than a general assumption as to what fac-
tors he perceives could have serv
ed as inducements for the laid 
off discriminatees not to want to transfer.  Thus, he testified 
that the SUB and unemployment be
nefits that discriminatees 
began receiving soon after being laid off, totaling 70 percent of 
 UNITED STATES CAN CO. 339their former salary, which in most cases was followed a year 
later by pension benefits, were strong disincentives for dis-
criminatees to move themselves and possibly their families to 
some other state to take an IP
JO job at one of Respondent™s 
remaining facilities (XIII:2596).  Evans, however, never per-sonally met, or so much as inte
rviewed, any of the discrimina-
tees.  Thus, his assumption are premised not on what the dis-

criminatees actually did, but ra
ther on what a reasonable person 
might have done when faced with the option of staying home 

and continuing to receive SUB and other benefits, or giving up 
such benefits and relocating to so
me other state to take an IPJO job.  Such an assumption, however, is based on nothing more 
than speculation and does not serve as evidence that any one or 
all of the discriminatees would 
have reacted as suggested by 
Evans, or as grounds for denyin
g the discriminatees the back-
pay that is alleged to be owed them. 
Other than Evans™ rejected 
testimony, the only other evi-
dence on the question of whether 
the discriminatees would have 
transferred to other facilities came from the discriminatees 

themselves, all of whom, after 
testifying they would have done 
so, were subjected to extensiv
e cross-examination by Respon-
dent.  The Respondent was given great latitude in this regard.  
Thus, it questioned discriminate
es on a variety of extraneous 
matters such as whether they had school-aged children, whether 
their spouse was employed and en
joyed his or her job, whether 
the spouse was too ill to travel, whether the discriminatee had 
other relatives living in the area, whether the discriminatee 
knew where the other facilities were located, where the dis-
criminatee was born and got married, etc., all in an effort to 
impeach their claims that they would have taken IPJO transfers 
to other facilities following their layoffs.  The Respondent had 
little or no success in this regard, for all discriminatees re-

mained steadfast in their assertions that they indeed would have 
transferred despite any roots they may have had in their respec-
tive communities or family situations. 
The Respondent would have me reject such claims by the 
discriminatees on grounds that it 
is simply not credible to be-
lieve they would have done so, citing to Evans™ expert testi-
mony in this regard.  However, Evans™ general views on what 
might have caused a discriminatee not to want to transfer is, as 
found above, not probative of whether any or all of these par-
ticular discriminatees would in fact have accepted an IPJO 
transfer had it been made available to them.  Further, that Re-
spondent finds the discriminatees™ claims in this regard to be 
unreasonable or incredible is of
 no consequence, for its burden 
is one of producing evidence sufficient to show that the dis-
criminatees would not have transf
erred.  Suspicion and surmise, 
the Board has long held, are no more valid bases for a decision 
in a backpay hearing than in an
 unfair labor practice hearing. 
Laidlaw Corp., 207 NLRB 591, 594 1973), 507 F.2d 1381 (7th 
Cir. 1974), cert. denied 422 U.S. 1042 (1975).  In the absence 
of such evidence, and given my findings below as to the credi-
bility of each discriminatee, I conclude that the Respondent has 
not satisfied its burden of showi
ng that any or none of the dis-
criminatees would have accepted a transfer to the facility im-
puted to them in the specification. 
3. The ﬁslottingﬂ of discrimina
tees into new hire representa-
tive positions The Respondent further attacks 
the reliability of the gross 
backpay calculations
 by claiming that the General Counsel 
wrongly ascribed to discrimina
tees Finn and Lewis the vacan-
cies filled by new hire representatives Gizzi and Catalino, who 
were hired before the former two we
re laid off.  It claims that 
the IPJO provisions do not permit 
an otherwise eligible IPJO 
transferee to ﬁbumpﬂ into a position that was filled by a new 
hire before the transferee was laid off.  Consequently, it argues 
that neither Lewis nor Finn was capable under IPJO of bump-
ing into Catalino™s or Gizzi™s position and could only have been 
slotted into vacancies that became available on or after they 
were laid off (RB:98).  It further contends that the General 
Counsel erred in not ascribing any vacancies/new hire represen-
tative positions to disc
riminatees McLaurin, Paul, and Teemer.   
According to Respondent, the General Counsel™s failure to 
pair off Lewis and Finn with the correct new hire representa-
tives, and to properly assign vaca
ncies/new hire representatives 
to McLaurin, Paul, and Smith renders inaccurate all the gross 
backpay calculations in the specification.  By way of explana-
tion, it states that once the Catalino and Gizzi vacancies are 
properly removed from the bac
kpay equation, 
Lewis and Finn must be reslotted based on their 
seniority to new hire represen-
tative positions which the specification has already assigned to 
other less senior discriminatees, 
and that Paul, given his senior-ity, must be assigned to the position filled by new hire 
representative M. Bujold, which it claims was improperly 
imputed to discriminatee Ca
lvin Hart.  The Respondent 
contends that the reslotting of Le
wis, Finn, and Paul into what 
it avers are the proper vacancies/new hire representative 
positions creates a ripple effect in
 that those discriminatees who 
must properly be ﬁbumpedﬂ by 
Lewis, Finn, and Paul from the 
vacancies assigned to them will then be required to ﬁbumpﬂ 
into vacancies assigned to still other discriminatees, who would 
in turn bump others, and so 
on.  These corrections, the 
Respondent points out, leads to
 gross and net backpay amounts 
different from those set forth in the Specification.
10                                                           
 10 With its August 19, 1996, amended verified answer, the Respon-
dent submitted an appendix B whic
h purported to show the correct 
amounts of backpay to which the discriminatees would be entitled after 
the Catalino and Gizzi positions are removed from consideration, Lewis 

and Finn are reslotted, and all othe
r discriminatees are ﬁbumpedﬂ into 
their appropriate new hire positions.  The Respondent™s calculations 

omit any backpay for the pre-Oc
tober 1988 and post-1992 period con-
sistent with its position that backpa
y must be tolled for these periods.  
However, with its posthearing October 10, 1996, amended answer, the 

Respondent attached an appendix B-
1 which, like the previous appen-
dix B, was intended to show the correct amounts of backpay to which 
each discriminatee would be entitled after the above changes.  Despite 
the fact that both schedules B and B-1 were premised on the same 

theory, e.g., the removal of the Catalino and Gizzi positions from any 
consideration, the reslotting of Lewis and Finn into other new hire 
representative positions, and the co
nsequent ﬁbumpingﬂ down of all 
other discriminatees, there are subs
tantial differences between the two 
schedules.  For one, the net backpa
y amounts shown for discriminatees 
in Schedule B are different from th
ose attributed to them by Respon-
dent in schedule B-1.  Further, the new hire representative assigned by 
Respondent to some discriminatees in schedule B is not the same as 
that shown for them in schedule B-1 
(compare, e.g., assignment of new 
hire representatives to discriminatees
 Flowers, Harris, Misiora, Pfeil, 
Owens, Husul, Menhennet, and Eardley in schedules B to B-1).  These, 

and other differences between the 
two schedules, are not explained by 
the Respondent.  It does appear, in any event, that the Respondent has 
disavowed any reliance on either Schedule B or Schedule B-1, for in its 
posthearing brief (RB:100-101) it has se
t forth yet another set of alter-
native backpay figures for discrimina
tees, and has reassigned some of 
them (e.g., Bennett, Peretti, Hart, Kmic, Paul, etc.) to new hire repre-
sentatives different from those show
n in schedules B and B-1.  Given 
the unexplained inconsistencies between schedules B and B-1, and my 
finding, infra, that the Catalino and Gizzi positions had been properly 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 340Initially, Respondent™s claim that Lewis and Finn have been 
erroneously assigned to the Catalino and Gizzi vacancies not 
only lacks evidentiary support but is contradicted by the very 
IPJO provisions Respondent seeks to rely on.  As noted, the 
only argument raised by Responde
nt with respect to Lewis and 
Finn is that under the provisions of IPJO neither Lewis nor Finn 
could have bumped Catalino or Gi
zzi because the former were 
laid off after the latter two were hired.  The Respondent, how-
ever, has not pointed to the particular language in article 29 of 
the Master Agreement containing this restriction, nor have I 
found any in my review of article 
29.  In fact, a review of the IPJO and other pertinent provisi
ons of the Master Agreement 
strongly supports the General Couns
el™s claim that Catalino and 
Gizzi could have been displ
aced by Lewis and Finn had the 
latter two been allowed to exer
cise their bumping rights under 
IPJO.  Section 29.110 of article 29, as
 previously indicated, gives 
employees laid off due to, inter 
alia, a plant closing ﬁpriority 
over other applicants (new hire
s, including probationary em-
ployees) for job vacancies . . . at other plants of the Company.ﬂ  

Subsection 29.110(d) of Article 
29 defines a vacancy as includ-
ing ﬁany job which is filled by a probationary employee.ﬂ  Arti-

cle 12.3 of the Master Agreement states that employees are 
deemed probationary during the 
first 30 calendar days of em-
ployment, ﬁbut not less than 20 days during each of which 

some work was actually performed.ﬂ  Given the above provi-
sions, it would appear, and the Respondent does not contend 
otherwise, that both Catalino an
d Gizzi may have been proba-
tionary employees when Lewis and Finn were laid off.  As 
such, the IPJO provisions make clear that Lewis and Finn could 
have bumped Catalino and Gizzi, 
provided of course the former 
satisfied the seniority and other IPJO requirements.  The Re-
spondent here does not contend 
that Lewis and Finn could not 
have bumped Catalino and Gizzi due to a lack of seniority.  
Rather, its sole argument, which, 
as noted, it fails to support by 
reference to specific language in
 the IPJO provisions, is that IPJO precludes a laid off empl
oyee from bumping into a posi-
tion that was filled by a new hire prior to the layoff.  Accord-
ingly, I find that the new hire representative positions held by 
Catalino and Gizzi were properly
 imputed to Lewis and Finn, 
respectively.
11 4. The ﬁbookendﬂ defense 
The Respondent contends that the gross backpay figures 
shown for certain discriminatees are incorrect because they 
include the periods before the Union filed a charge on October 
4, 1988, alleging the discontinuance of the IPJO program to be 
unlawful, and after 1992, when the IPJO program was rein-
stated.  I disagree.  As to its 
latter claim, the Respondent pro-
duced no evidence to substantiate its claim that the IPJO pro-

gram was in fact reinstated sometime in 1992.  In the absence 
of such evidence, I need not address the question of whether the 
reinstitution of the IPJO program would have served to toll 
                                                                                            
 imputed to Lewis and Finn respectiv
ely, Respondent™s alternative cal-
culations as set forth in schedule B,
 schedule B-1, and in its posthearing 
brief, are rejected. 
11 The specification initially alleged 
that the backpay for Lewis and 
Finn begins on the date their new hire representatives were hired 
(GCX-1[c], Attachments 7 and 14).  
It was subsequently amended by 
the General Counsel at the hearing to reflect that backpay began run-
ning on the date Lewis and Finn were
 laid off, not on Catalino™s and Gizzi™s hire dates (GCX-2, am
ended attachments 7 and 14). 
backpay.  In any event, the Respondent™s failure to renew this 
argument in its posthearing brie
f leads me to reasonably con-
clude that the argument has been
 withdrawn.  Accordingly, 
Respondent™s argument that bac
kpay should be tolled for the 
period after 1992, is rejected. 
The Respondent also claims that, as a matter of equity, back-
pay should be tolled for the period prior to October 1988, be-
cause the Union, despite knowing of the discontinuance of the 
IPJO program as early as Sept
ember 1987, never filed a griev-
ance over the issue.  In this regard, it does not dispute that the 
Board in the underlying proceeding found that the Union™s 
October 1988 charge related back to a charge filed in January 
1988.  However, it contends that
 the Union had an affirmative 
obligation to file a grievance over the discontinuance of the 
IPJO program when it presumably
 learned of it in September 
1987, as it had on other matters 
during that period of time, and 
that having failed to do so the Union now bears responsibility 
ﬁfor the portion of the period that is attributable, at least in 
part,ﬂ to its failure to act.  
I find no merit to Respondent™s ar-
gument, for it constitutes, in my view, nothing more than an 
attempt by Respondent to use the 
cloak of equity to circumvent 
its obligation of making employees whole by shifting responsi-

bility to the Union.  The Respondent, not the Union, is the 
wrongdoer here, and the Union™s failure to grieve the discon-
tinuance of the IPJO program 
cannot obviate the Respondent™s 
obligation to make whole those 
discriminatees who, but for 
Respondent™s unlawful repudiati
on of the IPJO program in 
September 1987, would have remained in its employ receiving 
the wages and other benefits 
the specification now rightfully 
claims is owed to them.  Moreover, given its position in the 
underlying hearing that it was not bound to the Master Agree-
ment, it is not all that clear th
at Respondent would even have 
acknowledged the Union™s right to grieve its discontinuance of 
the IPJO program.  While it does indeed appear that Respon-
dent allowed certain grievances to be processed against it, those 
involved contractual provisions to which the Respondent had 
stated it would adhere.  See 305 NLRB at 1132.  The IPJO 
program was not one of them. 
 Thus, it may very well have 
been an act of futility for the Union to initiate a grievance 
against Respondent alleging the 
repudiation of the IPJO pro-
gram as a contract violation. 
 Accordingly, I find no merit to 
Respondent™s argument that backpa
y should be equitably tolled 
for the period prior to October 1988.  
5. The ﬁpension eligibilityﬂ defense 
In paragraph XIV of its answer (GCX-1[y], RX-158); the 
Respondent asserts that certain of 
the discriminatees are in fact 
not discriminatees at all beca
use at the time they purportedly 
would have transferred, they we
re eligible for a pension and under the IPJO provisions were precluded from transferring 

(Tr. 69Œ70, 98).  The Respondent
 has apparently abandoned 
this argument as it was not pursued in its posthearing brief.  In 

any event, on its merits Respondent™s argument lacks sub-
stance, for I find nothing in the IPJO language, nor did Respon-
dent point to any, to suggest that mere eligibility for a pension 
would preclude an employee from obtaining an IPJO transfer.  
In fact, section 29.110 of article 
29 makes clear that priority for 
transfer purposes is precluded only 
if the employee is eligible 

for both a pension and social security (RX-12, p. 86).   Further, 
the language of Section 29.418 st
ates that a laid-off employee 
 UNITED STATES CAN CO. 341eligible for a ﬁ70/75ﬂ pension
12 who requests employment un-
der IPJO ﬁwill be eligible for preferential employment. . . .ﬂ  
Such language lays bare Respondent™s claim that eligibility for 
pension precludes a laid-off employee from exercising transfer 
rights under IPJO.  In these circumstances, I find no merit to 
Respondent™s claim that the indi
viduals identified in paragraph 
XIV of its answer cannot be di
scriminatees because they may 
have been eligible to receive a pension. 
C. The Claimed Offsets to Backpay 
1. Pension and SUB payments 
The record reflects that discriminatees received SUB pay-
ments for one year following their layoff after which they col-
lected pension benefits either in the form of a lump sum pay-
ment or through monthly distri
butions.  The Respondent con-
tends that except for the lump sum payments, all pension and 
SUB benefits paid to discriminat
ees must be offset against any 
backpay to which the discriminat
ees may be entitled (RB:15).  I 
disagree.13   As to the pension benefits received by discriminatees, the re-
cord reflects, and the Re
spondent does not dispute,
14 that at the 
time of their layoff, all the discriminatees were vested in, and 
therefore eligible for, one of 
the several pensions established 
under the pension trust agreement (GCX-8).  In 
F & W 
Oldsmobile, Inc., 272 NLRB 1150 (1984), the Board was asked 
to determine, inter alia, whether pension payments made to a 
discriminatee during a backpay pe
riod should be offset from the 
backpay owed to the discriminatee or whether they were collat-

eral benefits not subject to an offset.
15  The Board found the 
latter to be true.  In so doing, the Board observed that ﬁa vested 
pension constitutes a contractua
l obligation to the employeeﬂ 
and that benefits paid to vested employees under such a pension 
plan are ﬁin the nature of delayed compensation for former 
years of faithful service.ﬂ  It 
went on to hold that ﬁa pension 
payment which is, in effect, ‚delayed compensation™ for earlier 

employment clearly does not constitute earnings of employees 
during the backpay periodﬂ but is instead a nondeductible ﬁcol-
lateral benefit. ﬁ See also 
Workroom for Designers
, 289 NLRB 
1437, 1439 fn. 6 (1988).
16                                                             
                                                                                             
12 The Respondent had three different types of pension plans: a 
ﬁ70/75ﬂ plan; a ﬁRule-of-65ﬂ plan, and 
a Deferred Vested Plan (DVB).   
13 As I find that neither the pensi
on or SUB benefits received by the 
discriminatees are subject to an offset from the amounts owed to them, 
I need not address the ﬁlack of standingﬂ and related issues raised by 
the General Counsel and the Charging Party in response to the Respon-

dent™s and the Party-in-Interest™s cl
aim for such offsets or reimburse-
ments. 
14 In fact, Respondent in its answer
 admits that the discriminatees 
herein had vested rights in a pension 
plan at the time they were laid off 
(GCX-1[y], par. 5). 
15 Under the collateral source rule, benefits received by an injured 
party from a source wholly independent of the wrongdoer are not de-
ductible from the damages a wrongdoe
r is otherwise compelled to pay 
an injured party.  
Naton v. Bank of California
, 649 F.2d 691, 699Œ700 
(9th Cir. 1981).     
16 The Board™s holding in 
F & W Oldsmobile
 regarding the nonde-
ductibility of vested pensio
n benefits is consistent
 with various federal court decisions which have held, albe
it in other contexts, that pension 
benefits are collateral and not subj
ect to an offset.  See, e.g., 
McDowell 
v. Avtex Fibers, Inc.
, 740 F.2d 214 (3d Cir. 1984) (age discrimination 
case); EEOC v. O™Grady
, 857 F.2d 383 (7th Cir. 1988) (age discrimina-
tion case); Doyne v. Union Electric Co.
, 953 F.2d 447 (8th Cir. 1992) 
(age discrimination case); 
Russo v. Matson Navigation Company
, 486 
The Respondent would distinguish 
F & W Oldsmobile
 from the instant case, pointing out that in 
F & W Oldsmobile
, the 
pension payment at issue was distributed in one lump sum, 
whereas here, the discriminatees received their pension benefits 
in monthly installments.  While 
F & W Oldsmobile
 did involve 
a lump sum payment rather than, 
as here, monthly distributions, 
the distinction is one without su
bstance, for I discern nothing in 
the F & W Oldsmobile
 decision to suggest that the Board™s 
holding regarding the collateral na
ture of vested pension bene-
fits applies only a lump sum distribution of such benefits and 

not to retirement benefits that 
may be disbursed in some other 
fashion, such as through monthl
y payments.  The Board drew 
no such distinction in its decision, and I decline to do so here.  
Indeed, it would make very little
 sense to hold that only lump 
sum pension payments can be deem
ed to be collateral, for once 
the pension benefit has vested th
e beneficiary is contractually 
entitled to such accrued benefits regardless of how those bene-

fits are ultimately distributed.  Thus, whether paid out in one 
lump sum or through monthly di
stributions, pension benefits 
represent ﬁdelayed compensationﬂ for earlier employment and, 
under the Board™s holding in 
F & W Oldsmobile
, remain a non-
deductible collate
ral benefit. 
The Respondent, nevertheless, 
contends that the amounts paid to discriminatees in pensi
on benefits can hardly be deemed 
to be collateral because the monyes that fund the pension trust 
account come almost exclusivel
y from its own ﬁpocket.ﬂ  How-
ever, it is well settled that ﬁ[a]pplication of the collateral source 
rule depends less upon the source of funds than upon the char-
acter of the benefits received.ﬂ 
Haughton v. Blackships, Inc
., 462 F.2d 788, 790 (5th Cir. 1972).  Thus, the mere fact that an 
employer contributes money, e
ither by paying premiums, mak-
ing contributions, etc., to the fund from which benefits are de-
rived does not establish that the fund is not a collateral source.  
Id.  Also Blake v. Delaware
 and Hudson Railway Co., 484 F.2d 204, 206 (2d Cir. 1973); 
Phillips v. Western
 Co., of North America, 953 F.2d 929, 929 (5th Cir. 1992); 
Molzof v. United 
States, 6 F.3d 461, 465 (7th Cir. 1993); 
Russo v. Matson Navi-
gation Co., 486 F.2d 1018, 1020 (9th Cir. 1993).  As was more 
succinctly stated in 
Folkestad v. Burlington Northern, Inc.,
 813 
F.2d 1377, 1381 (9th Cir. 1987), ﬁcourts have been virtually 
unanimous in their refusal to make the source of the premiums 
the determinative factor in deci
ding whether the benefits should 
be regarded as emanating from the employer or from a ‚collat-
eral source.™™™  Respondent™s assertion, therefore, that the bene-
fits should be found not to be 
collateral because it alone funds 
the pension trust account is without merit.  Further, while Re-

spondent may fund the pension trust, under ERISA the trust 
remains a separate and distinct entity independent from Re-
spondent.  See NLRB v. Amax Coal Co.
, 453 U.S. 322, 332Œ333 
(1981); Doyne v. Union Electric Co.
, 953 F.2d 447, 451 (8th 
Cir. 1992); Garland-Sherman Masonry, 305 NLRB 511, 513 
(1991).  As the source of pension 
benefits received by the dis-
criminatees was the trust fund and not the Respondent, said 
payments were clearly from a collateral source and not deducti-
ble from backpay.
17    F.2d 1018 (9th Cir. 1973) (maritime claim under Federal Employers™ 
Liability Act). 17 Brown Co
., 305 NLRB 62 (1990), cited by Respondent for the 
proposition that monthly pension bene
fits received by a discriminatee 
must be counted as interim earnings, 
does not warrant a different result.  
Thus, while it is true that in 
Brown Co.
, pension payments received by 
a discriminatee, Reilly, during his b
ackpay period were to be returned 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 342A similar finding is warranted with respect to the SUB pay-
ments received by the discriminatees for one year following 
their layoff.  As noted, the SUB plan is an employer-funded 
welfare trust which, like the pension trust, was established, and 
is governed by, ERISA regulations
 (RX-12, Art. 24; RX-138. p. 41).  The purpose of the fund is to provide unit employees af-

fected by a layoff caused by a reduction in force or permanent 
shutdown with weekly benefits
 to supplement their State un-
employment benefits.  Respondent makes payments to the fund 

on behalf of employees based on the number of hours worked 
by the latter.  Those monies are then held in trust for employees 
until such time as an employee becomes eligible to receive such 
payments.  To be eligible, a laid off employee must have at 
least two years of continuous service with Respondent, during 
which period the employee would earn one-half credit unit for 
each week worked, not to exceed 104 credit units.  Thus, an 
employee laid off after two years would have accrued 104 
credit units, thereby entitling him or her to 52 weeks of SUB 
benefits.  To receive these accrued benefits , the laid off em-
ployee must apply for and be receiving State unemployment 
benefits, be available for work
, and report and apply for SUB 
benefits in person at the laid 
off employee™s last place of em-
ployment (RX:138, Sec. 3).  There is no question that the SUB 
payments received by the discriminatees herein were benefits 
that each discriminatee had accrued and was entitled to receive 
when their respective plants closed and they were laid off.  The 
Respondent does not contend otherw
ise.  In fact, when ques-
tioning the discriminatees, the Respondent described the SUB 
benefits they received as a ﬁguaranteedﬂ right to which they 
were entitled, suggesting implic
itly that it was not free to de-
prive them of that right merely because it happened to be the 
sole contributor to the fund (see, e.g., V:964; also Dr. Evans™ 
testimony, XIII:2486). 
Nevertheless, as with the pe
nsion benefits, the Respondent 
argues that such payments cannot be deemed to be from a col-
lateral source because it alone 
funds the SUB trust account.  Its 
argument lacks merit, for, as found above, that fact alone does 
not make the fund a non-collateral
 source.  As stated, the SUB 
trust account was established under ERISA rendering it an in-

dependent entity sepa
rate and distinct from the Respondent, 
with fiduciary responsibilities flowing to the beneficiaries of 
the fund and not the Respondent.  Thus, when the laid-off em-ployees became eligible to receive their vested benefits, such 
payments were made by the SUB 
trust fund, a clearly collateral 
source, and not the Respondent.  
Contrary to Respondent, I do 
not find the SUB payments here analogous to the ﬁlayoff al-
lowanceﬂ paid to discriminatees in 
EEOC v. Sandia Corp
., 639 F.2d 600 (10th Cir. 1980), which the court found not to be a 

collateral benefit.  Unlike the case at hand, wherein the SUB 
payments derived from an independent trust fund and not from 
Respondent, in EEOC v. Sandia Corp., the layoff allowance 
was paid directly by the employ
er to the discriminatee.  Fur-
ther, the court in 
EEOC v. Sandia
 characterized the layoff al-
                                                                                            
                                                           
either to the employer or to the pe
nsion plan (id. 72Œ73), it is not clear 
from that decision whether Reilly had 
been vested in the pension plan.  
In fact, the General Counsel™s position in that case, that Reilly would 
ﬁhave to reimburse the pensi
on fund for amounts received during 
months for which [he] ultimately re
ceives backpay,ﬂ suggests the like-
lihood that Reilly may not have been 
vested.  In the absence of such 
evidence, it cannot be said that the holding in 
Brown Co.
, is inconsis-tent with, or a deviation from, the Board™s prior holdings in 
F & W 
Oldsmobile and Workroom for Designers, supra. 
lowance as being akin to a severance payment, id. at 626, a type 
of benefit that the Board has long found to be deductible from 
backpay.  
Houston Building Services
, 321 NLRB 123, 127 
(1996); Continental Insurance Co
., 289 NLRB 579, 583 
(1988); W. R. Grace & Co
., 247 NLRB 698, 699 (1980).  Ac-
cordingly, I reject Respondent™s claim that 
EEOC v. Sandia
 is applicable here, and instead find that the SUB payments re-
ceived by the discriminatees are collateral benefits and not 
deductible from the backpay owed to them.   
D. The Mitigation Issues 
1. General observations and findings 
In October 1994, the General Counsel, through Board Agent 
Bruce Standish, sent each disc
riminatee a questionnaire that 
asked them, among other things, 
to state whether they would 
have accepted an IPJO transfer following their layoff and, if so, 
to identify the facilities to which they would have gone, and the 
year(s) in which they would have accepted said transfer.  The 
discriminatees were note their answers by checking of the ap-
plicable box(es) labeled Burns Ha
rbor, Derry, or Passaic.  Dis-
criminatees were also provided with Search for Work forms 

and instructed to list therein the employers contacted during 
their backpay periods, the year and calendar quarter the contact 
was made, the employer™s
 address, and the resu
lt of that contact 
(see, e.g., GCX-4).
18 As made evident by their individual testimonies below, most 
if not all of the discriminatees
 had difficulty recalling all the 
contacts made and consequently listed only those they were 
able to recall.  Many of them returned the search forms to Stan-
dish either only partially filled out or with no entries at all.  The 
Respondent suggests that the disc
riminatees inability to accu-
rately recall the full extent of their job searches is due to the 
Regional Office™s delay in getting the search forms out to the 
discriminatees in a timely manner, and that the discriminatees™ 
ﬁfailures of recollection due to the passage of time should not 
be held against U.S. Canﬂ (p. 91 fn. 61).   
The Respondent can hardly plac
e the blame for the discrimi-natees™ poor memory on the Regi
onal Office, for 
any delay in 
this proceeding is the product of its own wrongdoing, caused in 

large measure by Respondent™s refusal to accept the judge™s 
August 1990, finding that it had 
violated the Act, and the 
Board™s January 1992, decision upholding the judge™s findings 

and directing it to make whole an
y laid off employee for losses 
resulting from its unlawful conduc
t.  While the Respondent was 
clearly within its rights to pursue all legal avenues available to 
it, including appealing the Board™s decision to a federal court, 
there can be no disputing that
 the passage of time resulting 
from Respondent™s own behavior 
had as much of an adverse 
effect on the discriminatees™ inability to recall as the Regional 
Office™s 20-month delay from January 1993, when the Respon-
dent™s appeal was rejected by the Seventh Circuit, to October 
1994, when Standish first sent out the Search for Work forms to 
 18 Standish retired sometime in la
te 1995 (II:157).  Prior to the hear-
ing, the Respondent served a subpoena Duces Tecum on the Regional 
Director for Region 13 seeking, inter alia, ﬁnotes of Board Agent Bruce 
Standish reflecting factual communica
tions between agent Standish and the alleged discriminatees. . . .ﬂ  The General Counsel thereafter peti-
tioned to have the subpoena revoked 
(see, GCX-1[w], and attachments; 
GCX-1[z]).  I granted the Genera
l Counsel™s petition to revoke (II:155Œ
162), after which the Respondent took a special appeal which was 
denied by the Board on September 
30, 1996, without prejudice to Re-
spondent™s right to raise the issue in exceptions. 
 UNITED STATES CAN CO. 343the discriminatees.  Conseque
ntly, Respondent™s suggestion 
that it bears no responsibility for the discriminatees™ lack of 
recall is simply not true, and its attempt to shift all blame to the 
Regional Office for such deficiencies in memory is found to be 
without merit.  Further, assuming arguendo, that the Board™s 
delay may have contributed to di
scriminatees™ inability to re-
call, it is well settled that the Board is not required to place the 
consequences of its delay, even
 if inordinate, on the wronged 
employees, to the benefit of wrong doing employers.  
Team-sters Local 469 (Coastal Tank Lines)
, supra at 11 (1997), citing 
NLRB v. J. H. Rutter-Rex Mfg. Co.
, 396 U.S. 258, 264 (1970); 
also 
Unitog Rental Services
, 318 NLRB 880, 885 (1995).  As 
aptly noted by the Court in 
J. H. Rutter-Rex Mfg
., ﬁ[w]ronged 
employees are at least as much injured by the Board™s delay in 
collecting their backpay as 
the wrongdoing employer.ﬂ  Nor 
would it be just to deny backpa
y to the discriminatees simply 
because of their inability to recollect the specifics of job 
searches that occurred some 3Œ6 
years earlier, as it is reason-
able to expect that memories would fade after the passage of 

such long periods of time. 
The Respondent nevertheless disputes the efforts made by 
discriminatees to mitigate their damages, and again relies heav-
ily on Dr. Evans™ testimony.  Dr. Evans, using a compilation of 
statistics, testified that during the discriminatees™ backpay peri-
ods the unemployment rate for the manufacturing sector of the 
economy in the regions where Respondent™s plants are located 
was relatively low, while the rate of unemployment among the 
laid off discriminatees was 
by comparison unusually high or 
ﬁvastly in excessﬂ of what it was for the manufacturing industry 

in general.  He also produced statistics and charts from census 
data designed to show that individuals of the same age group 
and race as the discriminatees
, who had been laid off from 
long-term employment with ot
her employers during the same 
period as the discriminatees, were able to secure employment 
within 1 year following their layoff.  Their success, according 
to Dr. Evans, stood in sharp contrast to the discriminatees™ 

claimed inability to find work during their first and even second 
year following their layoffs.  On the basis of their high unem-

ployment rate vis-a-vis the ma
nufacturing industry as a whole, 
their inability to find work during the first year of unemploy-
ment when similarly situated i
ndividuals had met with success, 
and on a review of the entries ma
de by discriminatees in their 
Search for Work forms, Dr. Evans concluded that ﬁthe lack of 
success in finding a job for this many people is highly sugges-
tive of, in general, not a serious search effortﬂ on the part of the 
discrminatees as a class to find work.  He conceded, however, 
that no such conclusion can be drawn from such statistics with 
respect to whether a particular
 individual discriminatee had engaged in a serious job search during the year following his or 
her layoff (XIII:2728Œ2729). 
The Respondent would have me 
infer from Dr. Evans™ above testimony, and from numerous he
lp wanted ads it produced at 
the hearing purporting to show that jobs were available during 
the backpay periods, that the di
scriminatees should have been able to find work had their efforts been more diligent, and that 
their failure to do so is proof that they did not engage in serious 
search for work efforts.  This same argument, however, was 
previously considered and rejected by the Board in 
Food & 
Commercial Workers Local 1357, 301 NLRB 617 (1991).  In 
doing so, the Board there held that the employer™s ﬁattempt to 
equate [a discriminatee™s] lack of success with a lack of trying 
is a bootstrap argument that runs counter to Board and court 
precedent.ﬂ Id. at 621.  Like the Respondent here, the employer 
in the cited case asked the Board 
to infer, from testimony of an 
expert in labor market economic
s and a compilation of statis-tics, that because ﬁcomparabl
e work was plentiful, the dis-
criminatee in question ﬁcould not
 have exercised reasonable 
diligence in seeking work because she remained unemployed.ﬂ 
Id.  The Board, however, declined
 to do so, reiterating the long 
held view that a ﬁrespondent™s burden is not met by presenting 

evidence of a lack of employee success in getting interim em-
ployment . . . rather, [a respond
ent] must affirmatively demon-
strate that the employee neglec
ted to make a reasonable effort 
to find interim work.ﬂ Id.   
Regarding the expert witness™ testimony in that case, the 
Board found it not to be probative on the issue of whether the discriminatee had used reasonable diligence in seeking work, in 
part because the expert was only 
ﬁreferring to the probability of 
job opportunities, not to a given individual™s situation,ﬂ and 
because he admitted ﬁforming his opinionsﬂ about the discrimi-
natee without having any persona
l knowledge of the latter™s 
particular circumstances.  Here, Dr. Evans likewise based his 
testimony not on any actual knowle
dge of a particular discrimi-natee™s circumstances surrounding 
his or her job search, but 
rather on statistical probabiliti
es.  As noted, Dr. Evans never 
spoke with or interviewed any of the discriminatees.  Thus, I 

reject Dr. Evans™ testimony as 
not probative on the question of 
whether any of the discriminatees engaged in a reasonable job 
search during their respective ba
ckpay periods, and further find 
no probative value to the statistics used by him to support his 

conclusions. See Continental Insurance Co.,
 289 NLRB 579, 
583 (1988), citing 
Flite Chief, Inc
., 258 NLRB 1124 (1981).   
Finally, Respondent™s production 
of help wanted ads to show 
that jobs were available during the discriminatees™ backpay 

periods does not establish that the discriminatees did not dili-
gently look for work.  There is no way of knowing, for exam-
ple, if any or some of the disc
riminatees applied to the jobs advertised.  The Respondent in th
is regard never asked the dis-
criminatees whether they had applied to any of the advertised 

positions.  To the extent such ad
vertised jobs do not show up on 
any of the discriminatees™ search forms, that could easily be 
explained by the discriminatees
™ testimony that they were un-
able to recall all the employers they may have contacted when 

they were filling out their search forms.  The simple fact is that 
the Respondent has not shown that
 discriminatees did not apply 
for any of the advertised jobs it produced at the hearing.  In any 
event, the mere existence of such ads does not establish that the 
jobs would have been available when and if any of the dis-
criminatees applied, or that an
y of them would have been se-
lected for any of the positions shown.  
Murbro Parking, Inc.,
 276 NLRB 52 (1985); also 
Delta Data Systems Corp
., 293 
NLRB 736, 739 (1989).   
The Respondent further argues that in addition to Evans™ tes-
timony and the help wanted ads,
 the individual testimony of 
most discriminatees supports a finding that they either failed to 
mitigate their damages and/or would not have transferred to 

another facility.  A separate discussion of each discriminatee™s 
testimony regarding thes
e two issues follows. 
2. The individual discriminatees 
John G. Battles 
Battles was a mechanic at the Clearing facility until laid off 
on December 18, 1987. Following his layoff, he applied for and 
began receiving Illinois State un
employment benefits, and also 
received SUB pay through March 1988, at which point the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 344benefits terminated when he obtained a job at Respondent™s 
Elgin plant.  Battles claims 
he began looking for soon after being laid off, and testified that had he been allowed to transfer 
to another of Respondent™s facilities following his layoff, in-
cluding the Derry plant, he w
ould have done so.  Respondent 
offered no evidence to contradict Battles™ claim in this regard.  

The specification first imputes to him a vacancy filled at the 
Derry plant by new hire repres
entative employee Kevin Quick 
on June 27, 1988, and then fo
llowing Quick™s termination on 
January 15, 1989, alleges Battles 
would have bumped into the 
position held at Derry by less se
nior new hire representative 
employee, Emile Marquis.  Batt
les™ backpay period is alleged 
to run from June 27, 1988, through July 11, 1990, when Mar-
quis was terminated and there wa
s no other less senior new hire 
representative for Battles to bump (attachment 1).   
The Respondent concedes that 
Battles engaged in reasonable 
efforts to obtain work following his layoff, but does not believe 
Battles would have taken an IPJO 
transfer to the Derry facility 
because by June 1988, his earnings from his employment at the 
Elgin plant was paying him more than what he would have 
earned by transferring to Derry.  Moreover, the Respondent 
finds it ﬁinconceivableﬂ that Battles ﬁwould have taken his wife 
away from the job she held for ten years and his seventeen-

year-old daughter from high school to take a job at Derry so 
that he could move to Derry 
to make less moneyﬂ (RB:55).  
Regardless of what Respondent ma
y wish to believe, the fact 
remains that it produced no evidence to contradict Battles™ 
above assertion about accepting such a transfer.  Battles, on the 
other hand, was a convincing witness who I find testified in an 
honest and straightforward manner.  Accordingly, I accept as 
true his claim that he would have
 taken an IPJO transfer had it been made available to him, and I find that Battles is entitled to 

backpay in the amount of $3362, as 
set forth in attachment 1 of 
the specification, with interest. 
Robert Bennett Bennett was laid off December 23, 1987, at age 57, from his 
setup and adjuster position at the North Grand plant, after 
which he registered for work with the Illinois Unemployment 
office and began receiving Stat
e unemployment benefits, and 
SUB payments from Respondent.  
When his SUB benefits ran 
out, Bennett was put on a pension.
  He testified he would have 
accepted a transfer to one of Re
spondent™s other facilities, in-
cluding the Derry and Passaic plants, had it been offered to him 
following his layoff, an offer that was never made, and would 
have worked until either age 62 or 65 (IV:596).  The specifica-
tion imputes to Bennett the vacancy filled by new hire Repre-
sentative employee Jim Murdoc
k on January 8, 1988, at the 
Passaic facility.  It further alleges that when the Passaic facility 
closed, Bennett would have bumped into a position at the Derry 
facility occupied by new hire representative S. Boylorn on Sep-
tember 18, 1988.  With Boylorn™s termination on January 6, 
1991, no further vacancies are imputed to Bennett as there was 
no less senior employee for hi
m to bump.  Amended Attach-
ment 2 of the specification (GCX-2) thus alleges that Bennett™s 

backpay period runs from January 8, 1988, 
to January 6, 1991. 
In late 1994, Bennett filled out and returned to Board agent 
Standish Search for Work forms listing some of the job con-
tacts he made during the backpay 
period.  He testified that in 
1994, when he filled out the forms, he was unable to recall all 
the employers he may have contacted during his backpay pe-
riod and that, consequently, his s
earch forms reflect only those 
he was able to recall.  Bennett claims he searched for work at 
least three times a week from the day he was laid off to at least 
January 1991, and that he did so by looking through the want 
ads in local newspapers, asking
 friends and relatives for job 
leads, and personally stopping in
 at different employers.  He 
further noted that he did not limit his job search to just Chicago, 
but also searched for work in the Detroit and Indianapolis met-
ropolitan areas (IV:608). 
The Respondent finds it ﬁhighly doubtfulﬂ that Bennett 
would have been willing to uproot himself and his family from 
the Chicago where he had lived most of his life, take his daugh-
ter out of high school, have hi
s wife give up a good job with 
IBM and give up his SUB and unemployment compensation to 
move first to Passaic and subsequently to Derry for an entry 
level position.  While there is
 some appeal to Respondent™s 
argument, it again constitutes nothing more than Respondent™s 
own personal doubts as to how Be
nnett might have reacted had 
it presented him with an IPJO tr
ansfer opportunity.  Clearly, it 
is Respondent™s prerogative not to believe Bennett if it so 
chooses, but that alone does no
t render Bennett™s testimony 
unworthy of belief or suffice to satisfy its burden of proof.  
Rather, if it hoped to prevail in its efforts to deny backpay to 
Bennett on a claim that he would not have transferred in the first place, then it was required 
to produce facts to support that 
claim, and not merely speculate as to what Bennett might have 
done.  Having failed to do so, 
Bennett™s testimony about his 
willingness to transfer in 1988 to either the Passaic or the Derry 

plant stands unrefuted.  Bennett 
was a credible witness who, I 
find, testified in an honest and 
straightforward manner.  I there-
fore credit his testimony and find that had he been given the 
opportunity, Bennett would have gone
 to either the Passaic or 
the Derry plant as alleged in the Specification. 
The Respondent further claims that Bennett failed to mitigate 
his damages because his Search 
for Work forms show only five 
to seven contacts per quarter in 1988, and none for 1989 or 
1990.  However, as credibly explained by Bennett, the search 

forms did not include all the 
job contacts made during the backpay period, only those he wa
s able to recall in 1994.  Fur-ther, given that he collected state unemployment benefits for at 
least 6 months following his layoff,
 it is reasonable to assume 
that Bennett would have made at
 least three job contacts per 
week, as was required by the State of Illinois.  The Respondent 
does not dispute that Bennett recei
ved such benefits.  In fact, 
Bennett would not have received
 SUB pay unless he was also 
registered with the state unemployment office and receiving 
such benefits.  Thus, it is clear that Bennett™s job search during 
1988 involved much more than the five to seven contacts per 
quarter shown on his search form.  That Bennett was unable to 
recall any more names in 1994 to include in his search form is 
neither unusual nor suspicious, and indeed readily understand-
able, and does not automatically disqualify him from receiving 
backpay.  
United Aircraft Corp
., 204 NLRB 1068 fn. 4 (1973).  
Tilden Arms Management Co.,
 307 NLRB 13, 16 (1992); 
Alle-
gheny Graphics, 320 NLRB 1141, 1145 (1996), citing 
Pat Izzi Trucking Co., 162 NLRB 242, 245 (1966), affd. 395 F.2d. 241 
(1st Cir. 1968).  Moreover, his failure to list in his search forms 
any of the job contacts he may 
have made in the Detroit and 
Indianapolis areas is also reasonably attributable to his poor 

memory. 
The Respondent nevertheless argues that Bennett™s above 
explanation is not credible, noting 
in this regard that while his 
1988 search form contains the na
mes of employers he contacted 
 UNITED STATES CAN CO. 345that year, his more recent 1989 and 1990 search forms contain 
no entries whatsoever.  It asserts that if the passage of time had 
truly affected Bennett™s recall abilities, it is more logical to 
believe he would have remembered the more recent contacts 
made in 1989 and 1990, rather than those made in 1988.  Ben-nett, however, was never asked by
 Respondent to explain what 
it was about the employers shown 
in the 1988 search form that caused him to remember them specifically, but not those con-
tacted in 1989 and 1990.  It may very well be that Bennett had 
some plausible explanation for recalling his 1988 job contacts 
but not those made in 1989 and 1990.  In the absence of any 
such explanation, I decline to infer that Bennett did not look for 
work during 1989 or 1990.  At most, the lack of an explanation 
creates only an element of doubt, which in any event I resolve 
in Bennett™s favor, and not the Respondent. 
Finally, the Respondent conten
ds that Bennett should not re-
ceive any backpay from the second quarter of 1990 through the 
first quarter of 1991, because he readily admitted at the hearing 
to being ﬁretiredﬂ when his 1989 tax return was completed in 
April 1990 (RX-23).  His 1989 tax return, as well as his 1990 
return, both contain the word ﬁretiredﬂ in the occupation box of 
the form.  Asked if he considered himself retired when his 1990 
return was completed in Apr
il 1991, Bennett responded, ﬁyesﬂ 
(IV:652Œ653).  His testimony coupled with the entries found in 
his tax return, the Respondent ar
gues, establishes that Bennett had in fact retired by April 1990. I disagree.   
Although Bennett did respond affirmatively when asked if he 
considered himself retired when his 1989 and 1990 tax returns 
were completed, it does not nece
ssarily follow that he had in 
fact removed himself from the 
job market and was no longer 
searching for work.  In fact, as previously noted, Bennett also 
testified without contradiction 
that he continued looking for 
work through at least January 1
991, clearly suggesting that he 
indeed remained in the job market regardless of the ﬁretiredﬂ 
entry on his tax forms.  It is quite possible therefore that Ben-
nett, like other discriminatees
 (see discussion below on Byers, 
Connor, Hawkins, Kmic) whose tax returns also contained a 
ﬁretiredﬂ entry, may have equated the term ﬁretiredﬂ with his 

receipt of a pension, or with being unemployed.  Thus, Bennett 
was never asked by Respondent 
to explain why he would put 
ﬁretiredﬂ on his tax return when he also claims he was still 

looking for work.  In the absence of any such explanation, an 
inference that Bennett had in fact ﬁretired,ﬂ that is, was no 
longer in the job market,  based solely on the ﬁretiredﬂ entries 
on 1989 and 1990 tax returns, is si
mply not warranted, particu-
larly given his undisputed testimony that he was still searching 
for work.  The entry, at most, raises a doubt as to whether or 
not Bennett had in fact ﬁretired,ﬂ
 which I decide in Bennett™s 
favor. In sum, I find that the Respondent has not met its burden of 
showing that Bennett failed to mitigate his damages at any time 
during his backpay period by not diligently looking for work or 
by otherwise engaging in a will
ful loss of earnings.  Accord-ingly, I conclude that Bennett is entitled to backpay in the 
amount of $92,876., as set forth in
 amended attachment 2 of the 
Specification (see GCX-2), with interest.
19                                                           
 19 The General Counsel™s posthearing brief erroneously shows Ben-
nett™s backpay to be $93,160. (GCB:49.) The General Counsel 
amended attachment 2 at the hearing to attribute an additional $284 in 
interim earnings to Bennett, ther
eby reducing his backpay amount to 
$92,876. (IV:592; GCX-2.) 
Alan Byers Byers was laid off from his die setter and maintenance me-
chanic™s job at the Clearing plant on December 18, 1987, at age 
55.  He registered for unemployment benefits with the Illinois 
State Unemployment Office, and received SUB pay for 1 year 
following his layoff, although eligible for 2 years.  At the end 
of his first year of SUB pay, he was told by Respondent he 
would not be receiving the additional year, but instead would 
begin getting pension benefits because it had no job to offer 
him.  Byers claims he would have
 taken an IPJO transfer to any 
of Respondent™s other facilitie
s, including the Passaic and 
Derry plants, had he been allowed following his layoff, but was 
never offered that opportunity.  The specification first imputes 
to Byers a vacancy filled by new hire representative employee 
D. Hunsucker at the Passaic facility on March 7, 1988, and 
subsequently, following Hunsucke
r™s termination due to the 
closure of the Passaic plant, a 
position held by less senior new 
hire Representative M. Stewart at the Derry facility on Septem-
ber 18, 1988.  Further, with the 
termination of Stewart on July 
2, 1989, Byers purportedly would have bumped into the posi-
tion held by less senior new hi
re representative employee R. 
DePew.  Byers™ backpay period is
 alleged to run from March 7, 
1988, to January 6, 1991, when
 DePew was terminated, and 
there was no other less senior new hire employee for Byers to 
bump (attachment 3). In late 1994, Byers filled out and returned to Board Agent 
Standish Search for Work forms listing the names and ad-
dresses of some of the employers he contacted during the back-
pay period.  The search forms, 
however, do not contain all the 
contacts made during that period
.  Byers explained that he sim-
ply was unable to recall all th
e employers he may have con-
tacted several years earlier, and 
that the forms only show about 
20Œ25 percent of the total numbe
r of employers contacted. 
The Respondent disputes Byers 
claim that he would have 
taken an IPJO transfer following his layoff.  It did not, how-
ever, produce facts to refute Byer™s assertion.  Instead, the Re-
spondent posits that because Bye
r™s son was still in high school 
in 1988, and Byer™s wife had undergone heart bypass surgery 
that year, rendering her homebound for some 4Œ5 months, 
Byers would not have wanted 
to move.  Speculation and con-
jecture, however, do not constitute evidence and clearly cannot 
serve as a basis for denying Byers the backpay to which he may 
be entitled.  As further suppor
t for its theory, the Respondent 
points to Byers admission that he did not know where the Derry 
and Passaic plants were located.  Again, Byers™ lack of knowl-
edge in this regard hardly constitutes proof that Byers would 
have rejected a transfer to either of those facilities had the op-
portunity presented itself.  In the absence of any evidence to the 
contrary, I credit Byers uncontradi
cted assertion that he would 
indeed have taken an IPJO transfer regardless of the plant™s 

location.  Bennett struck me as 
having testified in an honest and 
truthful manner. The Respondent also argues that Byers failed to mitigate his 
damages, pointing to Byers™ own testimony that his search 
forms contain only about 20 percen
t of the total contacts made 
during the backpay period.  The Respondent notes that this 
averages out to less than three job contacts per week, an inade-
quate amount, in its view, to c
onstitute a diligent job search.  
However, Byers™ testimony regarding the 20Œ25-percent figure 

was nothing more than an estimation, and not intended to be a 
precise statement of the number of
 job contacts made by him.  
Byers, as noted, also testified 
to having made at least three 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 346contacts per week, which was sufficient to allow him to receive 
unemployment benefits.  The fact that he received such bene-
fits, which the Respondent does 
not contest, lends support to Byers™ testimony that he complied with the State Unemploy-
ment job search requirements of three contacts a week.  Had he 
not done so, it is unlikely he would 
have received such benefits.   
The Respondent further points to the fact that Byers listed 
himself as ﬁretiredﬂ on his 1988 tax return, signed April 13, 
1989, and that, having retired, Byer
s is, consequently, not eligi-
ble for backpay for the second, third, and fourth quarters of 
1989, and all of 1990.  Regarding the ﬁretiredﬂ entry on his tax 
return, Byers credibly explained that his tax preparer made the 
entry after Byers told him that
 he was unemployed and receiv-
ing a pension.  Thus, while Byers may have allowed his tax 
preparer to show him as ﬁretiredﬂ on his tax return, Byers obvi-
ously equated the term ﬁretiredﬂ with being unemployed and on 
a pension.  Byers, however, never considered himself as being 
ﬁretiredﬂ for he testified that he continued looking for work 
even after he began receiving a pension from Respondent.  I 
note in this regard that Byers never asked to be placed on a 
pension, but instead had it thrust upon him by Respondent, 
presumably in order to avoid having to pay him another year of 
SUB benefits.  Thus, I credit Byers and find that regardless of 
the ﬁretiredﬂ entry on his tax return, Byers was not ﬁretired,ﬂ 
but was still actively and diligen
tly looking for work.  The Re-
spondent has produced no facts to suggest otherwise.  Accord-
ingly, I find that Byers is entit
led to backpay in the amount of 
$94,613, as set forth in attachment
 3 of the specification, with interest. 
Patsy Camardo 
Camardo worked at the North Grand facility until laid of on 
December 23, 1987.  He testified that he would have taken an 
IPJO transfer to any one of 
Respondent™s other plants, includ-
ing the Derry plant, if given the opportunity, and would have 
continued working for Respondent 
for another 10 years, or until 
1997 (II:199Œ201).  His backpay period allegedly begins on 
January 7, 1988, when new hire Representative O™Neill was 
hired to fill a vacancy at the Derry plant, and ends when 
O™Neill was terminated on January 27, 1991, after which there 
was no other less senior new hire representative employee at 
the Derry plant that Camardo c
ould have bumped (attachment 4 
fn. 1).   
The Respondent avers that while Camardo may have been 
willing to transfer to the Burns Harbor facility, it does not be-
lieve he would have gone to Derry.  In support, it points to the 
questionnaire Camardo filled out and sent to Board Agent Stan-
dish on October 16, 1994, wherein 
he indicated he ﬁwas really 
more interested in going to Burns Harbor,ﬂ and at another point 
in the questionnaire wrote, ﬁI would have gone to 
Burns Har-bor.ﬂ  (GCX-4).  I do not interpret Camardo™s comments on the 
questionnaire as suggesting that he would have accepted a 
transfer 
only to Burns Harbor, for a further scrutiny of his ques-
tionnaire reflects that Camardo also stated he was willing to 
accept a transfer to either the Derry or the Passaic plants.  Thus, 
I am convinced, particularly in 
light of his testimony at the 
hearing, that Camardo™s comment
s about being more interested 
in going to Burns Harbor was nothing more than an expression 
of his preference of facilities, and not an indication that he was 
unwilling to accept a transfer to some other facility (II:211).   
The Respondent cites other reasons for believing Camardo 
would not have transferred to Derry.  It points out, for example, 
that Camardo had purchased a house only 2 years earlier and 
had two grown sons, making it more likely than not that he 
would only have accepted a transfer to Burns Harbor, the facil-
ity nearest to him and would not have gone to the more distant 
Derry plant.  Camardo, the Resp
ondent further notes, also knew 
his SUB pay would terminate if he were to accept a transfer to 

one of its other facilities.  A
dditionally, Camardo would have 
had to pay his own way to Derry to interview for a position, 

and did not know if he would be allowed to work his preferred 
second shift at Derry.  Finally,
 it cites testimony by Proskey 
that when the latter purportedly asked Camardo if he was inter-

ested in transferring to Responde
nt™s Elgin facility, Camardo 
responded he ﬁwas too old to be starting all over again,ﬂ and 
intended to work as long as he could at North Grand and would 
retire when the plant shut down (XI:2084).  Respondent™s 
above arguments are without merit. 
Initially, Camardo™s claim that at no time prior to or after his 
layoff did any Company official ask if he wanted a transfer 
contradicts Proskey™s testimony 
that the two talked about a 
possible transfer at some point prior to Carmardo™s layoff 
(II:201).  As between the two, I found Camardo to be the more 
credible and credit his denial that any such conversation took 
place.  However, even assuming,
 arguendo, that at some point 
prior to his layoff Camardo expre
ssed an interest in retiring, his 
Search for Work forms make clear he did not do so, but instead 
began a diligent search for, a
nd indeed found, interim employ-
ment.  Thus, I reject Responde
nt™s contention that Camardo 
retired once the plant closed.  Fu
rther, Respondent™s claim that 
Camardo would not have wanted 
to move to Derry because he 
had bought a house 2 years earlier, had two grown children, and 
was unaware of what shift he might
 be given at the Derry plant, 
is on its face so highly speculative as to warrant little or no 
discussion, and is rejected. 
As to Camardo™s mitigation effo
rts, the Respondent contends 
that because Camardo quit a job he obtained in April 1989 with 
Nazareth Academy, doing general mechanical and maintenance 
work, to take another job doin
g security and maintenance at 
Plymouth Place, a retirement home, which paid him $2 less an 
hour, his interim earnings should be increased by $2 per hour 
beginning with the second quarter of 1989, when he began 
working with Nazareth Academy, through the end of his back-
pay period (RB:59).  Respondent™s 
contention is without merit. 
As a general rule, when an employee secures substantially 
equivalent employment with 
comparable wages, hours, and 
working conditions, the quitting 
of such employment without 
good cause is deemed to be a willful loss of earnings justifying 
a reduction in backpay.  However, when the quit from interim 
employment was from a job that was unprestigious or annoy-
ing, or that created unacceptable disruptions to the discrimina-tee™s private life, the Board does 
not expect the discriminatee to 
retain such interim employment.  In those circumstances, a 
discriminatee™s quit or discharge from a nonequivalent interim 
employment does not constitute a willful loss of earnings and 
will not reduce the discriminatee™s backpay.  See 
Churchill™s 
Supermarkets, 301 NLRB 722, 725 (1991), citing to Newport News Shipbuilding
, 278 NLRB 1030, 1033 (1986).   
The Respondent here does not contend, nor does the evi-
dence show, that Camardo™s job with Nazareth Academy was 
substantially equivalent to the one he held with the Respondent 
just prior to his layoff.  Further, Camardo credibly explained 
that he left his job at Nazareth Academy after 1 year because 
the work was too strenuous and had aggravated a diabetic con-
dition, prompting his physician 
to recommend he terminate his 
 UNITED STATES CAN CO. 347employment at the school (II:233).  His testimony in this regard 
was not refuted by Respondent.  
In these circumstances, I find 
that Camardo had a reasonable 
basis for quitting his employ-
ment with Nazareth Academy, and that no reduction in his 
backpay is warranted by virtue
 of his having taken a lower 
paying job at Plymouth Place.  
Accordingly, I conclude that 
Camardo is entitled to backpay in the amount of $85,299 as set 
forth in Attachment 4 of the specification, with interest. 
Willie Conner 
Conner was laid off at age 58 from his coil shearer job at the 
Clearing facility on February 17, 1990, after which he regis-
tered for work with the Illinoi
s Unemployment Office and be-
gan receiving state unemployment compensation.  He also re-
ceived SUB benefits from Respondent, and when the latter ran 
out in or around March 1990, he 
began receiving pension bene-
fits.  Conner testified that he began looking for work immedi-
ately following his layoff, that he continued looking for work 
even after receiving a pension, and that he eventually found 
work in 1992, as a doorman in an apartment complex (IV:708).  
Conner claims to have made at least 2Œ3 employer contacts per 
week, and did so by personally going out to different plants, 

including other can companies, searching through newspaper 
want ads, making phone calls, and asking friends for job leads 
(IV:676, 680). 
Conner testified, consistent with statements made in the 1994 
questionnaire he sent to Standish, that had he been allowed to 
take an IPJO transfer to another facility, including the Derry 
plant, following his layoff, he would have done so, and worked 
until he reached age 65 (IV:673).   In 1994, he completed 
Search for Work forms listing therein some of the employers he 
contacted during his backpay pe
riod, which the specification 
alleges runs from April 25, 1990,
 to January 6, 1991.  Conner, 
however, explained that not all the contacts he made are re-
flected in his search forms be
cause he simply was unable to 
recall in 1994 all the employers he
 may have contacted some 3Œ
4 years earlier (IV:707).  He claims that while he had kept re-
cords of his job searches in his basement, some of those records 
were destroyed following a floodi
ng of his basement, and that 
those he managed to salvage were turned over to Standish and 

Regional Office (IV:704).  The 
General Counsel represented 
that no such records were found in the Board™s files.  The 

Specification imputes to Conner 
a vacancy filled by new hire 
representative, L. Casimir, at 
the Derry plant on April 25, 1990, 
with a backpay period, as noted, running through January 6, 
1991, Casimir™s termination date
 (GCX-21; GCX-2, amended attachment 5).  The specificat
ion does not allege any backpay 
for Conner after Casimir™s termination because there was no 
other less senior new hire empl
oyee that Conner could have 
bumped. The Respondent disputes Conner™
s claim that he would have 
transferred to its Derry facility, pointing to the fact that Con-
ner™s 1989 tax return, dated Marc
h 9, 1990, lists him as ﬁre-
tired.ﬂ  It further notes that although Conner made entries in his 
search forms for 1989 and the first quarter of 1990, no entries 
were made for any period afte
r that, suggesting that Conner 
stopped looking for work at around the time he began receiving 

his pension, thereby supporting its position that he had indeed 
retired.   Finally, it suggests th
at given the amount of SUB and 
pension benefits he was receiving, it would have made no sense 
for Conner to transfer to the Derry plant.  Respondent™s above 
arguments are without merit.   
As to the ﬁretiredﬂ entry on his 1989 as well as 1990 tax re-
turn, Conner, who I find testifie
d in an honest and straightfor-ward manner, credibly explained that the ﬁretiredﬂ entry was 
inserted by his accountant after Conner stated he was receiving 
a pension from Respondent.  The 
accountant advised him that 
because he was on a Company pension, that was tantamount to 

being on retirement and, consequently, inserted ﬁretiredﬂ on the 
1989 tax form, and again in the following year™s tax form 
(IV:695).  Conner testified, credibly in my view, that he never 
viewed himself as being retired even after he began receiving 
his pension and, in fact, continued thereafter to look for work.  
The fact that he found work as a doorman in 1992, lends sup-

port to his claim about having continued to look for work.  
Regarding the lack of entries in his search forms, Conner, as 
noted, credibly explained that he simply could not recall all the 
job sites he may have visited or contacted during the backpay 
period.  His poor recollection in
 this regard is understandable 
given the passage of several years time between his job search 
during the backpay period, and 1994, when he was asked by 
Standish to recall the details of that search.   
The Respondent contends that Conner should not be believed 
because despite claiming he turned over some of his job search 
records to the Regional Office, no such records were found in 
the Regional Office™s files.  However, that the Regional Office 
may not have had any such records in its file does not necessar-
ily mean that none were turned 
over by Conner, and I decline to 
discredit Conner on this basis al
one, particularly since I found 
him to be a generally credible 
witness.  Finally, Respondent™s claim that Conner would not have wanted to transfer given the 
SUB and pension benefits he was receiving during his backpay 
period is speculative at best and lacking in factual support.  In 
sum, the Respondent produced no evidence whatsoever to es-
tablish that Conner would not have
 accepted an IPJO transfer to 
the Derry plant, or to show that engaged in a willful loss of 
earnings by failing to look for work during his backpay period.  
Accordingly, I find that Conner is entitled to backpay in the 

amount of $18,256, as set forth in amended attachment 5 of the specification (GCX-2),
 with interest. 
Anthony Eardley 
Eardley was laid off from his tool-and-die maker position at 
the Passaic plant on October 21, 1988, at age 60.  In October 
1994, Eardley filled out and returned the questionnaire sent to 
him by Board Agent Standish stating, inter alia, that he would 
have taken an IPJO transfer to the Derry facility following his 
layoff had he been allowed to do
 so (GCX-28), a statement he 
reaffirmed at the hearing.  The specification imputes to him a 

position filled by new hire Representative K. Bernier at the 
Derry plant on January 6, 1989, and alleges that his backpay 
period runs from that date to 
January 6, 1991, when Bernier 
was terminated, and there was 
no other less senior new hire representative employee for him to bump.   
Eardley claims he began looking
 for work soon after he was 
laid off, contacting at least three employers per week through 
leads he obtained from friends, 
from newspaper help wanted 
ads, and by simply going around to different plants, and that he 
continued doing so through at least January 6, 1991 (VI:1176).  
In late 1994, Eardley filled out
 Search for Work forms listing 
the job contacts he recalled ma
king during his backpay period, 
and inserted a ﬁnot hiringﬂ notation below each entry.  He also 

registered for employment with the New Jersey State Unem-
ployment Services, reporting his 
job searches to them once a 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 348week, and collected unemployment 
benefits for 6 months.  He 
also received SUB pay from Respondent for 1 year following 
his layoff, and when those benef
its expired he began collecting 
pension benefits.  Eardley did fi
nd work as a full-time machine 
operator with Standard Tool Company on April 8, 1990, but 
was laid off just 2 months late
r (VI:1190).  He thereafter re-
sumed his job search and, in August 1990, unable to find full-
time employment, took a part-
time job with Rexon Company, 
where he remained until laid off towards the end of the first 

quarter of 1991 (GCX-28).  Eardley admits not looking for full-
time work after getting his part-time job at Rexon because he 
was satisfied with the job (VI:1195). 
The Respondent disputes Eardley™
s claim that he would have 
accepted a transfer to the Derry facility, but offers nothing in 
the way of evidence to refute it.  Instead, it simply argues that it 
would have made no economic sense for Eardley to transfer at 
that time given the SUB payments and unemployment compen-
sation he stood to receive following his layoff, and the likeli-
hood that his wife may not have wanted to leave her job of 20 
years to go to Derry.  It further doubts that Eardley would have 
gone alone to Derry and left his 
family behind, as Eardley sug-
gests in his testimony, because it
 meant he would have had to 
incur additional housing costs as well as commuting expenses.  
Eardley, the Respondent points out, ﬁhad no idea how long it 
takes to drive from Derry to Pa
ssaic, and claims that ﬁonce he 
found out, he likely would have d
ecided not to IPJOﬂ (RB:42).  
In making the above arguments
, the Respondent chooses to 
ignore the very elemental fact that its burden of proof in a com-
pliance proceeding can only be met with facts sufficient to 
support its contention, and cannot rest on mere speculation and 
conjecture, which is all the Re
spondent has proffered here.  
Thus, it produced no evidence to 
contradict Eardley™s testimony 
as to his willingness to go to Derry, even if meant leaving his 
family behind and having to commute back and forth between 
his Derry job and his Passaic
 home.  Respondent™s unwilling-
ness to believe Eardley in this 
regard does not, without more, 
constitute legitimate grounds for rejecting Eardley™s testimony.  
In any event, from a demean
or standpoint, I am convinced 
Eardley testified truthfully and h
onestly.  Accordingly, I credit 
his testimony and find that he would have accepted a transfer to 
the Derry plant following his layoff had he been given that 
opportunity. 
As to his mitigation efforts, the Respondent claims that Eard-
ley is not entitled to backpay 
for 1989, arguing that it is highly 
unlikely that each and every employer Eardley contacted that 

year would not have been hiring, as Eardley indicated in his 
search form.  It contends that a more probable scenario is that 
Eardley did not actually look for work because of the SUB and 
unemployment benefits he was receiving, and merely went 
through the motions of doing so in order to satisfy the require-
ments of the state unemployment office.  The Respondent sug-
gests that if Eardley had truly been looking for work, his entries 
on the 1989 search form would ha
ve contained notations such 
as ﬁnot qualifiedﬂ or ﬁwill callﬂ or ﬁrejectedﬂ (RB:42).  Again, 

the Respondent engages in specul
ation and conjecture, for it 
never questioned Eardley regarding these particular entries.  
Thus, there is no way of knowing if
 Eardley used the term ﬁnot 
hiringﬂ to mean precisely that, or used it in a more generic 
sense to include any and all reasons given him by employers for 
not hiring him.  It is also possible that in filling out the forms in 
1994, Eardley did not recall the 
specifics of why particular 
employers refused to hire him and simply jotted down that the 
employer was ﬁnot hiring.ﬂ  The Respondent, in any event, 

produced no evidence of its own to establish that some or all of 
the employers Eardley contacted 
in 1989 were indeed hiring.  
Accordingly, I find that the Respondent has not sustained its 
burden of showing that Eardley failed to mitigate his damages 
during 1989. The Respondent does not question Eardley™s mitigation ef-
forts for the first half of 1990, but claims that Eardley™s deci-
sion to remain in a part-time position at Rexon and not look for 
full-time work amounted to a willf
ul loss of earnings, citing as 
support for its position the Board decision™s 
Lundy Packing 
Co., 286 NLRB 141 (1987).  That decision does not support its 
position.  In fact, the Board in 
Lundy Packing declined to toll 
backpay for discriminatees who 
had engaged in part-time work 
during their backpay period, not
ing that doing so would have ﬁthe effect of condemning them for accepting part-time jobs, 
despite the fact that such jobs had the effect of mitigating the 
Respondent™s damages, at a tim
e when they had gone through 
recurrent but fruitless efforts to find employment.ﬂ  Id. at 144.   
Here, following his layoff from St
andard Tool, Eardley, like the 
discriminatees in 
Lundy Packing
, renewed his efforts to find 
full-time employment as he ha
d done following his layoff by 
Respondent.  Unable to find full-time employment, Eardley 

was forced to take the part-time job with Rexon.  I see no rea-
son to penalize Eardley for mi
tigating Respondent™s damages 
by accepting the part-time position with Rexon following his 
unsuccessful efforts to find full-time work.  That Eardley chose 
to stay with Rexon rather than continue his search for full-time 
employment does not constitute 
a willful loss of earnings for, 
given his lack of success and that
 of other discriminatees here, 
there is no reason to believe that Eardley would have had any-
more success in finding full-time employment while working 
part-time with Rexon than he befo
re landing the Rexon job.  Id.  
In this regard, the Respondent has not demonstrated that Eard-
ley could have landed a full-time job had he continued looking, 
or that he was offered but re
fused to accept full-time employ-
ment at any time during his b
ackpay period, including after he 
began working for Rexon.  In thes
e circumstances, I find, as did 
the Board with the discriminatees in 
Lundy Packing, that Eard-
ley should not be penalized for failing to continue looking for 

full-time employment after land
ing his part-time Rexon job.  
Accordingly, I conclude that Ea
rdley is entitled to backpay in 
the amount of $52, 961, as set forth in attachment 6 of the 
specification, with interest.   
Earnest Finn Finn, as previously indicated,
 was laid off from his Clearing 
job on December 18, 1987.  He te
stified, consistent with the 
questionnaire he returned to Standish (GCX-26), that had he 
been allowed to transfer to any 
of Respondent™s ot
her facilities following his layoff, he would have done so (VI:1005Œ1006).  
As previously noted, the new hi
re position first imputed to him in the specification is that of new hire Representative Gizzi at 

the Passaic facility.  Followi
ng Gizzi™s termination on Septem-
ber 2, 1988, the specification a
sserts that Finn would have bumped into several other new 
hire representative positions 
until S. Blake, the last of these at the Derry plant, was termi-

nated on October 14, 1990.  Finn was thereafter ineligible to 
bump as there were no less senior new hires for him to displace.  

As amended at the hearing, his backpay period is alleged to run 
from his December 18, 1987 layoff date, to October 14, 1990.   
 UNITED STATES CAN CO. 349The Respondent concedes that Finn mitigated his damages 
(RB:76), but disputes Finn™s clai
m that he would have trans-ferred to either the Passaic or Derry plants if given the opportu-
nity.  In support, Respondent points to the testimony of super-
visors William Riha and Donald 
Heicken, both of whom testi-
fied that in the Fall 1987, prior to his layoff, Finn expressed a 
disinterest in transferring to the Elgin facility.  More specifi-
cally, Riha testified that Finn 
told him sometime before his 
layoff that he would not be interested in transferring to Elgin 

because it was too far (XI:2121Œ2122).  Heicken testified to 
having had a ﬁlight conversationﬂ 
with Finn at the Elgin facility 
in the fall 1987, during which he asked Finn if he would be 

interested in transferring to Elgin and working the second shift.  
Finn, according to Heicken, stated he was not interested in 
working the second shift because of some transportation prob-
lems, and preferred the first shif
t.  The Respondent claims that 
Rhia™s and Heicken™s testimony ma
ke clear that if Finn had no 
interest in traveling the relatively short distance to the Elgin 
plant, it is unlikely he would ha
ve accepted an IPJO transfer to 
its more distant east coast Passa
ic and Derry facilities.  This, 
the Respondent argues, coupled with the SUB and unemploy-
ment benefits he was receiving, provides convincing evidence 
that Finn would not have accepted an IPJO transfer had it been made available to him followi
ng his layoff.  I disagree. 
Initially, Finn denied ever speaking to Rhia (phonetically 
shown in the record as ﬁAuriaﬂ) at any time before his layoff 
about transferring to Elgin (VI:1068).  However, he did recall 
speaking with Rhia after his layoff, sometime in 1988, during 
which conversation Rhia asked hi
m to come to the Elgin plant 
and fill out a job application (VI:1067).  Finn states he did pre-

cisely that, and also received an interview.  Finn also recalls 
that during his visit to Elgin, he was given a tour of the plant 
but could not recall the individual who showed him around.  
Following the interview, Finn clai
ms he was given assurances by a personnel manager that Respondent would get back to him 
regarding his application, but that to date, no one has ever con-
tacted him regarding the applicati
on, and that his several efforts 
to follow up on his application proved unsuccessful.  Finn™s 
above testimony was not challenged by Respondent. 
I found Finn™s testimony about having only spoken with 
Rhia after his layoff to be credible.  But even if I were to be-
lieve Rhia™s and Heicken™s assertion that Finn expressed an 
interest in retiring before being laid off, such testimony does 
not establish that Finn in fact retired following his layoff.  His 
testimony, bolstered by his sear
ch forms showing an extensive 
job search, provides clear evidence that Finn actively looked 
for work throughout his backpay period, conduct inconsistent 
with someone no longer in the job market.  Indeed, Respon-
dent™s concession that Finn mitigated his damages during his 
backpay period is tantamount to 
an admission that Finn did not 
retire but rather engaged in a diligent job search following his 

layoff.  Accordingly, I find that Finn is entitled to backpay in 
the amount of $62,710., as set forth in Amended Attachment 7(a) of the specification (GCX-2), with interest.   
Dorothy Flowers 
Flowers was laid off from her press operator position at the 
North Grand facility on December 
4, 1987, at age 60.  Follow-
ing her layoff, she registered for work with, and received un-

employment benefits from, Illi
nois™ unemployment office, as 
well as SUB pay for one year from Respondent.  In January 
1989, she began receiving pens
ion benefits from Respondent, and 4 months later, when she tu
rned 62, began receiving social 
security benefits.   
Flowers testified that after being laid off and continuing 
through April 1, 1989, when she applied for Social Security 
benefits, she continually looked fo
r work by reviewing the want 
ads in local newspapers and by 
asking friends for job leads.  
She claims she made at least two to three job contacts per week.  
Her search forms show that she searched for work at a variety 
of places, including hospitals, fast food restaurants, discount 
chain stores, supermarkets, etc
., all without success.  Respon-dent offered no evidence to c
ontradict Flowers™ above testi-mony. 
Flowers testified, without contradiction, that had she been 
permitted to take an IPJO transfer to one of Respondent™s other 
facilities following her layoff, including its Burns Harbor plant, 
she would have done so.  The specification imputes to her a vacancy at the Burns Harbor facility filled by new hire repre-
sentative Rudy Soucie on Augu
st 15, 1988, and alleges her 
backpay period runs from that date to April 1, 1989, after which 
she admittedly engaged in a willful loss of earnings (IV:776). 
The Respondent disputes Flower
s™ assertion that she would 
have accepted an IPJO transfer when laid off in December 
1987.  It argues that Flowers ceased looking for work in 1989 
soon after she began collecting 
pension and social security 
benefits, and that since her earnings during 1988 from SUB 
payments and unemployment bene
fits were roughly equivalent 
to what she began receiving in 1989, it is simply not believable 
that Flowers would have been willing give up these latter pay-
ments to return to work at one of its other plants.  
Respondent™s refusal to believe
 Flowers™ claim about want-ing to transfer hardly justifies rejecting her undisputed testi-
mony in this regard.  Flowers, in
 my view, testified in an honest 
and straightforward manner.  The Respondent, on the other 
hand, produced no evidence to contradict her assertions.  Ac-
cordingly, I credit Flowers and find that had she been given the 
opportunity, she would have tran
sferred to Burns Harbor in 
August 1988.  The fact that Flowers ceased looking for work 
after April 1989, when she started collecting Social Security 
benefits, does not establish that she would not have accepted an 
IPJO transfer to Burns Harbor some 8 months earlier.  Finally, 
any doubts in this regard are re
solved against Respondent as the 
wrongdoer, and not against Flowers.  
Teamsters Local 469 (Coastal Tank Lines)
, supra. The Respondent further claims that Flowers should not re-
ceive backpay for 1988 or 1989 because she failed to mitigate 
her damages.  It asserts, for ex
ample, that Flowers ﬁhardly con-
tacted any factoriesŠthe places most likely to have jobs for 
which she was qualifiedﬂ (RB:79)
, and further argues that it 
simply is not reasonable to believe that each and every em-

ployer she claims to have contacted did not have a single va-
cancy.  Respondent™s contention is without merit. 
Initially, it is not clear just how many factories Flowers may 
have visited, for while only tw
o factories are listed in her 
search formsŠDixie Cup Company and Campbell Soup Com-
panyŠshe credibly and without c
ontradiction testified that in 
filling out her forms in 1994, she was unable to recall, and con-
sequently did not list, all the em
ployers she contacted some 5 to 
6 years earlier.  Given the passage of time, her inability to re-
call is readily unders
tandable and cannot be held against her.  
Thus, while she named only two f
actories in her search forms, 
it is quite possible she may have 
contacted many other factories 
in her effort to find work.  I resolve any doubt in this regard in 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 350Flowers™ favor.  It is, in any event, the Respondent™s burden to 
produce facts sufficient to support the inference that Flowers 
did not engage in a reasonable job search, a burden that has 
clearly not been satisfied here. 
 It has not, for example, pro-
duced the name of a single factory that in 1988 or 1989, when 
Flowers was looking for work, wa
s hiring individuals with her 
work background and experience
, and which would have hired 
Flowers had she applied.  See, e.g., 
C-F Air Freight, Inc
., 276 NLRB 481 (1985).  Thus, without more, Respondent™s mere 
assertion that Flowers contacted only two factories in her 
search for work, and its refusal to believe that Flowers could 
not find work after a year™s search, does not support a finding 
that Flowers did not engage in 
a reasonable job search, or con-
stitute grounds for denying her backpay.    
Finally, the Respondent conte
nds that Flowers™ backpay must be tolled for the period January through April, 1989, be-
cause she purportedly ﬁacknowle
dged that she stopped looking 
for work a few months before she turned 62 and became eligi-
ble for Social Securityﬂ in April 1989 (RB:80).  The Respon-
dent, however, misrepresents Flowers™ testimony, for Flowers™ 
testimony is that she continued looking for work up through 
April 1989, when she reached age 62 and became eligible for 
Social Security (IV:779).  That Respondent understood this to 
be her testimony is evident fro
m the questions it posed to her during cross-examination (IV:801; 803, 804).  Accordingly, I 
reject Respondent™s claim in this 
regard and find, as testified to 
by Flowers, that she in fact was engaged in a diligent search for 
work through April 1989.  As th
e Respondent has not satisfied 
its burden of showing that Flow
ers did not diligently look for 

work during her backpay period or that she otherwise engaged 
in willful loss of earnings, I find that Flowers is entitled to 
backpay in the amount of $24,972, 
as set forth in attachment 8 
of the specification, with interest. 
Louise Harris 
Harris was laid off from her automatic feeder operator posi-
tion at the Clearing plant on December 18, 1987, at age 60.  In 
October 1994, Harris filled out a 
questionnaire sent to her by 
Standish wherein she stated, inter alia, that had she been al-
lowed to transfer to the Burns Harbor facility following her 
layoff, she would have done so, 
a claim she reiterated at the hearing (VI:1089).  She also fill
ed out Search for Work forms 
provided to her by Standish wherein she listed the various em-
ployers she contacted in her efforts to find work (GCX-27). Her 
forms, as well as her testimony, reflect that Harris contacted 
some 3-4 employers per week.  
Harris testified that she looked 
at newspaper want ads, made 
phone calls, visited plants, and 

inquired of friends in her effort
s to find work, and that despite 
filling out applications with certain employers, she was never 
called.  She also registered for work with the Illinois State un-
employment service and was required to report to them every 2 
weeks the efforts she made to find work.  Harris stopped look-
ing for work when she turned age 62.  Attachment 9 of the 
specification imputes to Harris a vacancy filled by new hire 
representative Robert King on August 15, 1988, at the Burns 
Harbor facility, and alleges her backpay period runs from that 
date to October 31, 1989, when
 Harris removed herself from the job market.   
The Respondent contends that Harris™ account of her job 
search, and her claim that she would have accepted an IPJO 
transfer to the Burns Harbor f
acility, should not 
be credited. I 
disagree.  To be sure, Harris 
was somewhat of a difficult wit-ness who at times had trouble understanding certain of the 
questions being posed to her, 
and often rambled on.  Despite 
these shortcomings, I am convinced Harris tried to answer all 
questions truthfully and to best of her ability.  To the extent her 
answers seem nonresponsive, I 
attribute it to nervousness stemming from having to testify in this proceeding, and to the 

fact that she was being asked to recall events that occurred 
many years earlier.  The Respondent, in any event, has pre-
sented no evidence to contradict her above claims about accept-
ing a transfer and her job search efforts, and relies instead on 
Evans™ generalized and highly sp
eculative testimony that given 
the disincentives for transferring, Harris would not have gone 

to Burns Harbor.  Respondent, ho
wever, cannot satisfy its bur-
den of proof by relying on speculation and conjecture.  Accord-
ingly, I accept as true Harris™ unrefuted testimony that she 
would have transferred to Burns Harbor following her layoff 
had she been afforded the opportunity.   
I also credit Harris™ testimony that in her efforts to find work 
during the backpay period she contacted on average 3Œ4 em-
ployers per week.  That she ma
y have contacted the same em-
ployer more than once does not 
strike me as particularly un-
usual, as Respondent suggests 
on brief (RB:81), for an em-
ployer that is not hiring one day 
may very well do so at a later 
date.  Harris™ repeated visits to
 the same employer, it should be 
noted, were not made every day.  Rather, as evident from her 

search forms, Harris waited seve
ral months before going back 
to an employer she may have previously contacted.  While 

Respondent may doubt that Harris contacted the employers 
listed in her Search for Work forms and mentioned by her at the 
hearing, it offered no evidence of its own to contradict Harris™ 
claim that such contacts were 
indeed made.  Respondent™s bur-
den™s is not to create doubt but 
to establish by a preponderance 
of the credible evidence that Harris did not engage in a diligent 
search for work, and any doubts in this regard are resolved in 
favor of Harris as the wronged party, rather than the wrong-
doer.  Teamsters Local 469 (Coastal Tank Lines)
, supra.   
The Respondent also points out on brief that some of the 
employer contacts made by Ha
rris occurred on her way to and 
from the State Unemployment office while accompanied by a 
friend, suggesting that Harris 
and her friend made these con-
tacts only to satisfy the State 
Unemployment re
quirements.  The Respondent again offers no support for its assertion and is simply speculating that this 
was the true motivation behind 
Harris™ visits.  Accordingly, I reject
 it.  I note in this regard that 
Harris testified, credibly and without contradiction, that her 
employer contacts averaged 3Œ4 per week.  As she reported to 
the State Unemployment once every 2 weeks, it is patently 
clear that Harris was engaged in a job search during those times 
that she was not required to report, thereby undermining Re-

spondent™s suggestion that Harris
 was not seriously looking for 
work and only interested in m
eeting the State requirements for 
unemployment benefits.   
In sum, I find that Respondent has not sustained its burden of 
showing that Harris engaged in a willful loss of earnings by not 
diligently searching for work during her backpay period.  Ac-
cordingly, Harris is entitled 
to backpay in the amount of 
$30,190, as set forth in attachment
 9 of the specification, with interest.  
   UNITED STATES CAN CO. 351John Hatfield Hatfield was laid off from his assembly maintainer position 
at the Clearing plant on December 20, 1987, at the age of 48.  
Following his layoff, Hatfield reported to the Illinois Unem-
ployment Office and began receiv
ing unemployment benefits as 
well as SUB pay.  In June 1989, when his SUB benefits ex-
pired, Hatfield began receiving pe
nsion benefits.  Hatfield testi-
fied that around June 1989, he moved to West Virginia, where 

he had family, because he ﬁcould not afford to live in Chicago 
and be unemployedﬂ (VII:1265). 
 On October 16, 1994, Hat-field returned the questionnaire se
nt to him by Standish stating, 
inter alia, that had he been allowed to take an IPJO transfer to 
the Derry plant following his layoff, he would have done so 
(GCX-29), a claim reiterated at the hearing (VII:1225Œ1226).  
Hatfield also filled out Search for Work forms listing the names 
and locations of some of the employers he contacted during his 
backpay period.  He testified that
 he looked for work by search-
ing the help wanted ads in lo
cal newspapers, and generally 
getting in his car and driving in
 various directions stopping 
along the way to inquire of employers he came across of any 

job openings. He claims he filled out applications but, given the 
passage of time, could not recall where such applications were 
filed (VII:1232).  Hatfield testified he continued looking for 
work after moving to West Virginia.  The specification imputes 
to Hatfield the vacancy filled by new hire representative em-
ployee, D. Booth, at the Derr
y facility on April 1, 1988, and 
alleges his backpay period runs from that date to August 5, 

1990, when Booth was terminated, and there was no less senior 
new hire employee for 
Hatfield to bump. 
The Respondent disputes Hatfie
ld™s claim that he would have taken an IPJO transfer to Derry had it been offered to him.  
In support, it points to testimony by Clearing plant manager, 
Ronald Proskey and by Superv
isor Thomas Panfil, both of 
whom testified that sometime prior to his layoff Hatfield men-
tioned to them in separate conversations that he intended to 
retire once the Clearing plant closed.  According to Panfil, Hat-
field told him in August 1987, th
at the Elgin plant was too far for him, that he already had the ﬁmagic pointsﬂ needed to col-

lect his pension, and that he intended to open up a gas station 
(XI:2111).  Proskey testified that in July or August 1987, dur-
ing a union-management meeting 
to discuss the Clearing/North 
Grand closing, he asked Hatfie
ld (a union official) what he intended to do once the plant closed, and that Hatfield re-
sponded he had just bought some pr
operty in West Virginia and 
had come into some money (
one-half million dollars), and 
planned to retire and ﬁenjoy the fruits of his bonanza.ﬂ  A simi-
lar conversation occurred some 2 or 3 weeks later, according to 

Proskey, during which Hatfield re
iterated his intention to retire 
and enjoy himself (XI:2081Œ2082).  The Respondent also 
points to notations found in Hatfield™s questionnaire and search 
forms stating he ﬁretiredﬂ in June 1989 (See GCXs-29; 31).  
These facts, the Respondent cont
ends, contradict Hatfield™s 
claim that he would have transf
erred to another facility follow-
ing his layoff.  I disagree. 
Assuming the truth of Panfil™s 
and Proskey™s assertion that 
Hatfield expressed to them his intent to retire once laid off, his 
testimony at the hearing, bolstered by his Search for Work 
forms, shows that Hatfield, in fact, did not retire but instead 
began looking for work immediately after being laid off by 
contacting some 8 to 10 employers per week, and continued to 
do so through at least August 5, 1990.  The Respondent offered 
no evidence to contradict Hatfield
™s testimony in this regard.  
The Respondent further contends
, however, that Hatfield™s 
search efforts were designed to comply with the State Unem-
ployment Office™s requi
rement that he make at least three con-
tacts per week and that he was 
not truly interested in obtaining 
work.  Again, it presents no facts to support its contention, and 
is simply speculating as to the true motivation behind Hatfield™s 
job search.  If, as suggested 
by Respondent, Hatfield was only 
seeking to comply with the State™s job search requirements, he 

could have limited his employer contacts to three per week.  
However, Hatfield™s testimony th
at he made 8t to 10 employer 
contacts per week, which was 
not disputed by Respondent, 
suggests that Hatfield was truly 
interested in obtaining full 
employment and was not simply going through the motions.   
The Respondent attacks Hatfield™s
 credibility by noting that 
Hatfield could only recall having filed just one job application 
during his entire search.  This is not an accurate representation 
of Hatfield™s testimony.  Hatfield, for example, never testified 
to having filed only one job application during his backpay 
period.  Rather, his testimony is
 that he could only recall from 
memory having filed a job application and gotten an interview 

with an O™Henry Candy Company.  He also recalled having 
filed a job application with 
the Mingo County Sheriff™s De-
partment, in West Virginia.  His inability at the hearing to recall 

off the top of his head the names of any other employers he 
might have filed appl
ications with, given the 7Œ8 years passage 
of time, is understandable and cannot be held against him.  If 
the Respondent was truly interested in ascertaining whether or 
not Hatfield had filed applicat
ions elsewhere, it could have 
shown him his Search for Work forms to refresh his recollec-
tion.  Instead, the Respondent insi
sted that Hatfield answer this 
particular question from memory, something which, as noted, 
was understandably difficult for him to do (VII:1269).  Thus, I 
find no basis for rejecting Hatfield™s testimony simply because 
of his inability to recall the specifics of his job search.   
The Respondent further contends that it is simply not plausi-
ble to belief that every employer Hatfied contacted was not 

hiring, as Hatfield stated in his Search for Work forms, and that 
it is more reasonable to believe that ﬁat least some of the em-
ployers he contacted would have had openingsﬂ (RB:66).  
However, to sustain its burden in a compliance proceeding, the 
Respondent must do more than simp
ly speculate that there were 
job openings available.  Rather
, it must come forth with spe-
cific facts showing which of the 
employers visited by Hatfield 
was actually hiring, and that Hatf
ield was offered but refused to 
accept employment.  
Arlington Hotel Co
., 287 NLRB 851, 852 
(1987); O.K. Machine & Tool Corp
., 279 NLRB 474, 478 
(1986), Matlock Truck & Body Trailer Corp
., 248 NLRB 461, 
479 (1980); Browning Industries
, supra.  The Respondent has 
not done so here.  Further, Respondent™s personal belief that 

Hatfield did not want to find work because he was receiving 
SUB and unemployment benefits, is nothing more than a state-
ment of opinion, and not proof th
at Hatfield did not diligently 
search for work.  Accordingly, I find that the Respondent has 
not carried its burden of showing 
that Hatfield engaged in will-
ful loss of earnings at any time during his backpay period.  

Consequently, Hatfield, I find, is entitled to backpay in the 
amount of $79,471., as set forth in attachment 10 of the specifi-
cation, with interest. 
Frances Hawkins Hawkins was laid off from her seamer operator position at 
the Clearing plant on December 18, 1987, at age 61.  She then 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 352reported to the Illinois State Un
employment Service and began 
receiving State unemployment 
benefits, along with SUB pay-
ments from Respondent for 1 year
.  On January 1, 1989, fol-
lowing expiration of her SUB benefits, Hawkins started receiv-
ing a pension.  She testified that following her layoff, she 
looked for work at least three times per week in the Chicago 
area, until September, 1989, at which time she moved to Las 
Vegas, Nevada.  While in Chi
cago, Hawkins claims she looked for work by reviewing the want ads in the Chicago Sun Times 
newspaper, obtaining job lead
s from family and friends, mak-
ing phone calls to various empl
oyers, and personally visiting 
others, some of which allowed he
r to file applications, while 
others did not (IX:1776).  Hawkin
s concedes she did not imme-
diately look for work on arriving 
at Las Vegas because she was unfamiliar with her surroundings and because her car had not 

yet arrived from Chicago.  Although she eventually found work 
in September 1991, with Las Vega
s Janitorial Service, Hawkins 
further admits that from the time she arrived in Las Vegas until 
she acquired her janitorial serv
ice job, she did not look for 
work (IX:1849). Hawkins stated, first in the questionnaire sent to her by 
Board Agent Standish and again at the hearing, that had she 
been allowed to take an IPJO transfer to another of Respon-
dent™s facilities, including the Burns Harbor plant, following 
her layoff, she would have done so, and would in all likelihood 
have still been in Respondent™s employ as of the date of the 
hearing. The specification imputes to her a vacancy filled by 
new hire representative employee Branson Cullimore at Burns 
Harbor on June 27, 1988.  It alleges that her backpay period 
runs from June 27, 1988, to Oc
tober 21, 1991, at which point Hawkins removed herself 
from the labor market,
20 but com-putes no backpay for Hawkins for the period between Septem-
ber 1, 1989, when she moved to 
Las Vegas, and September 1, 1991, when she found work with the janitorial service, on 
grounds she engaged in a willful loss of earnings during that 
period.  However, because Hawkin
s returned to the job market 
after September 1, 1991, the specification imputes to her Cul-limore™s earnings from that date to October 21, 1991 (GCX-
2A). The Respondent contends that Hawkins™ testimony, that she 
would have accepted an IPJO transfer to Burns Harbor in June 1988, should not be credited because it finds it difficult to be-
lieve Hawkins would have done so given the long commute to 
and from the Burns Harbor plant she would have to make, and 
because she would have lost her SUB benefits by accepting the 
IPJO transfer.  Its belief in th
is regard, however, is pure specu-
lation and not based on any evidence of record.  When asked 
how she would handle the commute, Hawkins testified, without 
contradiction, that she had ne
ver given it much thought as no 
offer was ever made to her, but 
that her intent, if allowed to do 
so, was to obtain and share an apartment with others in the 
Burns Harbor vicinity during th
e winter months, and during the 
warmer months she might drive back and forth (IX:1836Œ
1837).  She further testified w
ithout contradiction that she 
would have preferred working at Burns Harbor even if meant 

losing her SUB pay.  While far from the perfect witness, I am 
convinced Hawkins testified in a truthful manner, and that any 
                                                          
 20 Hawkins reached age 65 on Octobe
r 21, 1991.  Although Hawkins 
testified she would have continued working beyond that date, the 
Specification tolls backpay as of 
October 21, 1991, consistent with 
Hawkins™ statement in a sworn affi
davit to the Board that she would have worked to age 65 (IX:1843).   
inconsistencies or recall probl
ems in her testimony stemmed 
not from any intent to deceive but rather from a poor memory 
caused by the passage of time.  Accordingly, I credit her uncon-
tradicted testimony and find that had Respondent provided her 
with an opportunity to transfer to Burns Harbor in 1988, she 
would have done so. 
The Respondent further argues that Hawkins, in any event, 
failed to mitigate her damages because she admits making only 
two to three job contacts per 
week, an amount it claims was 
insufficient to qualify for Illinois State Unemployment benefits.  
It also argues, somewhat incons
istently, that Hawkins™ 1988 job 
search was calculated to satisfy the criteria for receiving State 

unemployment benefits, and not 
to find actual employment 
(RB:84).  As to former, the Respondent is clearly mistaken that Hawkins™ job search was insufficient to satisfy the state re-
quirements for unemployment for it is undisputed that Hawkins 
indeed received unemployment compensation.  As such, she 
was obviously in full compliance 
with the state requirements, 
for had she not been, it is unlik
ely she would have received any 
such benefits. Nor would she have received SUB pay, as the 
receipt of these latter benefits was made contingent on the re-
ceipt of unemployment benefits (IX:1799).  The Respondent 
does not contend otherwise.  
Nor has Respondent presented any facts to support its claim 
that Hawkins™ 1988 job search was perfunctory in nature and 
conducted without any real intent 
to find employment.  It points 
only to the fact that in her 1988 Search for Work forms, Haw-
kins identified no more than nine employers for the entire year.  
However, Hawkins, as noted, credibly testified that she made at 
least two to three contacts per week, obviously many more than 
the nine or so she identified in her search form.  Hawkins fail-
ure to list any more than the nine was obviously due to her poor 
memory caused by the passage of time.  She claims in this re-
gard that while she had kept records of her job searches, these 
were destroyed when the truck 
carrying her possessions in her 
move from Chicago to Las Vegas was involved in an accident.   
Hawkins tried to reconstruct her job search by contacting a 

Chicago friend, Martha Giles, who had accompanied her during 
some of her visits to employers, to find out if she had kept re-
cords of her own.  Giles did in fact have some records and it 
was this information that Hawkins included in her 1988 search 
form.  The Respondent has offered nothing to refute Hawkins™ 
above claims, and consequently
 has not shown that Hawkins 
was not engaged in a serious search for work effort. 
The Respondent further argues that Hawkins ﬁretiredﬂ in 
January 1989, and consequently, should not receive backpay 
for any period after that date.  In support thereof, the Respon-
dent points to Hawkins affirmative response to its counsel™s 
query of whether she began receiving a pension and ﬁretiredﬂ 
when her SUB pay ran out in January 1989 (IX:1799Œ1800).  
The Respondent, however, conveniently ignores Hawkins™ 
further assertion that she did not ask for retirement but rather 
had it thrust upon her by Respondent following expiration of 
her SUB benefits, and that sh
e had no choice in the matter 
(IX:1796).  Hawkins™ latter testimony makes clear that she had 
no intentions of retiring in January 1989, and her further undis-

puted claim that she continued looking for work through Sep-tember 1, 1989 (IX:1771Œ1772), provides convincing evidence 
that she did not deem herself to be ﬁretired.ﬂ  Accordingly, I 
find no merit to Respondent™s claim that Hawkins ﬁretiredﬂ in January 1989.  
Hansen Bros. Enterprises
, 313 NLRB 599, 608 
(1993).  UNITED STATES CAN CO. 353The Respondent also contends 
that Hawkins should receive 
no backpay for the third and fourth quarters of 1991 because in 
an affidavit given to the Board she admitted she ﬁwas not actu-
ally searching for work when in 1991,ﬂ the rental agent of her 
apartment complex mentioned to her that Las Vegas Janitorial 
Service was hiring (RX-96).  I disagree.  There is no disputing 
that from September 1, 1989, to September 1991, Hawkins 
engaged in a willful loss of earn
ings.  This, as noted, was ac-
knowledged by the General Couns
el in the second amended attachment 11 of the specification and, as noted, conceded by 

Hawkins at the hearing as well as in her affidavit.  However, 
there is also no disputing that
 Hawkins did obtain employment 
in September 1991, with Las Ve
gas Janitorial Service, and 
remained so employed beyond the October 21, 1991, end date 
of the alleged backpay period  Thus, while having incurred a 
willful loss of earnings prior to September 1, 1991, Hawkins 
clearly mitigated her damages after that date and continued to 
do so throughout the remainder of 
her backpay period.  The fact 
that Hawkins may not have been actually engaged in a job 

search when told of the job possibilities with Las Vegas 
Janitorial Service can hardly serve as a basis for denying her 
backpay for the period after Se
ptember 1, 1991, for regardless 
of what may have occurred 
prior to September 1, 1991, Hawkins unequivocally placed hers
elf back in the job market 
and diligently renewed her job search when she followed up on 
the rental agent™s job lead, and thereafter applied for and 
accepted employment with the janitori
al firm.  
To summarize, the Respondent has not shown that Hawkins 
failed to diligently search for work or otherwise incurred a 
willful loss of earnings during the backpay period alleged in the 
second amended attachment 11 of 
the specification.  Accord-
ingly, I find that Hawkins is 
entitled to backpay in the amount 
of $49,524, as set forth in said attachment, with interest (GCX-
2A). Tom Husul Husul was laid off from his machine operator position at the 
Passaic facility on September 2, 
1988, at the age of 41, after 
which he began receiving SUB and unemployment benefits.  In 
October 1994, Husul filled out the questionnaire sent to him by 
Standish in which he stated, as he did at the hearing, that he 
would have accepted an IPJO transfer to the Derry facility had 
it been offered to him.  He also completed Search for Work 
forms in which he listed some 
of the employers he contacted 
during his backpay period.  He te
stified that not all the employ-
ers contacted are listed in the search forms because he simply 
could not recall in 1994 all the 
contacts made several years 
earlier.  The specification imputes to him the vacancy filled by 

new hire Representative E. Mosonyi at the Derry facility on 
October 3, 1988.  Following Mosonyi™s termination on June 17, 
1990, Husul, according to the specification, would have 
bumped less senior new hire E.
 McGratty.  Husul™s backpay 
period is alleged to run from October 3, 1988, until October 14, 

1990, when McGratty was terminated, after which there was no 
less senior new hire representative that Husul could have 
bumped. Husul claims that following his layoff and continuing 
through October 14, 1990, he searched for work ﬁjust about 
every day,ﬂ and that he did so by personally going out to differ-
ent locations, looking through newspapers and other local peri-
odicals, and asking relatives, 
friends, and neighbors for job 
leads.  Regarding the number of
 ﬁcold callsﬂ he made on em-
ployers, Husul stated he did this at least three times a week.   
While questioning Husul™s claim that he would have taken 
an IPJO transfer to Derry, the Respondent produced no evi-
dence to refute it.  Instead, it attempts on brief (RB:43Œ44) to 
improperly shift the burden to Husul to provide a ﬁlogical rea-
sonﬂ for wanting to transfer to Derry.  It was not Husul™s bur-
den to do so.  Rather, it was the Respondent who, as part of its 
effort to reduce its backpay liability, bore the burden of af-
firmatively establishing through
 the production of credible 
evidence that Husul would not have transferred to its Derry 

facility, a burden clearly not su
stained here.  Indeed, not only 
did Respondent fail to produce any hard evidence to support its 
claim, it also made no effort to refute Husul™s testimony that he 
specifically asked Respondent™s 
plant manager for an IPJO 
transfer to another of its facilities, including Derry, but was 
turned down (VIII:1515-1516).  Husul, it should be noted, had 
had prior experience with an IPJO
 transfer.  Thus, in 1986, he 
took an IPJO transfer from a North Collins facility to the 

Passaic plant, from which he was eventually laid off, a distance 
of some 400 miles.  Husul di
d not relocate but instead com-
muted on weekends from his Collin
s home to his Passaic job, 
sometimes driving 7 hours to the facility, and at other times 
going by plane.  Husul was a credible witness who, I am con-
vinced, testified truthfully and 
honestly.  Consequently, I accept 
as true his above claims, and accordingly reject Respondent™s 
propensity claim.  I find instead 
that Husul would have gone to 
Derry had he been allowed to do so. 
The Respondent™s argument with respect to Husul™s mitiga-
tion efforts is equally devoid of me
rit.  It asserts, for example, that while claiming to have visited at least three employers per 
week during the backpay period, Husul™s Search for Work 
forms show only ﬁtwo to four em
ployersﬂ contacted per quarter 
(RB:44).  However, Husul credibly explained that he did not 

list all the contacts made, and the ones he did recall and in-
cluded in his search forms were memorable because they were 

among the higher paying positions 
he applied for.  Given the 
passage of time between his 1988Œ1990 job search, and when 

Standish in 1994 asked him to recount the specifics of that 
search, it is understandable th
at Husul would not have been 
able to recall the names of all the places he visited.  
Finally, while Respondent finds 
it hard to believe that Husul 
was unable to find work despite 
a lengthy job search, its doubts 
alone are not enough to justify a finding that Husul did not 
engage in a reasonable job search or to deny him backpay.  As 
previously noted, to prevail on its mitigation claim, the Re-
spondent must affirmatively es
tablish by a preponderance of 
credible evidence that Husul did not search for work or en-
gaged in a willful loss of earnings.  Having failed to do so, I 
find that Husul is entitled to ba
ckpay in the amount of $55,062, 
as alleged in attachment 12 of the specification, with interest. 
Boleslaw (Bill) Kmic 
Kmic was laid off at age 59 from his Sheer Maintenance and 
Operator position at the Clear
ing plant on December 30, 1987, 
after which he began collecting 
state unemployment benefits, 
along with SUB payments from Respondent.  When his SUB 
benefits expired in January 1989, Kmic began receiving pen-
sion benefits.  Kmic testified, consistent with statements made 
in his questionnaire, that he would have taken an IPJO transfer 
to one of Respondent™s other f
acilities, including the Burns 
Harbor plant, following his layoff had he been allowed to do so, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 354worked until he reached age 65
, after which he would have 
retired.  The Specification imputes to Kmic a vacancy filled by 
new hire representative empl
oyee, Ken Smith, on April 17, 
1989, at Burns Harbor, and alleges that his backpay runs from 
that date until August 1, 1990, when Kmic states he would have retired.   
Kmic claims he began looking for work soon after being laid 
off, and did so through August 1990, without success, by por-
ing through the help wanted ads in local newspapers every day 
and making calls to different em
ployers, personally visiting 
employers and filling out job 
applications, and by asking 
friends for job leads.  He averaged from three to four job con-
tacts per week.  In 1995, Kmic filled out and returned to Board 
Agent Standish Search for Work forms in which he listed some 
of the employers he contacted during his backpay period, but 
explained that due to an inability to recall, the forms do not 
contain the names of all the places he contacted.  Although he 
had maintained records of his job searches, Kmic claims that 

most were eventually thrown out, and the only records he still 
had were those for which entr
ies were made on his search 
forms. While it disputes Kmic™s claim about wanting to transfer to 
Burns Harbor following his layo
ff, the Respondent offers noth-
ing in the way of evidence to contradict it.  Rather, it simply 
assumes, notwithstandi
ng Kmic™s assertion to the contrary, that 
Kmic would not have wanted 
to commute the long distance from his home to the Burns Harbor plant, or to work for earn-
ings that would be only slightly 
more than what he was already 
receiving in SUB and unemploym
ent benefits.  However, Re-
spondent™s mere suspicion or belief that Kmic might not have 
transferred does not, without more, constitute sufficient 

grounds for denying backpay to Km
ic.  Thus, to avoid its back-pay liability, the Respondent mu
st produce facts sufficient to 
support such inference, which it clearly has not done here.  As 
for Kmic, I am persuaded by his 
demeanor that he testified in 
an honest and forthright manner, notwithstanding any minor 
inconsistencies that may be found in his testimony.  Accord-
ingly, I credit his te
stimony and find that he indeed would have 
transferred to the Burns Harbor facility but for Respondent™s 
unlawful discontinuance of
 the IPJO program.   
Respondent further suggests that Kmic only checked off the 
box labeled ﬁBurns Harborﬂ in or
der to get backpay.  To be 
sure, Kmic, as the Respondent correctly points out, responded 
ﬁyesﬂ when asked if he understood that checking off the box 
made him eligible for backpay. 
 However, I find nothing in this simple response to contradict Kmic™s testimony on direct ex-

amination that he would have taken an IPJO transfer to the 
Burns Harbor plant had he been allowed to do so.  Rather, 
Kmic™s answer, in my view, reflects nothing more than his 
awareness of the fact that he might be eligible to receive back-
pay by virtue of having been denied an opportunity to go to 
Burns Harbor.  Kmic readily adm
its that he had no idea what, if 
any, backpay he stood to receive by checking off the boxes, or 

whether the amount of backpay would vary depending on the 
number of boxes checked (IX:1895)
.  Accordingly, I find no 
support for Respondent™s implicit suggestion that Kmic was not 
being truthful in stating he would have gone to Burns Harbor, 
and that he checked off that particular box because he knew he 
could get backpay by doing so.   
As to Kmic™s mitigation effo
rts, the Respondent concedes 
that Kmic made reasonable attempts to mitigate damages dur-
ing the second, third, and fourth
 quarter of 1989, but contends 
that no backpay is due for the first, second, and third quarter of 
1990, because Kmic by then regarded himself as ﬁretiredﬂ as 
shown on his 1989 tax return da
ted March 27, 1990 (IX:1890).  
Kmic, however, explained that de
spite listing himself as ﬁre-
tiredﬂ on his 1989 tax return, it was not by choice because he 
did not want to be retired, s
uggesting implicitly that he was 
ﬁforcedﬂ to classify himself as such by Respondent™s actions 

(IX:1894).  That he did not consider himself retired is evident 
by his further undisputed testimony that he remained in the job 
market and continued looking for work through August 1990 
(IX:1860).  I credit Kmic™s testim
ony in this regard and find 
that he had not retired from all employment during the first, 
second, and third quarters of 1990, as argued by Respondent.  
Hansen Bros. Enterprises, supra.  As the Respondent raises no 
other claim regarding Kmic™s mitigation efforts, I find that it 
has not satisfied its burden of 
showing that Kmic did not en-gage in a reasonable job search or engaged in a willful loss of 
earnings during his backpay period justifying a reduction or 
elimination of his backpay.  Acco
rdingly, I find that Kmic is 
entitled to backpay in
 the amount of $24,294, as set forth in 
attachment 13 of the specification, with interest. 
Eddie Lewis As previously discussed, Le
wis was laid off from his posi-
tion at North Grand on October 
26, 1987.  His backpay period 
is alleged to run from his layoff 
date to January 6, 1991, when 
the last individual he could have bumped under IPJO, e.g., 
Derry plant new hire representative
 P. Fiest, was laid off.  Fol-
lowing his layoff, Lewis reported to the State Unemployment 
Office and began receiving unemp
loyment benefits which con-
tinued for 9 months.  He was also required to search for work 
several times a week and to provide that office with records of 
his search efforts every 2 weeks.
  Lewis testified, without con-
tradiction, that he contacted at least four employers per week, 
obtaining sources from the Illino
is State Unemployment Office 
and through want ads in the local newspapers, and that he 
turned over his search records to the State office every 2 weeks, 
as required.  He did not, however, 
keep copies of those records.  
In addition to unemployment be
nefits, Lewis received SUB pay 
for 1 year from Respondent, after which he began collecting a 
pension.  Lewis claims he searched for work comparable to 
what he had with Respondent, and continued to do so without 
success until April 1989, when he finally took a full-time secu-
rity job with ELA Security.  
In October 1992, Lewis was re-
hired by Respondent at its Burns Harbor plant as a fork lift 

operator (X:1976).  He neverthe
less retained a part-time posi-
tion at ELA Security.   
Lewis testified that when he received the questionnaire and 
Search for Work forms in late 1994 from Board Agent Stan-

dish, he was unable to recall 
any of the places he may have 
contacted during his search for work, and that his effort to ob-
tain the names of such employers from records he submitted to 
the State unemployment office was unsuccessful as such re-
cords were only maintained for 3 
years.  Consequently, he re-
turned the blank Search for Work forms to Standish with the 
above explanation. 
The Respondent raises no ﬁprope
nsity to transferﬂ issue with 
respect to Lewis (RB:76).  It does, however, raise certain issues 
regarding his mitigation efforts. It argues, for example, that 
Lewis  failed to mitigate damages between his layoff date and 
the fourth quarter of 1988, when his SUB benefits ran out, cit-
ing in support thereof the fact that Lewis did not list the name 
 UNITED STATES CAN CO. 355of a single employer he contacted 
during that period.  It argues 
that his failure to identify even one employer on his search 
forms while claiming to have made four employer contacts per 
week is simply not credible.  I disagree. 
While Lewis was unable to recall which employers he may 
have contacted and failed to maintain records of his job 

searches, his poor memory and lack of recordkeeping does 
automatically disqualify him from receiving backpay. 
Alle-
gheny Graphics, 320 NLRB 1141, 1145 (1996), citing to 
Pat Izzi Trucking Co., 162 NLRB 242, 245 (1966), affd. 395 F.2d 
241 (1st Cir. 1968).  Lewis, as noted, testified without contra-

diction, and credibly in my view, that he had indeed recorded 
the dates and places of employers he contacted during his un-
employment period, and had turned such records over to the 
state unemployment office, as he
 was required to do.  His fail-ure to maintain such records should not be held against him, 

particularly as there is no evidence that Lewis or, for that mat-
ter, any of the other discriminatees, was ever instructed to do 
so, or advised that such records might be needed for compli-
ance purposes should the Gene
ral Counsel prevail.   
Further, it is reasonable to expe
ct that Lewis™ memory of his 
job searches would have faded given the 7 years passage of 
time between his layoff date in 
1987, when he began his search 
for work efforts, and 1994, when he was asked by Standish to 
recreate his search-for-work efforts.  From a demeanor stand-point, I found Lewis to be a w
holly credible witness and am 
convinced he testified to the best of his recollection in an hon-
est and straightforward manner.  
I therefore credit his testimony 
and find that he searched for work in the manner described by 

him, and that he averaged four employer contacts per week. 
The Respondent, who bears the burden of showing that Lewis 
did not engage in any job search prior to being hired by ELA 
Security, has not done so.  Acco
rdingly, its claim that Lewis 
engaged in a willful loss of earnings from his layoff date to 
April 1989, when he was hired by ELA Security, is found to be 
without merit. Equally without merit is Respon
dent™s assertion that by tak-
ing the ELA Security job which paid substantially less than 
what he had been earning before being laid off, Lewis ﬁlowered 
his sights too soon,ﬂ making him ineligible for backpay from 
April 1989 forward. Respondent™s 
argument is premised on the 
ﬁlower sightsﬂ doctrine which holds that after being unable, 
over a reasonable period of time, 
to find the kind of employ-
ment to which the employee is accustomed, the latter should 

lower his sights and accept employment even at a lower rate of 
pay than the employee earned at his regular job
.  Delta Data 
Systems Corp.
, 293 NLRB 736, 738 (1989), quoting from NLRB v. Madison Courier
, 505 F.2d 391, 395 (D.C. Cir. 1974); 
see also 
Tubari Ltd., Inc. v. NLRB
, 959 F.2d 451, 456 (3d Cir. 
1992).  In raising this argument, the Respondent misstates the facts by asserting on brief (p. 77) that Lewis ﬁhad only been 

working for approximately five months when he took the ELA 
security jobﬂ (RB:77). The record makes clear that prior to 
obtaining employment with EL
A Security, Lewis had not 
worked at all since being laid off on October 26, 1987, a period 
of almost a year-and-a-half.  Du
ring that period of time, Lewis, 
as found above, was diligently looking for work comparable to 
what he had been doing for Respondent.  Only after his year-
and-a-half effort to find such comparable work proved fruitless 
did Lewis lower his sights and accept a lower-paying job out-
side his field as a security guard with ELA Security.  While the 
parameters of what constitute
s a ﬁreasonable period of timeﬂ are not clearly defined, Delta Data Systems Corp., supra, there 
is no doubt in my mind, and I so
 find, that Lewis™ year-and-a-
half diligent search for work clearly meets that criteria.  In fact, 

had Lewis not taken the secur
ity job and continued his job 
search, the Respondent would in
 all likelihood have accused 
Lewis of incurring a willful loss of earnings.  In summary, I 
find, contrary to Respondent, 
that Lewis did not lower his 
sights prematurely when he accepted the ELA Security posi-
tion.  Finally, the Respondent™s further argument on brief, that the 
specification does not take into account Lewis™ 1989 interim 
earnings with ELA Security (RB:77), is simply wrong.  Follow-
ing Lewis™ testimony during whic
h it was brought out that these 
interim earnings had not been included in Attachment 14 of the 
specification, the General Counsel
 amended the specification to 
include such earnings, resulting in a reduction in the amount of 
backpay owed to Lewis (GCX-2[b
]).  Accordingly, I find that 
Lewis is entitled to backpay in
 the amount of $78,642., as set forth in the second amended atta
chment 14 to the specification 
(GCX-2B),21 and vacation pay in the amount of $3588, as set 
forth in attachment 32 of the specification, with interest. 
Dwight McLaurin 
McLaurin worked at the Clearing plant until laid off on Feb-
ruary 10, 1989, at age 56.  Following his layoff, McLaurin re-
ceived unemployment compensation as well as SUB pay for 1 
year.  On March 1, 1990, afte
r his SUB benefits expired, 
McLaurin started receiving pension benefits.  The specification 
does not allege any backpay for McLaurin as the General 
Counsel admits he engaged in a willful loss of earnings.  It 
does, however, allege that McLaur
in would have transferred to 
Burns Harbor following his layoff,
 a claim made by McLaurin 
at the hearing and in his 1994 questionnaire to Standish.  Thus, 
he testified he would have accepted the transfer at any point 
following his layoff, and would have worked until age 62, in 
1995 (VIII:1619).  The specification imputes to him the va-
cancy that would have resulted 
at Burns Harbor when discrimi-natee Pearson retired on February 1, 1993.  The General Coun-
sel therefore alleges that McLa
urin™s backpay period begins 
February 2, 1993, and continues to run until he receives a valid 

offer of reinstatement from Respondent (GCX-2, amended 
attachment 15), and remains entitled to additional pension cred-
its for his entire backpay period.  I agree.  
Initially, McLaurin™s testimony that he would have gone to 
Burns Harbor if allowed under the IPJO program is credited, as 
I am convinced he testified in 
an honest and truthful manner. 
The Respondent has, in any event, produced no evidence to 
contradict his claims, and in
stead relies on personal doubts, 
speculation, and conjecture to support its burden of proof.  

Thus, I find that, as alleged in
 the specification, McLaurin 
would have accepted an IPJO transfer to Burns Harbor in Feb-                                                          
 21 In his posthearing brief (p. 50), the General Counsel erroneously 
shows Lewis™ backpay to be $94,016., the amount claimed in the first 
amended attachment 14 (GCX-2).  As noted, attachment 14 was 
amended a second time at the 
hearing (XI:2057Œ2058), after Lewis 
finished testifying, to show the backpay amount to be as found herein, 
e.g., $78,642.  This amendment took 
into account Lewis™ 1989 earnings 
from ELA which the the General Counsel inadvertently failed to in-

clude in Lewis™ calculations in prep
aring the specification.  It further 
renders moot Respondent™s argument 
on brief (p. 77) that said amounts 
must be deducted.  It appears that
 both the General and the Respondent 
missed this amendment when preparing their respective briefs. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 356ruary 1993, and filled the position left vacant by the retirement 
of discriminatee Pearson.  Moreover, while not eligible for 
backpay, McLaurin nevertheless
 remains a discriminatee and, 
under the Board™s Order, is entitled to be made whole for any 
other losses he may have suffere
d as a result of Respondent™s 
unlawful discontinuation of the IPJO program, including any 

additional pension credits that would have accrued to him fol-
lowing his reemployment at the Burns Harbor plant on Febru-
ary 2, 1993.  The Respondent clai
ms that McLaurin cannot be credited with additional pension service because his backpay 
period has no ﬁend date,ﬂ making it impossible to measure the 
amount of pension service that might be due him.  I see no 
difficulty in this regard, for McLaurin readily admits he would 
have worked until he reached 
age 62, on May 1, 1995. Conse-
quently, I find McLaurin is entitled to be credited with addi-

tional pension service for the period beginning February 2, 
1993, and ending May 1, 1995.   
Carl Menhennet 
Menhennet was laid off from his line maintainer position at 
the Passaic plant on September 2,
 1988, at age of 54, and began 
receiving SUB payments as well as New Jersey State unem-
ployment benefits.  When his 
SUB payments ran out in Sep-
tember 1990, Menhennet became collecting a pension.  He 
testified that had he been given an opportunity to transfer to 
another facility following his la
yoff, he would have done so, 
and would have worked until age 
65.  The specif
ication imputes 
to him a vacancy filled by new 
hire representative J. Proulx on 
October 11, 1988, at the Derry plan
t, and alleges that he is enti-tled to backpay for the period October 11, 1988 through Octo-
ber 14, 1990, when Proulx was terminated and there was no 
other less senior new hire repr
esentative that Menhennet could 
have bumped (attachment 16).   
Regarding his search for work efforts, Menhennet claims he 
searched the want ads in his local newspaper every morning for 
jobs, and when he came across an ad that interested him, he 
would go and fill out an applicati
on.  At times, he would take the application with him and after filling it out, he would send it 
back with a copy of his resume.  He made at least three contacts 
per week, as required by the State unemployment office.  In 
October 1994, Menhennet received the Search for Work forms 
from Standish, and returned them with an explanation that he 
simply could not recall the names of the employers he had vis-
ited several years earlier.  At the hearing, he again was unable 
to recall the names of employers he may have contacted during 
the backpay period.  He did, how
ever, note that he had worked, 
albeit for a brief period of time, in January 1989, for a Steinen 
Mfg. Co, and had obtained empl
oyment with the Parsippany, 
New Jersey Board of Education in January 1990.   
While disputing Menhennet™s tes
timony that he would have 
transferred to Derry if allowed to do so, the Respondent pre-

sented no evidence to refute it, 
and would have me reject it solely on grounds that presum
ably would have made no eco-
nomic sense for Menhennet to want
 to transfer.  Respondent™s 
argument is nothing more than 
speculation and conjecture and 
is therefore rejected.  Rather, 
I credit Menhennet™s undisputed 
testimony that he would have accepted a transfer to the Derry 

facility regardless of any benefits
 he might have received fol-lowing his layoff.  
Also without merit is Responde
nt™s assertion that Menhennet 
should receive no backpay for th
e second, third, and fourth 
quarters of 1989, because while cl
aiming to have made at least three job contacts per week during his entire backpay period, he 
was unable to recall the name of a single employer he contacted 
during any of the above-mentioned quarters.  I find nothing 
particularly unusual or suspici
ous in Menhennet™s inability to 
recall in 1994, the name of even one employer he may have 

contacted some 5 years earlier in 1989, for that 5-year lapse of 
time would obviously have caused Menhennet™s memory to 
fade.  Laredo Packing Co.
, 271 NLRB 553 (1984).  As stated, a 
discriminatee™s poor memory will not automatically disqualify 
him from receiving backpay. 
Allegheny Graphics, 320 NLRB 
1141, 1145 (1996).  Here, there is no evidence that Menhen-

net™s failure to list the names 
of employers he contacted during 
his backpay period was the product of deception.  Rather, his 
testimony which I credit, and nota
tions found in his Search for 
Work forms, make clear that his failure to name the contacts 
made was caused by a poor memo
ry.  Moreover, Respondent™s 
suspicion that Menhennet may not 
have engaged in a diligent 
job search during the latter three quarters of 1989, will not suf-
fice to carry its burden of proving a willful loss of earnings.  
Laidlaw Corp., 207 NLRB 591, 594 ((1973), enfd. 507 F.2d 
1381 (7th Cir. 1974), cert. denied 422 U.S. 1042 (1975).   
In summary, the Respondent here has not shown that Men-
hennet did not search for work during the last three quarters of 

1989, or that, if he had, his e
fforts were unreasonable. At most, 
Respondent has only shown that
 Menhennet had difficulty re-
calling the specifics of his job search during that period.  Ac-
cordingly, I find that Menhennet is entitled to backpay in the 
amount of $47,004., as alleged in
 attachment 16 of the compli-
ance specification, with interest.  
John Misiora Misiora was laid off from his maintainer position at the 
Passaic plant on September 23, 
1988, at age 61.  Following his 
layoff, Misiora registered with the State Unemployment Office 

and received unemployment benefits for 6 months.  He testified 
he was required to look for work
 and report his efforts to the unemployment office in order to receive such benefits.  Misiora 

also received SUB pay from Respondent for 1 year, after which 
he began collecting a pension.  
In May 1989, at age 62, Misiora 
began collecting social security be
nefits.  Nevertheless, he testi-
fied that he continued looking for work after receiving such 
benefits because he wanted to get the vision and dental insur-
ance benefits he lost when he was laid off by Respondent 

(IX:1927).  He stated that had he been given an opportunity to 
transfer to another facility, including the Derry plant, following 
his layoff he would have done so
, and noted that a few months 
prior to being laid off, he asked 
for a transfer to another facility 

but was told Respondent was only transferring management 
personnel.  The Specification imputes to him a vacancy at the 
Derry plant filled by new hire representative employee J. Fer-
guson on October 3, 1988, and alle
ges that when Ferguson was 
terminated on January 15, 1989, Misiora would have bumped 

less senior new hire employee 
A. Cochran from his Derry posi-
tion.  It further alleges that Misiora™s backpay period runs from 

October 3, 1988, to December 31, 1990, when Cochran was 
terminated and at which point 
there was no other less senior new hire employee that Misi
ora could have bumped.  
Misiora testified he began looking for work soon after his 
layoff and did so throughout his entire backpay period by 
searching through want ads in
 local newspapers, asking and 
obtaining job leads from friends 
at his American Legion Post No. 1, and by driving around from place to place inquiring 
 UNITED STATES CAN CO. 357about work.  He recalls filling out numerous job applications, 
and claims to have made at least four to five job contacts per 
week (IX:1925Œ1926).   
The Respondent argues that given his 61 years of age at the 
time of his layoff, it would not have made economic sense for 
Misiora to transfer to Derry, particularly since he was receiving 
SUB and State unemployment compensation totaling 70 per-
cent of his prelayoff earnings.  Nor, it further claims, would it 
have made sense after those benefits expired because by then 
he was receiving a pension along with social security benefits 
(RB:48).  The Respondent also doubts Misiora™s claims that if 
allowed to transfer, he would have rented a place near the 
Derry plant and remained there for 4 years.  The Respondent, 
however, produced no facts to support its above claims nor to 
contradict Misiora™s testimony that he would have gone to 
Derry if given the opportunity.  Its arguments therefore are 
nothing more than speculation and conjecture and do not con-
stitute proof that Misiora would not have transferred to Derry, 
much less grounds to deny him backpay.  While Misiora 
seemed at times confused in his answers, his testimony about 
wanting to transfer following his layoff, and about having 
asked for such a transfer prior to his layoff was both credible 
and unrefuted.  Accordingly, I 
find Misiora would indeed have 
transferred to Derry following his layoff. 
The Respondent also contends that Misiora™s job search was 
inadequate because his search forms show he only made a few 

contacts per calendar quarter.  It
 asserts that the search forms 
are inconsistent with Misiora™s claim at the hearing that he 
made five to seven contacts per week.  While not questioned 
about this apparent inconsistenc
y at the hearing, in a sworn 
affidavit he gave to the Board in April 1995, Misiora did ex-
plain that his search forms do not
 include all the places he may 
have contacted during his backpay period (RX-104).  Although 

Misiora did not explain why he did not list all his job contacts, 
it is not unreasonable to believe that Misiora, like most other 
discriminatees, was unable to r
ecall in 1994, the names of all 
the employers he may have contacted some several years ear-
lier.  Thus, I find no inconsiste
ncy between Misiora™s search 
forms and his sworn affidavit, a
nd his failure to proffer this 
explanation at the hearing was, 
as noted, was due to the fact that he was never asked to explain. 
The Respondent also has difficulty believing that Misiora ac-
tually contacted the employers listed on his search forms 
(RB:49), suggesting implicitly th
at Misiora may have fabri-
cated his job search forms.  It notes in this regard that Misiora 
provided a confused account as 
to how the forms were filled 
out.  Admittedly, Misiora™s testimony as to how the forms were 

filled out was slightly muddled, for while stating on the one 
hand that he made certain of th
e entries himself, he also sug-
gested that he might have gotten some help from his son and/or 
wife.  However, I am convinced from my observation of his 
demeanor that Misiora™s purported confusion was the product 
of a poor memory, and not deception, as proposed by Respon-
dent.  That Misiora could not remember if he himself filled out 
the forms or whether he got some assistance from his son 
and/or wife does not, in my vi
ew, negatively affect Misiora™s 
claim that the entries shown in the search forms represent some 

of the job contacts made by him during the backpay period.   
The Respondent, as previously noted, cannot simply rely on 
impeaching testimony to sustain its burden of proof, but rather 
is required to prove that Misiora in fact did not look for work.  
Here, the Respondent has not sh
own that Misiora did not con-
tact any of the employers listed in his search forms or that he 
was offered and declined to acce
pt employment.  As such, the 
Respondent has not satisfied its 
burden of proving that Misiora 
failed to mitigate his damages at any point during his backpay 
period.  Accordingly, Misiora is entitled to backpay in the 
amount of $66,820, as set forth in attachment 17 of the specifi-
cation, with interest. 
Gerald Owens Owens was laid off from his 
mechanic™s position at the 
Passaic facility on September 23, 
1988, at the age of 46, after 
which he collected New Jersey State unemployment compensa-

tion for 6 months, and SUB pay from Respondent for 1 year.  
Towards the end of 1989, when his SUB pay ran out, Owens 
began receiving pension benefits. 
 In a questionnaire provided 
to him in 1994 by Board agent Standish, and in his testimony at 

the hearing, Owens stated that had he been given the opportu-
nity following his layoff to transfer to another of Respondent™s 
facilities, including the Derry pl
ant, he would have done so.  
The specification first imputes to
 him a vacancy filled by new 
hire representative G. Emery at the Derry plant on October 3, 
1988, and asserts that following Emery™s termination on August 
6, 1989, Owens would have bump
ed less senior new hire R. 
Jenkerson who was hired April 22, 
1990.  It alleges that Owens backpay period runs from October 3, 1988, to January 6, 1991, 

when Jenkerson was terminated, and after which there was no 
other new hire representative that Owens could have bumped. 
Owens testified that he began looking for work soon after 
being laid off, and continued do
ing so through at least January 
1991, and did so by using the 
New Jersey Manufacturing Guide 
at the local library to identify local employers that employed 
machinists and then fowarding his resume to them, seeking job 
leads from friends and relatives, searching through newspaper 
want ads, and utilizing the employment services of the New 
Jersey State unemployment office.  He claims he averaged 
some five to seven job contac
ts per week.  In 1994, Owens filled out and returned to Standish Search for Work forms list-
ing some of those contacts, and admitted at the hearing that 
when filling out the forms in 19
94, he could not recall all the 
places he visited or otherwise contacted between 1988 and 
1991, and consequently his sear
ch forms do not include all 
contacts made.  Owens did fi
nd employment in October 1989, 
as a ﬁprototype machinistﬂ with
 a Gilian Company, working a 
$15 per hour/30-hour week.  However, when informed on or 

about April 12, 1990, that he w
ould have to take a $3-per-hour 
salary cut, Owens quit to find 
more suitable employment.  He 
remained unemployed until mid-December 1990, when he 
again found work as a job shop mechanic with DI-EL Machine 
Company, where he remained for a little over a year. 
The Respondent seeks to undermine Owens™ claim about his 
willingness to take an IPJO transfer by pointing to the fact that 
in 1979, while employed by Continental Can, Owens was laid 
off and refused an IPJO transfer to another facility.  It argues 
that Owens™ refusal to transfer in 1979 is evidence that he 
would not have taken an IPJO transfer when laid off by Re-
spondent in September 1988.  Owens, however, explained that 
he regretted not having taken th
e 1979 IPJO transfer because he 
spent the next 4 years trying to find suitable employment.  
Thus, his unsuccessful attempts to find work following his 
1979 experience would, if anything, have served to convince 
Owens to take an IPJO transfer when he was laid off in 1988. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 358The Respondent further argues that given the SUB and un-employment benefits Owens be
gan receiving immediately fol-
lowing his layoff, and the pensi
on benefits he stood to receive on expiration of his SUB payments, it would not have been a 
ﬁsmart economic choiceﬂ for Owens to accept an IPJO transfer 
(RB:52). The Respondent also questions whether Owens would 
have wanted to move given that he had school-aged children, 
and his wife was still employed.  While theoretically appealing, 
Respondent™s arguments amount to
 nothing more than specula-
tion and conjecture.  It has in this regard produced no evidence 
to contradict Owens™ credible an
d uncontradicted assertion that 
he would have transferred to Derry had he been given the 

chance.  Respondent™s doubts alone
 cannot serve as a basis for 
so concluding, nor as grounds for denying Owens backpay.  
Accordingly, I find, as testifie
d to by Owens, that he indeed 
would have transferred to Derry in 1988. 
The Respondent further contends that Owens did not ﬁgenu-
inely mitigate damages until the fourth quarter of 1988ﬂ 

(RB:52).  However, Owens was laid off in the fourth quarter of 
1988, and consequently there would have been no reason for 
him to mitigate damages prior thereto, as suggested by Respon-
dent™s above argument.  The Re
spondent may very well have 
meant to say the fourth quarter of 
1989, not 1988.  The argu-
ment would, in any event, be w
ithout merit, for it is not based 
on any particular evidence in th
e record but is instead grounded 
on speculation and conjecture.  Thus, in place of facts showing 
that Owens did not engage in a diligent job search through the 
fourth quarter of 1989, the Resp
ondent simply asks that Owens 
not be credited because it does not believe his account of his 
job search.  While Respondent is free to disbelieve Owens™ 
testimony, its belief alone cannot
 serve as grounds for denying 
Owens backpay during that peri
od.  As noted, the Respondent does not satisfy its burden of proof by relying solely on its 
cross-examination of Owens, but must instead affirmatively 
establish through the production of facts that Owens did not 
engage in a reasonable job search during that period.  As the 
Respondent has not done so, and as I am convinced Owens 
testified in a credible manner, I find that Owens indeed engaged 
in a reasonable search for work 
from his layoff through at least 
the fourth quarter of 1989. 
I also find without merit Respondent™s further contention 
that Owens™ prototype machinist™s job with Gilian Company 
ﬁwas equivalentﬂ to his job wi
th U.S. Can and that, conse-
quently, his ﬁnet backpay from the second quarter of 1990 
through the remainder of his backpay period must be calculated 
as though he had been making $12 per hourﬂ (RB:53). The 

Respondent produced no evidence to show that Owens™ wages, 
hours, and working conditions at
 Gilian were substantially 
equivalent to that enjoyed by him at U.S. Can.  Churchill™s 
Supermarkets, supra.  Thus, it
 has not shown that the ﬁme-
chanicﬂ duties performed by Owens at U.S. Can were in any 
way, shape, or form similar to
 the duties he performed as a ﬁprototype machinistﬂ with Gilian, or that his 30-hour work-

week and $15-per-hour wage at Gilian was equivalent to that 
worked and earned at U.S. Can.  In the absence of such evi-
dence, I find that Owens did not incur a willful loss of earnings 
by quitting his nonequivalent in
terim job with Gilian.  Id. 
For all of the above reasons, 
I find that the Respondent has 
not satisfied its burden of proving that Owens did not engage in 
a reasonable job search during th
e backpay period or that he 
otherwise incurred a willful loss of earnings by quitting his 
interim employment.  Accordingly, I find that Owens is entitled 
to backpay in the amount of $37,540
., as set forth in attachment 18 of the specification, with interest. 
James Paul Paul was laid off from his rod-man position at the Clearing 
plant on December 18, 1987, at ag
e 51.  No backpay is imputed 
to him as he admits he failed to look for work following his 
layoff.  He testified, however, that had he been allowed to 
transfer to one of Respondent™s 
other facilities, including Burns 
Harbor, at any time following his layoff he would have done so, 

and would have worked until he reached age 62 (VII:1408).  
Amended attachment 19 of the Sp
ecification imputes to Paul a 
vacancy created by the retirement of discriminatee John Wal-

lace (see below) on July 28, 1993 (JX-2).  His backpay period 
is alleged to be a continuing one running from July 28, 1993, 
until such time as the Respondent makes him a valid offer of 
reinstatement.  Thus, while not claiming backpay for Paul, the 
General Counsel nevertheless cont
ends he is entitled to addi-
tional pension service for his entire backpay period. 
The Respondent does not dispute 
that Paul would have taken 
the IPJO transfer to Burns Harbor in July 1993, nor that he is 
ineligible for backpay (RB:93).  However, as with McLaurin, it 
argues that Paul should not receive additional pension credits 
because his backpay period also has no ﬁend date.ﬂ  I disagree, 
for Paul readily admits he would have worked until age 62, or 
until January 22, 1998.
22  The Respondent having failed to offer 
him reinstatement at any time prior thereto, Paul™s backpay 
period, as argued by the Genera
l Counsel, would have contin-ued to run until such time as an offer was made.  However, 
given Paul™s admission that he would have retired on reaching 
age 62, his backpay period would,
 I find, have ended with his 
retirement.  Accordingly, I find that Paul must be credited with 
additional pension service for the period July 28, 1993, through 
his retirement date January 22, 1998. 
Mable Pearson Pearson was laid off from her Packing Department group 
leader position at the Clearing 
plant on December 18, 1987, at 
age 57, after which she registered for work with the State un-
employment office and began r
eceiving State unemployment 
benefits, and SUB pay from Res
pondent.  When her SUB bene-
fits ran out in January 1989, Pearson began receiving pension 
benefits.  Pearson testified that she began looking for work immediately following her layoff 
by asking friends and family 
members for job leads, searching through the help want ads in 
local newspapers, and by pers
onally going out and applying at 
different places, and that she averaged approximately three job 
contacts per week.  She claims she engaged in the above job 
search through at least February, 1, 1993, when she finally 

retired.
23  In early 1993, Pearson did find full-time night-shift                                                           
 22 As Paul™s date of birth is January 22, 1936 (VII:1406; JX-2), he 
would have turned 62 on January 22, 1998.  
23 Pearson™s claim that she search
ed steadily for work from the day 
she was laid off to the day she retired
 is not wholly accurate, for in an 
affidavit to the Board (RX-37), Pearson stated she did not look for 
work between the time her unemployment compensation stopped some-
time in June 1988, and January 1
989, when her SUB benefits expired 
and she was placed on a pension.  Fr
om her demeanor, I am convinced 
Pearson was simply mistaken in her response to the General Counsel 
that she had looked for work from her ﬁlast day of work in 1987, 
through the time [she] turned 62 in 1993ﬂ (V:851), and was not deliber-
ately attempting to mislead.  Nor does this affect her backpay amounts 

for said amounts are computed from April 1989 through February 1993 
 UNITED STATES CAN CO. 359work at a plastics factory through ﬁJust Jobs,ﬂ an employment 
referral service, earning $5 per hour.  However, she left after 4 
weeks to take what she described as a better position with the 
Chicago Board of Education working part-time as a school 
lunchroom attendant, but earning $7.09 per hour.  She remained 
at the Board of Education until 1996.  
Pearson gave several reasons for leaving the factory job, in-
cluding the fact that unlike her 
dayshift pre-layoff position at 
the Clearing plant, the factory job was night-shift work, and 
involved a commute by personal car and company-mandated 
bus ride of almost one and one-half hours each way.  The return 
trip home, Pearson explained, 
was particularly dangerous be-
cause she was being dropped off at her car at around 1a.m., and 
forced to drive home alone.  By
 contrast, her Board of Educa-
tion job allowed her to drive to work, a commute of less than 

one-half hour.  Further, the Board of Education job was day 
work, unlike the factory job, and provided her with vision and 
dental benefits, which ﬁJust Jobsﬂ apparently did not provide.   
Pearson testified that had she been afforded an opportunity to 
transfer to one of Respondent™s 
other facilities, including Burns 
Harbor, following her layoff, she would have done so, and 
would have worked until she reached age 62.  In October 1994, Pearson provided the General Couns
el with search forms listing 
some of employers she contacte
d during the backpay period.  
However, because she only listed the ones she was able to re-

call in 1994, the search forms do not
 include all he
r job contacts 
(V:854).  The specification imputes to Pearson a vacancy filled 

by new hire representative employee, A. Mostello, at Burns 
Harbor on April 16, 1989, and alleges that her backpay period 
runs from that date to February 1, 1993, Pearson™s admitted 
retirement date (attachment 20). 
The Respondent disputes Pears
on™s assertion that she would 
have transferred to Burns Harbor but offers no facts to support 
its position.  It argues instead 
that Pearson left her full-time 
factory position job with ﬁJust Jo
bsﬂ to take the part-time Board 
of Education job because she only needed additiona money to 

supplement the pension she began receiving in January 1989.  
Thus, it contends that since Pearson was only interested in part-
time work, she obviously would not have transferred to Burns 
Harbor to take on a full-time 
position.  Again, the Respondent 
indulges in speculation, for Pear
son never testified that she was 
looking for part-time work when she applied for employment 
with the Board of Education.  Rather, she took the part-time 
Board of Education job because it was less onerous than the 
factory job in that it allowed her to workdays, was a shorter 
distance to and from her home, and offered fringe benefits not 
offered at the factory job.  Thus, there is simply no evidence to 

support Respondent™s claim that 
Pearson was not interested 
full-time employment or that she 
would have declined an offer 
to work at Burns Harbor had it been made to her.  Pearson 
credibly averred in this regard that she would have left her part-
time Board of Education position to take a better job Burns 
Harbor.  That Pearson may not have asked the Board of Educa-

tion for additional work hours is hardly proof that she was not 
interested in full-time work, for she explained that she never 
asked because she knew the Boar
d of Education had no more 
hours to give her.   
                                                                                            
 (attachment 20).  Footnote 1 of att
achment 20, it should be noted, erro-
neously states that Pearson™s backpay begins in the second quarter of 
1988. 
In furtherance of its ﬁpropens
ityﬂ defense, the Respondent 
also argues that Pearson would not have wanted to drive the distance from her home to the Bu
rns Harbor plant.  Pearson, however, never made such a cla
im, and indeed was never asked 
by Respondent if she would have done so.  Rather, her testi-
mony in this regard is that had she been allowed to transfer to 
Burns Harbor, she ﬁreally didn™t have to drive every nightﬂ 
because she had a friend in the vicinity of the Burns Harbor 
facility with whom she could ha
ve stayed.  That Respondent 
chooses not to believe Pearson is
 clearly within its prerogative, 
but its doubts in this regard do no
t suffice to establish that Pear-
son would not have transferred to Burns Harbor had she been 
given that opportunity, much less to deny her backpay.  Rather, 
as oft-repeated here, its burden 
is one of producing facts to 
support its argument.  Having failed to do so, Pearson™s asser-
tions remain intact.  I therefore credit Pearson and find that she 
would have transferred to Burns Harbor following her layoff 
had she been afforded that opportunity. 
I also find no merit in Respondent™s claim that Pearson en-
gaged in a willful loss of earnings by leaving her full-time job 
at the plastics factory to work part-time as a cafeteria attendant 
with the Chicago Board of Educa
tion.  As previously indicated 
(Camardo discussion, supra), th
e quitting of non-equivalent 
interim employment does not constitute a willful loss of earn-
ings especially where, as here, 
the factory job in question posed 
a hardship for Pearson. Churchill™s Supermarkets, supra.  Nor did she engage in a willful loss of earnings by not looking for a 
full-time work after obtaining her part-time job with the Board 
of Education.  Lundy Packing,
 supra (see Eardley discussion 
supra).  As the Respondent has produced no evidence to show 

that Pearson failed to diligently look for work, or that she en-
gaged in a willful loss of earnings during her backpay period, 
Pearson is entitled to backpay in the amount of $94,328, as 
shown in attachment 20 of the 
specification, with interest.  
Eugene Peretti 
Peretti was laid off from his press feeder position at the 
Clearing plant on December 18, 1987, at age 49, after which he 
collected State unemployment benefits, as well as SUB pay 
from Respondent.  When his SUB 
benefits ran out, Peretti be-gan receiving pension benefits.  
Peretti testified that he would 
have taken an IPJO transfer to
 any of Respondent™s other facili-
ties, including the Derry plant following his layoff.  The Speci-
fication imputes to him a vacancy at the Derry facility filled by 
new hire representative R. Dionne on January 25, 1988.  It 
alleges that Peretti™s backpay period runs from that date until 
January 27, 1992, when Dionne 
was terminated and at which 
point there were no other less se
nior new hire employees that 

Peretti could have bumped (attachment 21).  In late 1994, Per-
etti completed Search for Work forms listing some of the em-
ployers he contacted during the 
backpay period in his attempt 
to find work (GCX-9).  The forms, however, do not show all 
the places he contacted as in 19
94, he simply c
ould not recall the names of all the employers he contacted almost five years 
earlier (III:516).  Peretti testified he searched for work by look-
ing through newspaper want ads, word-of-mouth job leads, and 
by personally going to different
 places and inquiring about the 
available of work, and claims to 
have filled out three to four 
applications per week (III:480). 
The Respondent disputes Peretti™
s claim that he would have 
transferred to Derry, noting th
at in his questionnaire Peretti 
only checked off the box indicating he would have gone to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 360Burns Harbor, but did not check off either the Derry or Passaic 
boxes.  Peretti, however, explaine
d that in 1992, he received a 
letter from Respondent™s counsel advising of a job opening at the Burns Harbor facility.  Pere
tti did not get the job, and ap-
proximately 2 weeks later, was notified that a janitor™s position 
was available at Burns Harbor, which he declined to accept.  He 
testified that when he received
 the questionnaire from Standish 
in 1994, he mistakenly believed, given the two prior Burns 
Harbor job offers proffered to him by Respondent, that he was 
again being asked to apply for a position at Burns Harbor, and 
was not being offered a job at 
either the Derry and Passaic 
plants.  It was his mistaken be
lief in this regard, and not any 
reluctance to transfer to the Derry or Passaic plants, which led 
him not to check off the Derry and Passaic boxes on the ques-
tionnaire.  Peretti was a convinc
ing witness who, I find, testi-fied truthfully.  Accordingly, I credit his above explanation, and 

find that had he been given the opportunity to transfer to any of 
Respondent™s other facilities following his layoff, he would have done so.  Respondent™s further belief that Peretti would 
not have transferred because it meant he would have to give up 
his SUB pay and his wife would ha
ve to give up her job is re-
jected as pure speculation and conjecture. 
As to Peretti™s mitigation efforts, the Respondent admits that 
Peretti mitigated damages from the second quarter of 1989 

through the first quarter of 1991 (RB:67).  It contends, how-ever, that because Peretti was receiving SUB pay during 1988 
and the first quarter of 1989, he only engaged in a minimal and 
perfunctory job search during that period, designed solely to 
qualify for unemployment compensation.  In support thereof, it 
points to his 1988 search form wherein Peretti recorded that all 
the employers he contacted were ﬁ
not hiring.ﬂ  It argues that if 
Peretti had truly been looking for work, ﬁhe would have con-
tacted at least some employer
s with openingsﬂ (RB:68).  The Respondent, however, never qu
estioned Peretti on what the 
ﬁnot hiringﬂ notations meant.  It may very well be that Peretti 
indeed contacted employers that were hiring but for one reason 
or another declined to offer him a job, and that Peretti inter-
preted this to mean that the employer was not hiring.  Conse-
quently, I decline to infer from su
ch notations that Peretti did 
not engage in a diligent job search during the period in ques-

tion.  Further, any doubts in this regard must, as previously 
noted, be resolved against the Respondent as the wrongdoer, 
and in favor of the wronge
d individual, Peretti. 
The Respondent further contends 
that Peretti did not search 
for work in the first quarter of 1989, because his 1989 search 
form contains no entries for that period, and further reflects that 
during that quarter he received some vacation pay and a retire-
ment allowance.  The fact that Peretti may have received such 
benefits during the first quarter of 1989, and that he did not list 
any contacts for that quarter, do
es not without more establish 
that Peretti did not search for work during that period.  Peretti 
testified, without contradiction a
nd, in my view, credibly, that 
he looked for work throughout his entire backpay period, which 
would include the first quarter of 1989, and that his search 
forms do not reflect all contacts
 made by him (III:479).  The 
Respondent never questioned Pere
tti on his first quarter 1989 
search efforts, and simply made 
reference to the benefits Peretti 
received during that period.  Thus
, it has not shown that Peretti did not look for work during the first quarter of 1989, or for 
that matter at any time during his backpay period.  Accord-
ingly, Peretti is entitled to backpay in the amount of $93,836, as 
set forth in Attachment 21 of the compliance specification, with 

interest. 
Joseph Pfeil 
Pfeil was laid off from his line maintainer position at the 
Passaic facility on 
September 24, 1988 (IX:1708), after which 
he registered with the New Jersey State Unemployment Com-

mission and collected State unemployment benefits, along with 
SUB pay from Respondent.  In 
January 1990, Pfeil began re-
ceiving a pension from Respondent, presumably after his SUB 
benefits had expired.  As per his testimony, Pfeil began looking 
for work soon after being laid off, and continued doing so until 
April 1989, at which point he stopped looking because he was 
having no success.  He claims he was required by his local 
unemployment office to search for work 5 times a week, but 
that he in fact averaged anywhere from 8 to 10 job contacts per 
week.  The specification imputes to him a vacancy filled by 
new hire representative Harley Mason at the Derry facility on 
October 3, 1988.  His backpay 
period is alleged to run from 
October 3, 1988, to April 1, 1989, at which point Pfeil incurred 

a willful loss of earnings by removing himself from the job 
market. 
The Respondent disputes Pfeil™s claim that he would have 
transferred to the Derry plant within 2 weeks of his layoff from 

the Passaic plant but offers no ev
idence to support its position.  
Rather, the Respondent simply posits that it is not reasonable to 

believe that Pfeil would have moved himself, his wife, and two 
daughters from a house they lived in for 20 years to take a job 
in Derry, New Hampshire, particularly since he could just as 
easily have remained unemployed and collected SUB and un-
employment compensation whic
h paid him approximately 70 
percent of his prelayoff earni
ngs.  Regardless of what Respon-dent may want to believe, the fact remains that Pfeil testified 
without contradiction that he w
ould have accepted such a trans-fer.  Although it bears the burden of proving facts to establish a 
reduction or elimination of backpay by, inter alia, showing that 
Pfeil would not have transferre
d, the Respondent has not done 
so.  Instead, it suggests that I accept its claim, without proof, 
that Pfeil had no interest in working and preferred to remain 
unemployed.  There is simply no factual basis to support such 
an assumption.  Accordingly, Pf
eil™s assertion that he would 
have accepted a transfer remains unrefuted.  Accordingly, and 
as I found Pfeil to be a believable
 witness, I credit his testimony 
and find he indeed would have accepted a transfer to the Derry 
plant in October 1988.  The Re
spondent raises no mitigation 
issue with respect to Pfeil, admitting on brief that the latter 

made reasonable efforts to mi
tigate his dama
ges during his 
backpay period.  Accordingly, I find that Pfeil is entitled to 

backpay in the amount of $14,036, 
as alleged in attachment 22 
of the specification, with interest. 
Earnest Powe Powe was laid off on February 10, 1989, from his fork lift 
driver position at the Clearing plant, at age 57, after which he 
registered for work with the 
Illinois State Unemployment Of-
fice and began receiving unemploy
ment compensation.  He also 
collected SUB pay for a year, after which he began receiving a 
pension.  Powe testified he be
gan looking for work soon after 
being laid off, and did so by going through the help wanted ads 
in a local newspaper, and by driving around and stopping at 
different locations to inquire of 
employers if they were hiring, 
and on occasion was permitted to fill out a job application.  
Powe had no success in finding 
work during his backpay period 
 UNITED STATES CAN CO. 361despite contacting some two to three employers per week.  He 
testified, without contradiction, that he w
ould have been willing 
to transfer to another of Res
pondent™s facilities, including the Derry plant, following his layoff, had he been given the oppor-
tunity.  The Specification imputes to him a vacancy filled by 
new hire representative employee, 
J. Noiles, at the Derry plant 
on March 6, 1989, and alleges that his backpay period runs 
from that date to January 27, 199
1, when Noiles was terminated 
and there was no other less senior
 new hire representative that 

Powe could have bumped (attachment 23). 
Notwithstanding Powe™s above
-undisputed claims, the Re-
spondent argues that Powe would 
not have transferred to Derry 
following his layoff because he had lived in the Chicago for 50 

years, had a disabled wife, had his children and grandchildren 
living with him, and would have to give up his SUB and pen-
sion benefits.  Yet, it offers no facts to support its contention, 
and attempts instead to discredit Powe through supposition and 
conjecture.  Respondent™s above assertion is therefore nothing 
more than an expression of opinion on how it believes Powe, 
given his family and financial 
circumstances, would have re-
acted if given an opportunity to transfer.  Its belief in this re-
gard, however, does not constitute proof that Powe would have 
declined a transfer to Derry, or for that matter to any other 
facility, or serve as grounds for denying him backpay. 
  Respondent™s further suggestion on brief that Powe would 
have had to give up his pension benefits had he transferred to 
Derry in March 1989, is nothing short of absurd as Powe did 
not begin receiving a pension until early 1990, e.g., 1 year after 
being laid off or ten months af
ter March, 1989.  Powe did re-
ceive SUB pay as well as unemployment benefits during 1989, 

totally some $19,000 (RX-9), and admittedly would have had to 
give up such benefits had he 
accepted an IPJO transfer in 
March 1989.  While Respondent produced no evidence to show 

what Powe™s salary might have been had he transferred to 
Derry, it undoubtedly would have far exceeded his 1989 earn-
ings from SUB and unemployment compensation.  Thus, using 
Noile™s 1989 four-quarter earnings for comparison (attachment 
23), which amounts are being imput
ed to Powe, the latter™s 
1989, earnings from such a transfer would have been approxi-

mately $28,000, or about $9,000 
more than his total earnings 
from SUB and unemployment benefits.  Such an increase in 
earnings could reasonably have 
served as a strong inducement 
for Powe to take the transfer to Derry.  Further, contrary to 
Respondent™s assertion, there is 
no indication in the record that 
his wife™s heart condition was such that she was immobile or 
would be adversely affected by such a move.  As stated, any 
suggestion by Respondent to the 
contrary is sheer speculation 
and insufficient to support a finding that Powe would not have 

moved. The Respondent further claims that Powe failed to mitigate 
his damages.  Thus, it argues that the random manner in which 
Powe looked for work, and his inability to find work through 

such means, would have conv
inced any reasonable person to 
refocus his efforts, and that Powe
™s failure alter his job search-
ing methods was unreasonable and 
justifies denying him back-
pay.  It also points out that 
Powe only made two to three job 

contacts per week, less than what was needed to receive unem-
ployment compensation, and that this further serves to establish 
that Powe did not engage in a reasonable job search during the 
backpay period.  I disagree. 
The Respondent references only pa
rt of Powe™s testimony to 
support its claim that his job 
search was random and unreason-
able, and conveniently ignores hi
s further assertion that he reg-
istered for work with the Il
linois State Unemployment Com-
mission, and also reviewed help 
wanted ads in the Chicago Sun 
Times newspaper in his continued efforts to find work, all of 

which proved unsuccessful.  Thus, contrary to Respondent™s 
assertion, Powe™s efforts at finding work was not limited to 
random visits to employers.  Furt
her, prior to his layoff, Powe 
had been in Respondent™s employ for some 37 years, and pre-

sumably would have little or 
no experience in job searching 
techniques.  This would reason
ably explain his random-style 
manner of looking for work.  Thus, I see no reason to deny 
Powe backpay simply because he
 may not have used the most 
appropriate job searching method.  From his description of his 
job searches, which the Respondent has not refuted, I am con-
vinced that Powe diligently searched for work throughout the 
backpay period.  That Respondent may believe Powe could 
have done more or something else to obtain work is of no con-
sequence, for the standard to 
which an employee™s search-for-
work efforts are held is one of reasonable diligence, not the 

highest diligence.  
Black Magic Resources
, 317 NLRB 721 
(1995).   
I also find without merit Responde
nt™s claim that Powe™s tes-timony about having contacted two to three employers per 
week means his job search failed to meet even the State™s 
minimum requirements for receiving unemployment compensa-
tion and is evidence that he did not diligently look for work.  
Powe™s testimony as to the numbe
r of employer contacts made 
in a week™s time was, in my view, nothing more than an estima-

tion.  Morever, the fact that Powe received unemployment 
benefits is strong evidence that 
he indeed satisfied the State™s requirements for unemployment co
mpensation.  While the fact 
that Powe registered with the State unemployment office and 
received benefits does not, by itse
lf, establish that he diligently 
searched for work, it nevertheless is a factor that weighs heav-

ily in his favor, and supports a finding that Powe did engage in 
a reasonable job search.  Here, however, Powe™s job search was 

not limited solely to visiting the State unemployment office.  
Rather, his testimony, which has not been contradicted, and 
which I credit, shows that he pe
rsonally visited employers, and 
perused newspaper ads in an effort to find work.  In these cir-
cumstances, and as the Responde
nt has produced no evidence to the contrary, I find that Powe did engage in a reasonable job 

search throughout his backpay period.   
Finally, the Respondent notes 
that a 1990 search form pur-
portedly returned by Powe to Board agent Standish contains a 
statement indicating that Powe 
did not search for work during all of 1990 (see, GCX-6, back of last page).  From this it con-
tends that Powe is not eligible for backpay for all of 1990.  I 
disagree.  First, the 1990 search form in question, herein re-
ferred as form #1, is inconsistent with another 1990 search 
form, herein form #2, which contains no such statement about Powe being retired and indeed re
flects that Powe was in fact 
still searching for work throughout all of 1990 (GCX-6, p. 5).  
While there may be a perfectly logical explanation for the ap-
parent inconsistencies between form #1 and form #2, no such 
explanation was sought from Powe 
by either party.  However, 
Powe™s sworn testimony at the hearing that he searched for 
work throughout his entire backpay period, including all of 
1990 (II:330), accords with search
 form #2 which shows many 
of his 1990 job contacts.  Thus, when taken together with his 

sworn testimony, I am convinced
 that form #2, and not form 
#1, accurately represents Powe
™s activity during 1990.  While 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 362form #1 may create some doubts as to the precise nature of 
Powe™s activity during 1990, any 
such doubt or ambiguity must 
be resolved against Respondent, 
as wrongdoer, and in favor of 
Powe, the injured party. Teamsters Local 469 (Coastal Tank 
Lines), supra.  As the Respondent has not shown that Powe 
failed to diligently look for work or engaged in a willful loss of 
earnings, I find that Powe is entitled to backpay in the amount 
of $69,767., as set forth in att
achment 23 of the specification, with interest. 
Helen Rae 
Rae was laid off from her packer position at Respondent™s 
North Grand plant on October 23, 
1987, at age 54.  As per her 
testimony, Rae, following her la
yoff, began searching for work 
by asking friends for job leads, 
searching newspaper want ads, 
and simply driving around to di
fferent locations.  Her job 
search continued through at least June 30, 1991, averaging from 

6 to 10 contacts per week, after which she stopped looking for 
work (III:534Œ535, 540).  In late 1994, she filled out and re-turned to Board Agent Standish Search for Work forms in 
which she set forth, to the best of her recollection, the places 
she contacted in her efforts to 
find work.  She testified, how-
ever, that not all the places she visited are shown on the forms 

because she could not recall all the contacts made given the 

passage of several years since her job search.  Rae claims that 
after filling out the search forms, she discarded the records she 
had kept of her job search.  The record reflects that after Stan-
dish sent her a letter asking her 
to be more precise in her re-
sponses (RX-18), Rae, who by then had discarded her job 
search records, notified Standish of this fact (GCX-16), but 
nevertheless attempted to identi
fy the employers she may have 
contacted by driving through the various areas where she had 

searched for work.  After reconstructing her job search as best 
she could using this latter method, Rae completed the search 
forms and returned them to Standish.  
Rae also registered with the Illinois State Unemployment Of-
fice following her layoff and received unemployment compen-
sation, along with SUB pay from Respondent.  When her SUB 
benefits expired in late 1988, Rae began receiving pension 
benefits.  Rae indicated in the 
1994 questionnaire, and again at 
the hearing, that she would have taken an IPJO transfer to one 

of Respondent™s other facilities
, including Burns Harbor, fol-
lowing her layoff, and worked until she reached age 62.  The 
specification imputes to her a vacancy at the Burns Harbor 
facility filled on October 26, 
1987, by new hire representative 
employee, James Mayfield, and al
leges that her backpay runs 
from the fourth quarter of 1987, e.g., October 26, 1987, to June 
30, 1991, when Rae admittedly removed herself from the job 
market (attachment 24).
24   On the ﬁpropensityﬂ issue, the Respondent offers no evi-
dence to refute Rae™s assertion that she would have gone to 
Burns Harbor had she been allowed, and simply asks that Rae 
not be credited because it believes Rae would not have wanted 
to make the ﬁvery long and diff
icultﬂ commute to Burns Har-
bor, and because given the SUB payments she began receiving 

soon after her layoff, and pension benefits she would eventually 
receive, Rae had no real economic incentive to take such a 
transfer.  I disagree.  Firs
t, Respondent never asked Rae 
whether the distance from her home to the Burns Harbor plant 
                                                          
                                                           
24 Attachment 24 inadvertently states, at fn. 1, that Rae™s backpay 
period begins in the first quarter of 1988.   
would have prevented her from accepting a such a transfer to 
that facility.  Nor indeed was it made clear on the record just 
how far of a commute it would have been for Rae.  Thus, the 
Respondent™s suggestion that Rae would not have wanted to 
commute is based on pure speculation.   
Just as speculative is Responde
nt™s further suggestion that 
Rae™s SUB and pension benefits
 were economic disincentives 
for such a transfer.  It is highly unlikely, for example, that Rae 
would have been receiving SUB benefits on October 26, just 
three days after her October 23,
 layoff, when the position being 
imputed to her at Burns Harbor became available.
25  Rae cer-
tainly was not receiving any pension benefits as her pension did 
not kick in until late 1988, af
ter her SUB benefits ran out.  
Thus, it is simply ludicrous fo
r Respondent to suggest that 
Rae™s SUB and pension benefits would have served as eco-nomic inducements for her not to transfer to Burns Harbor on 
October 26, 1987, when she had yet to receive any such bene-
fits as of that date.  Indeed, when one compares the amount of 
SUB benefits Rae received during all four quarters of 1988, 
totaling some $10,000 (JX-3), with the more than $30,000 in expected earnings during the same four quarters of 1988, had 
she taken the IPJO transfer, as reflected by the gross earnings 
being imputed to her in attachment
 24, it would have made very 
little sense for Rae not to have 
transferred.  Thus, is Respon-
dent™s argument which makes little sense, for a transfer to 
Burns Harbor with the opportunity to increase her earnings 
three-fold over what she stood to receive in SUB and unem-
ployment benefits, in my view, was a strong inducement for 
Rae to accept a transfer.  In sum, Respondent™s entire argument 
in this regard constitutes nothing more than supposition and 
conjecture, and cannot serve as 
a basis for concluding that Rae 
would not have transferred to 
Burns Harbor following her lay-

off or for denying her backpay.  
Rae™s assertions as to her will-ingness to transfer to Burns Ha
rbor immediately following her 
layoff therefore remain undisputed and are credited. 
The Respondent also questions Rae™s credibility regarding 
her attempts to mitigate her damages but, as with its propensity 

argument, offers nothing in the way of proof to substantiate its 
claim that Rae did not mitigate damages.  Thus, it simply does 
not believe that Rae was able to reconstruct her search efforts 
after discarding her own records.  I found Rae™s explanation, 
that she drove to the various locations in an attempt to recall 
where she might have sought work, convincing.  From my ob-
servation of her demeanor, Rae struck me as having testified in 
an honest and truthful manner.  
Accordingly, I credit her above 
testimony.   
The Respondent also finds it difficult to believe that all of 
the employers contacted by Rae during her 4-year job search 
were ﬁnot hiring,ﬂ as Rae reflec
ted in her search forms.  Con-
trary to Respondent, I do not find 
it all that impl
ausible that Rae 
would have been told by the various employers she visited that 
they were not hiring, for it ma
y very well be that no hiring was 
taking place, or that, if hiring, Ra
e was simply being told this to 
prevent her from applying because of her advancing age.  The 
Respondent, it should be noted,
 never questioned Rae on the 
ﬁnot hiringﬂ entries. 
Finally, the Respondent argues 
that Rae is not entitled to 
backpay for the first quarters of 1989, 1990, and 1991, because 
 25 In fact, JX-3, which purports to show the amount of SUB pay re-
ceived by each discriminatee by qua
rters during their backpay period, shows no SUB pay for Rae prior to the first quarter of 1988. 
 UNITED STATES CAN CO. 363she readily admits being on vacation during January and Febru-
ary of those years, and consequently not looking for work.  I 
disagree.  Under the Master 
Agreement to which the Respon-
dent, as found by the Board in the underlying decision, was 
bound, Rae, given her more than 
25 years of service with Re-
spondent, was eligible for a minimum of 5 weeks of paid vaca-

tion a year, although Rae asserts that every 5 years she received 
13 weeks (RX-12, p. 43; III:539).  Rae testified that she regu-
larly took her vacation about the 
same time and went to a home 
she and her husband had in Florida.  Thus, had Rae not been 
laid off, and instead been allowed to transfer to Burns Harbor, 
as she credibly stated she would, it is reasonable to assume she 
would have continued to receive
 her vacation benefits.  The 
Respondent does not contend otherw
ise.  As vacation benefits 
are normally included in backpay, 
it follows that the periods for 
which Rae was on vacation during the first quarters of 1989, 
1990, and 1991, should not be excluded from backpay.  
Iron 
Workers Local 15
, 298 NLRB 445 (1990).  The Respondent 
having failed to show that Rae did not engage in a reasonable 
job search at any point in her backpay period, or otherwise 
engaged in a willful loss of earnings, I conclude that she is 
entitled to backpay in the am
ount of $117,436, as alleged in 
attachment 24 of the specification, with interest. 
Smith Teemer 
Teemer was laid off from his 
lithographic pressman™s job at 
the Clearing plant on October 1, 1988, at age 57.  The 
specification does not ascribe any backpay to Teemer because 
of his failure to mitigate damages following his layoff. 
Teemer, however, testified that ha
d he been allowed to take an 
IPJO transfer to one of Respondent™s other facilities, including 
the Burns Harbor plant, following his layoff, he would have 
done so, and would have worked until June 1986, when he turned 65.  He reaffirmed this 
at the hearing when, in response to Respondent™s query of whether 
he still had an interest in 
ﬁgoing to work anywhere,ﬂ Te
emer responded, ﬁNo, I™m not 
interestedﬂ (VII:1379).  Amended attachment 25 of the 

specification (GCX-2) imputes to Teemer new hire 
representative employee B. Cullimore™s position at Burns 
Harbor which would have become available following the 
retirement of discriminatee 
Hawkins on October 21, 1991 (see 
attachment 11).  It alleges that Teemer™s backpay period runs 

from that date until such time as he receives a valid offer of 
reinstatement.  Thus, while conceding that Teemer is not 
entitled to backpay because he failed to mitigate damages, the 
General Counsel nevertheless conte
nds that as a discriminatee, 
Teemer remains eligible for additional pension 
 credits for his 
ckpay 
entire ba
period. The Respondent questions Teeme
r™s claim about wanting to 
transfer following the layoff, but offers nothing more than dis-
belief as support for its
 position.  It claims, for example, that 
Teemer cannot be believed when he states that he was willing 
to give up his pension benefits to take an IPJO transfer.  How-
ever, Teemer credibly explained that he would have done so 
because his earnings from working would have been more than 
the pension benefits he was re
ceiving.  The Respondent never-
theless argues that had Teemer searched and found employment 
elsewhere, he could have conti
nued receiving his pension, an 
option he would not have had if he returned to work for Re-
spondent.  It suggests that Teemer™s failure to look for work 
simply means that he wanted 
to keep his pension and had no 
interest in working at one of 
its other facilities.  However, 
Teemer™s failure to look for work elsewhere does not necessar-
ily lead to the conclusion that he would not have wanted to 
remain working for Respondent at one of its other facilities.  
Teemer credibly explained that
 by remaining with Respondent, 
he would have added to his years of service which in turn trans-

lated to a larger pension when
 he finally retired under normal 
circumstances.  As the Responde
nt has not produced any facts 
to support its theory that Teemer
 would not have transferred to 
Burns Harbor in the third quarter of 1991, I accept as true 

Teemer™s claims in this regard.  
As it did with McLaurin and 
Paul, the Respondent contends 
that Teemer is not eligible for any additional pension credits.  
Its contention is without merit, for while not eligible for back-
pay because of his failure to look for work, Teemer remains a 
discriminatee entitled to be made whole for all losses he may 
have suffered due Respondent™s unlawful conduct, including 
the additional pension credits he would have received by taking 
an IPJO transfer to Burns Harbor but for Respondent™s unlaw-
ful conduct.  Having found that Teemer would have accepted a 
transfer in October 1991, to Burns Harbor, it stands to reason 
that he would have again begun to receive pension credits from 
that point until he left Respondent™s employ, which by Tee-
mer™s admission would have occurred on June 18, 1996, when 
he turned 65 and retired.  Accordingly, I find that while not 
entitled to backpay, Teemer must be credited with additional 
pension service from October 21, 1991 to June 18, 1996.  
John Wallace 
Wallace was laid off at age 59 from his Maintainer and 
Truck Driver™s job at the North Grand plant on September 4, 

1987.  Following his layoff, Wallace began receiving unem-
ployment compensation as well as SUB pay.  When his SUB 
pay ran out in about a year, Wallace began receiving a pension.  
He testified that he began looking for work soon after being 
laid off and that, as required by the State Unemployment Of-
fice, contacted at least three employers per week, and at times 
made 7-8 contacts per week, in 
an effort to find employment 
(II:270). In October 1994, Wallace filled
 out and returned to Board 
Agent Standish Search for Work forms showing some of the 

employers he contacted during hi
s backpay period, admitting at 
the hearing that he only listed what he was able to recall some 

nine years after the fact, and that
 ﬁthere were a lot more proba-
bly, but I didn™t put them downﬂ
 due to the lack of recall 

(II:316).  He testified that had he 
been allowed to take an IPJO 
transfer to another facility, including Burns Harbor, following 

his layoff, he would have done so, and would have worked 
another 6 years, e.g., until age 65.  The Respondent concedes 
that Wallace would have taken an IPJO transfer to Burns Har-
bor in September 1987 (RB:90).  The specification imputes to Wallace the position filled by new hire representative D. Martin 

at Burns Harbor on September 27, 1987, and alleges that his 
backpay period runs from that date to November 1, 1988, when 
Wallace removed himself from the job market, thereby incur-
ring a willful loss of earnings (attachment 26). 
The Respondent contends that Wa
llace ﬁcompletely failed to 
mitigate his damages,ﬂ citing as support the fact that Wallace 
only listed 12 employer contacts in a 4-1/2 month period on his 
1987 search form.  It further argues that Wallace™s search form is not reliable because it reflects that the job contacts were 
made prior to 1987, while Wallace was still in Respondent™s 
employ.  Finally, the Respondent cl
aims that Wallace had little  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 364economic incentive to seriously 
look for work because Wallace 
knew he would lose his SUB and unemployment benefits, and 
because those benefits coupled 
with his wife™s earnings as a 
schoolteacher made for a ﬁhealthyﬂ lifestyle (RB:91).  Respon-
dent™s above contentions are without merit. 
Initially, there is no doubting that when Wallace filled out 
the Search for Work forms in 1994, he mistakenly inserted in 
the first three quarters of the 1987 form the names of employers 
he must have contacted following his September 1987 layoff.  
Wallace admitted as much at the hearing when he agreed, in 
response to a question by Responde
nt™s counsel, that his search 
form was wrong to the extent it reflects he was looking for 

work prior to his layoff, and attributed the error to the fact that 
he was being asked to fill out 
the form some seven years after 
such contacts were made (II:307)
.  Despite minor flaws in his 
testimony, I found Wallace to be a generally credible witness 
and am convinced he testified in an honest and truthful manner.  
Thus, I find that the entries erroneously shown for the first 
three quarters of 1987, while he 
was still employed, actually 
reflect job contacts made by hi
m after he was laid off.   
Wallace™s further testimony that he was unable to recall in 
1994, the number of contacts made during his backpay period 

some seven years earlier, and that
 he listed only those he was able to recall, reasonably explains why only 12 employers are 
shown in his search form.  Wallace, as noted, testified that his 
job search at times included 
some 7Œ8 contacts a week, but never less than three per week as required by the State unem-
ployment office.  His testimon
y in this regard was uncontra-
dicted.  Moreover, it is reasonable to assume that had Wallace 

not complied with the State requirements of three contacts per 
week, his unemployment benefits would in all likelihood have 
been suspended or terminated.  The Respondent makes no such 
claim here, nor in any event is there evidence to support such 
an assertion.  Finally, Respondent
™s claim as to Wallace™s lack 
of economic motivation for finding suitable interim employ-

ment is at best speculative and 
cannot serve as a basis for deny-
ing backpay to Wallace.   
In sum, I am convinced from Wallace™s credited testimony 
that he diligently searched for work during the backpay period.  
The Respondent, who bears the burden of establishing by a 
preponderance of credible evidence that Wallace engaged in a 
willful loss of earnings and is therefore not entitled to some or 
all of the backpay being claimed,
 clearly has not done so here.  
Accordingly, I find that Wallace 
is entitled to backpay in the 
amount of $41,596, as set forth in attachment 26 of the specifi-
cation, with interest.  
Alex Baugh Baugh was laid off December 18, 1987, from his line main-
tainer position at the Clearing plant, at age 46, and rehired in 
1992, at the Burns Harbor facility (V:920Œ921).  Following his 
layoff, Baugh began receiving SUB pay, as well as benefits 
from the State Unemployment Service.  Baugh testified that 
soon after being laid off, he began looking for work, and did so 
by daily reviewing want ads in 
local newspapers, asking friends 

and relatives for job leads, a
nd simply driving around to differ-
ent job locations and inquiring about jobs.  He claims he aver-
aged anywhere from 12Œ20 job cont
acts per week.  In late 1994, Baugh filled out and returned Search for Work forms 
furnished to him by Board Agent Standish setting forth therein 
the names of some of the employers he contacted during his 
search for work, but admitted that due to the passage of time he 
was unable to recall all the contacts made, and that the forms 

therefore do not contain a comple
te list of employers he may 
have contacted. Baugh testified that had he been allowed to take an IPJO 
transfer to any of Respondent™s 
other facilities, including the 
Derry plant, when laid off in December 1987, he would have 
done so.  He admits, however, that just prior to his layoff, Re-
spondent offered him and three othe
r individuals similar jobs at 
its Elgin plant, but that he declined to accept the offer because 
he believed the facility was 
nonunion, and because he would not be receiving the same compensation package he was getting 
at the Clearing plant.  Although 
he claims that the Elgin plant 
was also too far, he emphasized that the major reason for refus-ing the transfer was because the benefits package was not at-
tractive to him (V:967Œ968).  Despite his reluctance prior to his 
layoff to accept employment at
 Elgin, Baugh nevertheless ac-
cepted a consulting position at El
gin some 2 months later and remained there for some 2 months, at the end of which he was 
informed his services were no 
longer needed (V:933, 935, 937).   
The specification imputes to him the vacancy filled by new 
hire representative employee R.
 Jenkerson on June 27, 1988, at 
the Derry plant.  It further alleges that following Jenkerson™s 

termination on March 26, 1989, Baugh would have bumped into the position held by less 
senior new hire employee, D. 
Stultz, at Derry, and that Baugh™s backpay period runs from 
June 27, 1988, to January 6, 1991, when Stultz was terminated, 
and at which point there was no 
other less senior new hire em-
ployee that Baugh could have bumped (Attachment 27).     
The Respondent contends that
 given Baugh™s reluctance prior to his layoff to accept a transfer to the Elgin facility, it is 

reasonable to assume, notwithstanding Baugh™s claim to the 
contrary, that he would not have accepted a transfer to the 
Derry plant had it been offered to him, inasmuch as the Derry 
plant was further away than the Elgin plant, and any compensa-
tion package received as an entry-level employee at Derry 
would have been less than what he had been receiving at the 

Clearing plant (RB:56).  It further argues that it would have 
made little economic sense for Ba
ugh to take an IPJO transfer 
following his layoff as he stood to lose the SUB benefits he 

would be receiving for at least 2 years, and because it meant his 
wife would have to give up her $23,000 a year nursing job with 
a local hospital.  Respondent™s arguments are unpersuasive. 
Regarding his rejection of a transfer to the Elgin plant, the 
record makes clear that that 
offer was made to Baugh sometime 
prior to his layoff, exactly when is not known.  However, no 

such offer to Elgin, or for that matter to any other facility, was 
ever made to Baugh by Respondent following his layoff.  The 
Respondent therefore could not have known if Baugh, when 
confronted with his perman
ent layoff on December 18, 1987, 
from a job he had held for nineteen years, might have changed 
his mind and viewed the transfer to Elgin, Derry, or Passaic 
plant as less objectionable than 
the alternative of being unem-
ployed.  Thus, it cannot be said with any degree of certainty 
that Baugh™s refusal to transfer to Elgin prior to his layoff 
meant he would not have accepted a job at that or some other 
facility following his layoff.  Indeed, Baugh™s uncontroverted 
testimony regarding his consu
lting work at Elgin some 2 
months later tends to support the view that following his layoff 
Baugh set aside any objections he 
may have had to working at 
Elgin in order to renew his employment relationship with Re-
spondent.  As noted, it was 
the Respondent, not Baugh, who terminated that relationship wh
en it advised him his services  UNITED STATES CAN CO. 365were no longer needed.  The Respondent, who presumably 
would have a record of his consulting work, produced no evi-
dence to refute Baugh™
s above claim.   
Further, its contention that 
it made no economic sense for Baugh to relocate to Derry or Passaic because he would lose his 
SUB pay and his wife would be 
forced to give up her job is 
mere speculation and devoid of factual support.  In fact, Re-
spondent™s own posthearing brief 
reflects that Baugh™s earnings from such a transfer would have been several thousand dollars 

more than what he was receiving in SUB pay, a factor that, 
notwithstanding Respondent™s assertion to contrary, could rea-
sonably have served as an indu
cement for Baugh to accept such 
a transfer had it been presented to him (RB:56Œ57).  However, 

Baugh, like all the other named 
discriminatees, never had the 
opportunity to weigh the pros a
nd cons of accepting such a 
transfer as the option of transferring under IPJO to such facili-
ties following his layoff was no longer available.  Thus, any 
suggestion by Respondent that
 Baugh would not have trans-
ferred to either Derry or Passaic is, as noted, based on nothing 
more than supposition and conjecture, and cannot serve as a 
basis for denying Baugh the backpay which the specification 
alleges is owed him.  Accordingly, I find that Respondent has 
not satisfied its burden of showing that Baugh should be denied 
backpay because he would not ha
ve transferred to Derry in 
June 1988, as alleged in the Specification. 
Finally, the Respondent™s claim that Baugh failed to mitigate 
his damages is premised on the same arguments discussed 
above with respect to its ﬁpropensityﬂ claim (RB:58).  Having 
rejected said arguments, I find 
that the Respondent has not met its burden of showing that Baugh is not entitled to some of all 
of the backpay shown for him in
 the specification because he 
failed to diligently search for work during his backpay period 

or engaged in some willful loss of earnings.  Accordingly, I 
conclude that Baugh is entitled 
to backpay in the amount of 
$87,595, as alleged in amended attachment 27 of the specifica-

tion, with interest.  Further, as admitted by Respondent, Baugh 
is entitled to vacation pay in th
e amount of $2894, with interest 
(amended attachment 27 fn. 3). 
Calvin Hart Hart was laid off on Decembe
r 18, 1987, from his coder op-
erator position at the Clearing pl
ant, at age 51.  He began re-
ceiving SUB and unemployment benefits following his layoff, 
and admits that due to a medical condition he did not begin 
looking for work until January 1989.
  He also began receiving 
pension benefits in January 1989.  In October 1994, Hart filled 
out and returned to Standish a 
questionnaire in which he indi-
cated that had he been allowed to transfer to another facility, 

including the Derry plant, he would have done so (GCX-33).  
He also filled out and returned Search for Work forms listing 
the employers he contacted beginning January 1989.  The 
Specification imputes to Hart a vacancy filled by new hire rep-
resentative M. Bujold at the Derry plant on January 27, 1988.  
It does not, however, impute any backpay for him for the first, 
second, third, and fourth quarter of 1988 because Hart removed 
himself from the job market during that period, and did not 
again begin looking for work until January 1, 1989 (attachment 
28 fn. 2).  Hart™s backpay period is alleged to run from January 
27, 1988 to January 27, 1991, when Bujold was terminated and 

there was no other less senior new 
hire representative that Hart 
could have bumped.  In October 
1992, Hart returned to work at 
the Burns Harbor facility.    
The Respondent concedes that Hart mitigated his damages 
from 1989 through the end of his backpay period, and under-
standly does not dispute the Ge
neral Counsel™s claim in the 
Specification that Hart did not look for work during all of 1988.  
It does dispute Hart™s assertion that he would have accepted an 
IPJO transfer had it been offered to him (RB:62Œ63).  The Re-
spondent, however, presented no evidence to refute Hart™s tes-
timony.  Rather, it simply argues that it is unlikely that Hart 
would have wanted to relocate 
to another facility since he and 
his wife were living comfortabl
y on his SUB pay and her earn-
ings.  Respondent™s belief as to what Hart may or may not have 
done is pure speculation and clearly does not constitute a valid 
basis for denying Hart backpay.   
Respondent does point out that in 1988, Hart was aware that some hiring was going on at its El
gin plant but did not bother to 
apply, arguing from this that Hart
 could hardly have been inter-
ested in transferring to another fa
cility as he did never bothered 
to seek work at Elgin.  Hart™s
 testimony in this regard, how-
ever, is that he was not certain that laid off Clearing workers 
were being hired at Elgin, and had only heard rumors to that 
effect.  He further noted that he 
made no effort to find out if the rumor was true as he did not know who at the Elgin plant to 
call and speak to about any poten
tial jobs (VII:1325).  I credit 
Hart™s explanation, and furthe
r note that Respondent has not 
established that jobs were indeed available at the Elgin plant in 
1988, or, if they were, that Hart would have been hired at that facility.  In sum, the Respondent
 has not refuted Hart™s asser-
tion that he would have transferre
d, and readily admits that Hart 
mitigated his damages from January 1989 through January 
1991.   Accordingly, I find that 
Hart is entitled to backpay in 
the amount of $51,915., as alleged in Attachment 28 of the 
Compliance Specification, with interest.  The Specification, as 
noted, further alleges, the Resp
ondent admits, and I therefore 
find that Hart is owed vacation pay in the amount of $3408, 
with interest (attachment 28 fn. 4). 
REMEDY Having determined that the 
General Counsel has properly 
identified the discriminatees entitled to remedial relief under 
the terms of the Board™s underlying order in this case, the Re-
spondent shall be directed to ma
ke the discriminatees whole by 
paying them the backpay and/or
 vacation pay amounts set forth 
next to their names in the attached appendix, with interest to be 
computed in accordance with 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).  Further except for discriminatees Jack 
Boone, Joseph Dauenhauer, Tr
ueman Goodwin, and Carl 
Smith, who only are owed the 
vacation pay amounts set forth 
next to their names, with inte
rest, the Respondent shall be re-
quired to credit the discriminate
es with additional pension ser-
vice covering their entire backpay periods.
26    
                                                          
 26 The record does not make clear how the additional pension credit 
will affect the pension earnings of
 those discriminatees who began 
receiving pensions during their backpay periods, although it is fairly 
safe to assume it will result in an increase in such pension amounts.  
Thus, had those discriminatees w
ho were put on a pension soon after 
their layoff been allowed to continue
 working by taking an IPJO trans-
fer, they would have earned additi
onal pension service for the time 
reflected by their backpay periods, and would in turn have been entitled 
to higher pension benefits.  The Boar
d™s Order, I find, clearly contem-
plates making discriminatees whol
e for the difference between what 
they actually received in pension benefits following their layoffs, and 
what they would have received when 
the additional pension credits they 
would have earned but for Respondent
™s unlawful conduct are factored 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 366On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
27 ORDER The Respondent, United States Can Company, a Wholly 
Owned Subsidiary of Inter-American Packaging, Inc., Chicago, 
Illinois, its officers, agents, successors, and assigns, shall make 
the employees named in the attached appendix whole by paying 
to them the sums set forth next to their names, with interest on 
such amounts to be computed in accordance with 
New Horizons for the Retarded
, 283 NLRB 1173 (1987), and, with the exclu-
sion of Jack Boone, Joseph Dauenhauer, Trueman Goodwin, 
and Carl Smith, shall credit the employees with pension service 
covering their backpay periods. 
                                                                                                 
 in.  While the General Counsel alleged that discriminatees were entitled 
to additional pension credits during th
eir backpay periods, the specifics 
of how this affects the discriminatees™ pension earnings was not liti-
gated.  In the absence of such in
formation, and having found that the 
discriminatees are entitled to be made whole for any losses caused by 
their failure to receive additional 
pension credits, I find that the dis-
criminatees full entitlement to such 
benefits must await further compu-
tations by the General Counsel.  See, e.g., 
Teamsters Local 469 
(Coastal Tank Lines)
, supra at 12. 
27 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
APPENDIX 
    Discriminatee 
Backpay 
Vaca-tion Pay 
J.G. Battles   $3,362 
 Alex Baugh   87,595 
   $2,894 
Robert Bennett 
  92,876 
 Jack Boone       3,644 
Alan Byers 
  94,613 
 Patsy Camardo 
  85,299 
 Willie Conner   18,256 
 Joseph Dauenhauer        3,602 
Anthony Eardley 
  52,961 
 Earnest Finn   62,710 
 Dorothy Flowers 
  24,972 
 Trueman Goodwin        2,040 
Louise Harris 
  30,190 
 Calvin Hart 
  51,915 
      3,408 
John Hatfield   79,471 
 Frances Hawkins 
  49,524 
 Thomas Husul   55,062 
 Boleslaw (Bill) Kmic 
  24,294 
 Eddie Lewis   78,642 
      3,588 
Carl Menhennet 
  47,004 
 John Misiora   66,820 
 Gerald Owens   37,540 
 Mable Pearson   94,328 
 Eugene Peretti   93,336 
 John Pfeil   14,036 
 Earnest Powe   69,767 
 Helen Rae 
117,436  Carl Smith        2,962 
John Wallace   41,596 
     